UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
----------------------------x         18-CR-6091
UNITED STATES OF AMERICA,
vs.
                                      Rochester, New York
ROBERT E. TILLARD,                    August 5, 2019
              Defendant.              10:13 a.m.
----------------------------x
SUPPRESSION HEARING - VOLUME II
                 TRANSCRIPT OF PROCEEDINGS
          BEFORE THE HONORABLE JONATHAN W. FELDMAN
              UNITED STATES MAGISTRATE JUDGE



                   OFFICE OF THE UNITED STATES ATTORNEY
                     BY: KATELYN M. HARTFORD, AUSA
                   100 State Street
                   Suite 500
                   Rochester, New York 14614

FOR DEFENDANT:     MARIANNE MARIANO, ESQ.
                   Federal Public Defender
                   BY: SONYA A. ZOGHLIN, AFPD
                   28 East Main Street, Suite 400
                   Rochester, New York 14614




COURT REPORTER:    Diane S. Martens, FCRR, RPR
                   Kenneth B. Keating Federal Building
                   100 State Street
                   Rochester, New York 14614
                                                                             2
                             US v. Tillard - 18-CR-6091


          1                        P R O C E E D I N G S

          2                       *              *         *

          3
          4               (WHEREUPON, the defendant is present.)

10:13AM   5               THE CLERK:   United States versus Robert Tillard

          6    case number 18-CR-6091.
          7               MAGISTRATE JUDGE FELDMAN:   Good morning, everyone.

          8               Are we ready to proceed with the suppression

          9    hearing?
10:13AM   10              MS. ZOGHLIN:    Yes.

          11              MS. HARTFORD:   Yes, your Honor.

          12              MAGISTRATE JUDGE FELDMAN:   We have one final
          13   witness.

          14              MS. HARTFORD:   We have the continuation of Peter

10:13AM   15   officer Peter Minurka and then after that, there will be one
          16   witness, Officer Sam Giancursio.

          17              MAGISTRATE JUDGE FELDMAN:   And that witness is

          18   available today?
          19              MS. HARTFORD:   Yes.   He plans to be here at 10:30.

10:13AM   20              MAGISTRATE JUDGE FELDMAN:   All set?

          21              MS. ZOGHLIN:    Yes.
          22              MAGISTRATE JUDGE FELDMAN:   You may continue.

          23              MS. ZOGHLIN:    So if you recall, Judge, it's a

          24   little odd.   We're starting with my cross.
10:13AM   25              MAGISTRATE JUDGE FELDMAN:   Right.
                                                                            3
                              Minurka - Cross - Zoghlin


10:13AM   1             MS. ZOGHLIN:     So, I can say as you recall from

          2    direct in December.

          3             MS. HARTFORD:    And, your Honor, I will state
          4    that -- well, never mind.   Nothing.   Let's go ahead.

10:13AM   5             MAGISTRATE JUDGE FELDMAN:     I think we were last in

          6    court on December 12th.   That's when the direct examination.
          7    So why don't we have the witness take the stand.

          8             Officer Minurka, I know it's been about eight

          9    months since you were here so I'm going to have you sworn in
10:13AM   10   again, okay.

          11            THE WITNESS:     Yes, sir.

          12
          13            PETER MINURKA, having been called as a witness,

          14   being duly sworn, testifies as follows:

10:13AM   15            MAGISTRATE JUDGE FELDMAN:     All right.   We're
          16   continuing the examination of Officer Minurka.      When we were

          17   last in session, the government had completed its direct

          18   examination so we're ready for cross-examination.
          19            MS. ZOGHLIN:     Thank you, Judge.

10:14AM   20   CROSS-EXAMINATION BY MS. ZOGHLIN:

          21            Q      Good morning, officer.
          22            A      Good morning, ma'am.

          23            Q      One of the things that you testified about

          24   back in December was your previous contacts with Mr. Tillard,
10:14AM   25   you remember that?
                                                                             4
                               Minurka - Cross - Zoghlin


10:14AM   1             A       Yes.

          2             Q       And would it be fair to say that you, he was

          3    fairly well known to you before February 25th, 2017, when you
          4    arrested him?

10:14AM   5             A       Yes.

          6             Q       Is that right?
          7             A       Yes, ma'am.

          8             Q       You had many contacts with him before; is that

          9    right?
10:14AM   10            A       Yes.

          11            Q       Obviously you knew him, right?

          12            A       Correct.
          13            Q       In fact, between October and the date you

          14   arrested him, you had stopped him six different times for

10:14AM   15   traffic infractions, is that right?
          16            A       I don't remember the exact time but that

          17   sounds about right.

          18            Q       You, you testified before the -- was it the
          19   Professional Standards Section, is that what PSS stands for?

10:15AM   20            A       Yes, ma'am.

          21            Q       And they asked you about that, as well, is
          22   that right?

          23            A       They did.

          24            Q       And you told them that you had stopped him --
10:15AM   25   hang on one second -- on October 3rd, 2016, for a traffic
                                                                            5
                            Minurka - Cross - Zoghlin


10:15AM   1    stop; is that right?

          2             A    Honestly, I don't recall.

          3             Q    Okay.    If you looked at your testimony from
          4    your Professional Standards Section hearing, would that

10:16AM   5    refresh your recollection?

          6             A    Yes.
          7             Q    Okay.    So, showing you what's there at the

          8    bottom of the page, can you just read that to yourself?

          9             A    Yes.     (Reviewing document.)
10:16AM   10            Q    Did you stop him on October 3rd, 2016?

          11            A    I did.

          12            Q    And that was a traffic stop, is that right?
          13            A    Yes.

          14            Q    And did you make any arrests at that time?

10:16AM   15            A    I do not believe so.
          16            Q    Did you or anyone else issue any traffic

          17   citations during that stop?

          18            A    Not to my knowledge.
          19            Q    Next on November 2nd, 2016, you were engaged

10:16AM   20   in another traffic stop with Mr. Tillard; is that right?

          21            A    Again, I don't recall the dates but if I
          22   testified at that thing, yes.

          23            Q    Did you at that point arrest him for anything?

          24            A    I do not believe so.
10:17AM   25            Q    Did you issue him any traffic citations?
                                                                           6
                             Minurka - Cross - Zoghlin


10:17AM   1             A     Not to my knowledge, nobody did.

          2             Q     Again, one week later, November 9th, 2016, did

          3    you make a traffic stop of Mr. Tillard?
          4             A     Again, I could not recollect, given the

10:17AM   5    timeframe, but if it was on the PSS, then yes.

          6             Q     And did you issue -- did you arrest him at
          7    that point?

          8             A     No.

          9             Q     Did you issue any traffic citations at that
10:17AM   10   point?

          11            A     Not to my knowledge.

          12            Q     Then again two weeks later on November 25th,
          13   2016, there was another traffic stop, is that right?

          14            A     Yes.

10:17AM   15            Q     And you stopped Mr. Tillard, right?
          16            A     Yes.

          17            Q     And did you arrest him for anything?

          18            A     No.
          19            Q     Did you issue any citations for anything?

10:18AM   20            A     Not to my knowledge.

          21            Q     On December 19th, 2016, same thing, a traffic
          22   stop of Mr. Tillard, right?

          23            A     Yes.

          24            Q     And did you issue any citations on that day?
10:18AM   25            A     I do not believe so.
                                                                           7
                               Minurka - Cross - Zoghlin


10:18AM   1               Q     Did you arrest him for anything?

          2               A     No.

          3               Q     The day before this incident happened
          4    February 24th, 2017, again you stopped Mr. Tillard in a

10:18AM   5    traffic stop, is that right?

          6               A     Yes.
          7               Q     And did you issue him any citations?

          8               A     No.

          9               Q     Did you arrest him for anything?
10:18AM   10              A     No.

          11              Q     Did you on any of these six occasions search

          12   him or his vehicle?
          13              A     I'm not sure exactly which ones but there has

          14   been occasion, yes.

10:18AM   15              Q     And did you ever find any contraband when you
          16   searched him?

          17              A     I do believe a couple occasions, yes.

          18              Q     And that would include marijuana?
          19              A     Yes.

10:18AM   20              Q     And on one occasion did you find marijuana and

          21   a scale?
          22              A     I do not recall.

          23              Q     In any of these occasions, do you recall

          24   finding an amount of marijuana that would suggest to you that
10:19AM   25   he was selling marijuana?
                                                                         8
                             Minurka - Cross - Zoghlin


10:19AM   1             A     Again, I don't recall the quantity.

          2             Q     You say you do recall finding marijuana, is

          3    that right?
          4             A     I have, yes.

10:19AM   5             Q     And on any of those occasions did you charge

          6    him for anything for possessing that marijuana?
          7             A     No.

          8             Q     Obviously it was a crime, right?

          9             A     Yes.
10:19AM   10            Q     Or an infraction at least?

          11            A     Correct.

          12            Q     Just showing you again your testimony from the
          13   Professional Standards Section regarding your stop on

          14   October 3rd, 2016, could you just read this and then what's

10:20AM   15   highlighted on the next page.
          16            A     Yes.

          17            MS. HARTFORD:    I'm sorry, what page is that?

          18            MS. ZOGHLIN:     Sure.   It's Page 3 and 4.
          19            A     (Reviewing document.)

10:20AM   20            Q     Does that refresh your recollection?

          21            A     Yes.
          22            Q     And on that date, October 3rd, 2016, did you

          23   locate marijuana and a scale?

          24            A     I did.
10:21AM   25            Q     In Mr. Tillard's car?
                                                                             9
                              Minurka - Cross - Zoghlin


10:21AM   1               A    Yes.

          2               Q    And was it an amount of marijuana that

          3    suggested to you that he was engaged in selling marijuana?
          4               A    I do not recall.   If you have the property

10:21AM   5    custody report, I can see the quantity.

          6               Q    Would you suggest a scale is indicative of
          7    selling?

          8               A    Yes.

          9               Q    Or at least it could be, right?
10:21AM   10              A    It could be.

          11              Q    And you didn't charge him with anything then?

          12              A    No.
          13              Q    Okay.   Now, you also reached out to

          14   Mr. Tillard by text message, right?

10:21AM   15              A    I believe on numerous occasions, yes.
          16              Q    And specifically on two occasions,

          17   November 2nd and November 4th, 2016; is that right?

          18              A    I don't know exact dates but.
          19              Q    If I showed you the text messages, would that

10:22AM   20   refresh your recollection?

          21              A    Yes.    (Reviewing document.)
          22              Q    It would be fair to say that you texted

          23   Mr. Tillard on November 2nd and November 4th, 2016; is that

          24   right?
10:22AM   25              A    Yes.
                                                                             10
                               Minurka - Cross - Zoghlin


10:22AM   1             Q       And the texts were from your personal cell

          2    phone, right?

          3             A       Yes.
          4             Q       You also have at least the option of having a

10:22AM   5    separate cell phone that might be referred to as a snitch

          6    phone, right?
          7             A       I personally don't.

          8             Q       You could have that if you wanted to, right?

          9             A       I suppose I could if I had to pay for it, yes.
10:22AM   10            Q       Do you know other people that have a snitch

          11   phone, other police officers?

          12            MS. HARTFORD:     Objection.   Relevance.
          13            MAGISTRATE JUDGE FELDMAN:      Overruled.

          14            MS. HARTFORD:     Okay.

10:22AM   15            A       Not anybody that immediately could testify
          16   that they do have one, no.

          17            Q       When you texted -- you said before that you

          18   sent those texts to Mr. Tillard on November 2nd and
          19   November 4th, right?

10:23AM   20            A       Yes.

          21            Q       Did you text him on any other occasions?
          22            A       Not that I can recall.

          23            Q       And would it be fair to say that he didn't

          24   respond to you on either of those occasions?
10:23AM   25            A       On those text messages, yes.
                                                                            11
                               Minurka - Cross - Zoghlin


10:23AM   1                Q    Let me make sure I just --

          2                A    Yes.

          3                Q    -- say it better.   It would be accurate to say
          4    that he did not respond?

10:23AM   5                A    On this occasion, no, he did not.

          6                Q    On November 2nd or November 4th?
          7                A    On both occasions he did not.

          8                Q    And did he ever respond on any other occasion?

          9                A    I think he has, yes.
10:23AM   10               Q    Would you have any text message or any

          11   documentation anywhere that would show when or if he texted

          12   you back?
          13               A    I do not.

          14               Q    Now, this arrest -- I just want to bring up to

10:24AM   15   the date of this arrest which would be February 25th, 2017,
          16   right?

          17               A    Yes.

          18               Q    And you indicated that you had stopped
          19   Mr. Tillard just the day before, right?

10:24AM   20               A    Yes.

          21               Q    Were you driving the same vehicle the day
          22   before when you stopped him?

          23               A    I do not recall.

          24               Q    Now, on this day you were with Officer
10:24AM   25   Giancursio?
                                                                          12
                             Minurka - Cross - Zoghlin


10:24AM   1             A     Yes.

          2             Q     And you were in -- it wasn't a marked police

          3    car, right?
          4             A     No.

10:24AM   5             Q     On the other hand, if you looked very closely,

          6    you would know it was a police car, right?
          7             A     Yes.

          8             Q     Because it was a white Chevy Impala, right?

          9             A     Correct.
10:24AM   10            Q     It had a spotlight on it?

          11            A     I don't think there was a spotlight but there

          12   is a light bar, yes.
          13            Q     A light bar on the front fender?

          14            A     Yes.

10:25AM   15            Q     And it had a cage in the back, correct?
          16            A     Correct.

          17            Q     And by cage I mean a screen between the front

          18   seat and the back seat that would secure a prisoner, right?
          19            A     Correct.

10:25AM   20            Q     You testified that you first saw Mr. Tillard

          21   when you passed each other on -- is it Doran Street, is that
          22   right?

          23            A     I was on Doran Street, yes.

          24            Q     And there came a time you were going one
10:25AM   25   direction and he was going the other and you passed each
                                                                           13
                            Minurka - Cross - Zoghlin


10:25AM   1    other, correct?

          2             A    Correct.

          3             Q    And were you the driver?
          4             A    I was.

10:25AM   5             Q    So, as you're passing him, you and he are

          6    closest to each other?
          7             A    Correct.

          8             Q    Or is he -- okay.   And you recognized him,

          9    right?
10:25AM   10            A    Yes.

          11            Q    Did it appear to you that he looked at you,

          12   too?
          13            A    Yes.

          14            Q    And right next -- a few feet apart, correct?

10:25AM   15            A    Correct.
          16            Q    There was also somebody in the passenger seat,

          17   right?

          18            A    I wasn't able to identify the passenger until
          19   after the incident.   I didn't see the passenger at the time.

10:26AM   20            Q    But it turns out there was someone in the

          21   passenger seat --
          22            A    There was, correct.

          23            Q    -- right?   And that was Sherry Kitchens that

          24   was in the passenger seat?
10:26AM   25            A    Yes.
                                                                             14
                               Minurka - Cross - Zoghlin


10:26AM   1                Q    Do you know at the time whether Ms. Kitchens

          2    had a valid license?

          3                A    I do not know.
          4                Q    At that point you kind of drove around the

10:26AM   5    block and then started following Mr. Tillard; is that right?

          6                A    Yes.
          7                Q    And about how far behind -- was this on

          8    Exchange Street that you were following?

          9                A    Yes, this is when I was able to reacquire the
10:26AM   10   vehicle.

          11               Q    And by reacquire the vehicle, you mean you saw

          12   it again?
          13               A    Yes.

          14               Q    And as you were following him on Exchange

10:26AM   15   Street, about how far was your car from his?
          16               A    Within two car lengths about.

          17               Q    And as he was driving, I think you testified

          18   that as he approached Flint Street, it appeared that he was
          19   going to turn right, is that accurate?

10:27AM   20               A    Yes.

          21               Q    And then he put on his turn signal, his left
          22   turn signal, right?

          23               A    Yes.

          24               Q    And then he turned left?
10:27AM   25               A    Yes.
                                                                             15
                               Minurka - Cross - Zoghlin


10:27AM   1             Q       And then you turned left behind him; is that

          2    right?

          3             A       Yes.
          4             Q       Would you say you were still about two car

10:27AM   5    lengths behind him?

          6             A       I was two car lengths about, trying to catch
          7    up to him, yes.

          8             Q       At some point he pulled over to the right?

          9             A       Yes.
10:27AM   10            Q       And Flint Street is a fairly short street that

          11   dead-ends basically into the river?

          12            A       Yes.
          13            Q       And he pulled up in front of -- on the right

          14   which is a very -- a wooded section, correct?

10:27AM   15            A       It was like a briar patch.
          16            Q       And there's -- obviously there's trees back

          17   there, right?

          18            A       Yes.
          19            Q       There's a lot of bushes?

10:27AM   20            A       Yes.

          21            Q       And there's a structure like a hut or
          22   something?

          23            A       Yes.

          24            Q       And people throw a lot of junk back there,
10:28AM   25   right?
                                                                         16
                            Minurka - Cross - Zoghlin


10:28AM   1             A    I haven't been over there enough to say

          2    there's junk back there but there's --

          3             Q    There --
          4             A    -- a briar patch and a shed, yes.

10:28AM   5             Q    And next to the shed, there's a bunch of old

          6    tires?
          7             A    Not that I could recall that day.

          8             Q    When Mr. Mr. Tillard -- Mr. Tillard got out of

          9    his car after he pulled up next to that wooded section,
10:28AM   10   right?

          11            A    Yes.

          12            Q    And he ran into the woods?
          13            A    Yes.

          14            Q    At that point did you pull up behind him?

10:28AM   15            A    I slowed and that's when Officer Giancursio
          16   exited the vehicle, the patrol car and I continued to

          17   actually drive eastbound on Flint Street.

          18            Q    When you say eastbound, is that in the same
          19   direction that you were going, towards the river?

10:28AM   20            A    Yes.

          21            Q    So Officer Giancursio got out and went after
          22   Mr. Tillard, is that right?

          23            A    Yes.

          24            Q    And you kept driving?
10:28AM   25            A    Yes.
                                                                            17
                             Minurka - Cross - Zoghlin


10:28AM   1             Q       At that point Mr. Tillard was not in your

          2    sight, correct?

          3             A       Correct.
          4             Q       You then pull over at some point and you got

10:28AM   5    out, right?

          6             A       Yes.
          7             Q       And about how long between the point at which

          8    Officer Giancursio got out and you got out?

          9             A       Within seconds.
10:29AM   10            Q       And when you got out, you also ran into the

          11   wooded area --

          12            A       Yes.
          13            Q       -- is that right?   And would it be fair to say

          14   that it is not well lit in that area?

10:29AM   15            A       Correct.
          16            Q       You -- which direction did you run when you

          17   got out of the car?

          18            A       I guess it would be like a, like south,
          19   southwest direction because I kind of cut through diagonally

10:29AM   20   through the briar patch.

          21            Q       And at some point you saw Mr. Tillard again?
          22            A       Yes.

          23            Q       Okay.   And how long after you started running

          24   did you see him?
10:29AM   25            A       Within seconds.   I was able to illuminate him
                                                                             18
                               Minurka - Cross - Zoghlin


10:29AM   1    with my flashlight.

          2                Q    You were holding a flashlight?

          3                A    Yes, ma'am.
          4                Q    So when you saw him, was he still running?

10:29AM   5                A    He was.

          6                Q    And could you also see Officer Giancursio?
          7                A    Yes.

          8                Q    And could you explain where he was in

          9    relationship to you and Mr. Tillard?
10:30AM   10               A    Approximately 5 feet behind Mr. Tillard.

          11               Q    And where were you in relationship to them?

          12               A    Probably 10, 15 yards.
          13               Q    Okay.   And was that behind Officer Giancursio,

          14   in front of Officer Giancursio --

10:30AM   15               A    It was --
          16               Q    -- or to the side?

          17               A    More so at like an angle.   So I had the side

          18   profile of Mr. Tillard and Officer Giancursio.
          19               Q    So as you were, you were -- did you say 15 to

10:30AM   20   20 yards?

          21               A    If I can recall correctly, yes.
          22               Q    And Officer Giancursio was about 5 feet behind

          23   him?

          24               A    Yes.
10:30AM   25               Q    At that point you testified on direct that you
                                                                           19
                              Minurka - Cross - Zoghlin


10:30AM   1    saw something, is that right?

          2             A      Yes.

          3             Q      Now, at this point you said you saw
          4    Mr. Tillard's profile, correct?

10:30AM   5             A      Yes.

          6             Q      So, what side of him were you looking at?
          7             A      I was looking at his left side.

          8             Q      So as you were looking at his left side, what

          9    did you see?
10:31AM   10            A      I could see him reach across towards -- like

          11   with his right arm and make a throwing motion across his body

          12   towards his right.
          13            Q      So you're looking at his left side?

          14            A      Correct.

10:31AM   15            Q      You see him use his right arm?
          16            A      Yes.

          17            Q      And what does he do with it exactly?

          18            A      He brings it across his body and kind of makes
          19   a throwing motion (indicating).

10:31AM   20            Q      Could you see the front of his body at that

          21   time?
          22            A      It was like partially --

          23            Q      Could you see him take any object?

          24            A      It was too dark to actually see what was in
10:31AM   25   his hand at the time.
                                                                           20
                             Minurka - Cross - Zoghlin


10:31AM   1              Q    So you never saw anything in his hand?

          2              A    Correct.

          3              Q    You saw what you described as a throwing
          4    motion, is that right?

10:31AM   5              A    Yes.

          6              Q    Did you -- after you saw the throwing motion,
          7    did you hear anything?

          8              A    I think I was too far away, ma'am, no.

          9              Q    Did you see anything in the air?
10:31AM   10             A    No.

          11             Q    And about how long did that happen after you

          12   started chasing him?
          13             A    Within seconds.

          14             Q    And how long between the time you started

10:32AM   15   chasing him to the time that -- well, let me back up.
          16                  At some point he was taken into custody,

          17   right?

          18             A    Yes.
          19             Q    So at some point he was on the ground?

10:32AM   20             A    Yes.

          21             Q    Did you see how he got to the ground?
          22             A    I believe I was ordering him to get to the

          23   ground.   I believe Officer Giancursio was, I think he

          24   actually got to the ground at our request.
10:32AM   25             Q    So based on your direction or Officer
                                                                         21
                            Minurka - Cross - Zoghlin


10:32AM   1    Giancursio's --

          2             A    Yes.

          3             Q    -- direction, he got to the ground?
          4             A    Yes.

10:32AM   5             Q    And at that point Officer Giancursio was

          6    closer to him, right?
          7             A    Yes.

          8             Q    Were you still about 15, 20 yards away?

          9             A    At that point I pretty much cleared the
10:32AM   10   distance so I was right next to him as well.

          11            Q    And you saw Officer Giancursio basically take

          12   him into custody --
          13            A    Yes.

          14            Q    -- is that right?

10:32AM   15            A    Yes.
          16            Q    And did you hear Officer Giancursio say

          17   anything to him?

          18            A    No, other than his verbal commands of him
          19   getting on the ground.

10:33AM   20            Q    And was he handcuffed?

          21            A    Yes at, at, at -- I'm not sure if it was on
          22   the ground or if he was on his feet when he was handcuffed

          23   but yes, gently.

          24            Q    Is it more likely that he was handcuffed
10:33AM   25   before he was brought to his feet?
                                                                           22
                             Minurka - Cross - Zoghlin


10:33AM   1             A     Yes.

          2             Q     And was he searched?

          3             A     There did come a time when he was searched by
          4    Officer Giancursio.

10:33AM   5             Q     Did you hear Mr. Tillard say anything?

          6             A     I did.
          7             Q     And at what point did you hear him say

          8    something?

          9             A     I believe it was when Officer Giancursio was
10:33AM   10   walking him back like crossing me back to the patrol car.

          11            Q     So they were walking together toward the

          12   patrol car?
          13            A     Yes.

          14            Q     And were you walking with them?

10:33AM   15            A     I stayed in that immediate area for a brief
          16   time and then to go back to the passenger -- or the vehicle.

          17            Q     How far away from you were they when you heard

          18   Mr. Tillard say something?
          19            A     Probably within arm's length.

10:33AM   20            Q     But they were already walking?

          21            A     Yes.
          22            Q     Is that your testimony -- could you tell us

          23   exactly what he said?

          24            A     In sum and substance, he said, I ran because I
10:33AM   25   had weed on me.
                                                                          23
                            Minurka - Cross - Zoghlin


10:34AM   1             Q    He was issued, Mr. Tillard was issued some --

          2    a couple citations from this incident, right?

          3             A    Yes.
          4             Q    And one was not signaling within a hundred

10:34AM   5    feet of the turn, right?

          6             A    Correct.
          7             Q    And one was unlicensed driver?

          8             A    Yes.

          9             Q    Was he issued a citation for speeding?
10:34AM   10            A    No.

          11            Q    Was he issued a citation for reckless driving?

          12            A    No.
          13            Q    When you say that you saw Mr. Tillard reach

          14   over his, is it -- let me make sure I got it right.   He used

10:34AM   15   his right hand and he reached to where?
          16            A    Kind of reached across like the front of his

          17   body and then made a throwing motion.

          18            Q    You didn't see him take -- you didn't see him
          19   take anything out of his waist band?

10:35AM   20            A    No, I did not.

          21            Q    At that point did you have a flashlight?
          22            A    I did.

          23            Q    Now at 15 to 20 yards was your flashlight

          24   illuminating Mr. Tillard?
10:35AM   25            A    It was.
                                                                           24
                              Minurka - Cross - Zoghlin


10:35AM   1             Q      And was Officer Giancursio's flashlight

          2    illuminating him?

          3             A      Yes.
          4             Q      And Officer Giancursio was running at the

10:35AM   5    time, right?

          6             A      Yes.
          7             Q      And you were running at the time, right?

          8             A      Yes.

          9             Q      And you were both, I assume, wearing -- were
10:35AM   10   you in uniform?

          11            A      I was.

          12            Q      And were you wearing called a duty belt?
          13            A      Yes.

          14            Q      So you were wearing your belt with the gun and

10:35AM   15   whatever else on it, right?
          16            A      Yes.

          17            Q      At some point after he's taken into custody by

          18   Officer Giancursio, you take custody of Mr. Tillard; is that
          19   right?

10:36AM   20            A      Yes.

          21            Q      And after he was taken into custody -- well,
          22   back when he was taken into custody by Officer Giancursio did

          23   you have any conversation with Officer Giancursio about

          24   whether he had thrown something?
10:36AM   25            A      Not that I can recall.
                                                                              25
                            Minurka - Cross - Zoghlin


10:36AM   1             Q       So neither of you said anything about that?

          2             A       Not that I can recall, no.

          3             Q       Did you tell Officer Giancursio.   I saw him
          4    make a throwing motion with his right arm?

10:36AM   5             A       Not that I can recall.

          6             Q       Did you -- so you don't recall ever saying, I
          7    saw him throw and something in that direction?

          8             A       I don't recall even having the opportunity to

          9    have a conversation with Officer Giancursio, given the
10:36AM   10   circumstances.

          11            Q       Did you go look for to see what he had thrown?

          12            A       There did come a time, yes, I did.
          13            Q       And did you find anything?

          14            A       Yes.

10:36AM   15            Q       Okay.   Was it you that you found something
          16   first?

          17            A       It was Officer Giancursio that found it first.

          18            Q       Okay.   So, when you say you went looking for
          19   it, had Officer Giancursio already found it?

10:37AM   20            A       I believe it was almost within seconds of me

          21   arriving that he had found it.
          22            Q       Within seconds of you arriving?

          23            A       Arriving to that area.

          24            Q       By that point Mr. Tillard was in someone
10:37AM   25   else's custody; is that right?
                                                                           26
                             Minurka - Cross - Zoghlin


10:37AM   1             A     Yes.

          2             Q     So how long between the time that he was taken

          3    into custody on the ground until the time that you saw the
          4    gun?

10:37AM   5             A     I'm not sure the timeframe.

          6             Q     Would you say it's closer to five minutes or
          7    closer to half an hour?

          8             A     I would say it would be less than a half an

          9    hour.
10:37AM   10            Q     Had you done any searching yourself?

          11            A     (No response.)

          12            Q     For the gun?
          13            A     When I arrived there with Officer Giancursio,

          14   is that what you're saying?   I'm sorry.

10:37AM   15            Q     Let me clarify.   Are you both looking for it
          16   at the same time?

          17            A     No.    He was able to look for it before I was.

          18   I was doing other duties.
          19            Q     Okay.   So, he already had found it when you

10:37AM   20   got to him?

          21            A     As I approached through the briar patch, I
          22   believe he basically alerted me and I came over there and we

          23   located --

          24            Q     And how far from where Mr. Tillard was on the
10:38AM   25   ground did you find that gun?
                                                                            27
                               Minurka - Cross - Zoghlin


10:38AM   1             A       It was within 8 to 10 feet from where he was.

          2             Q       And where was it in relationship to him or you

          3    and Officer Giancursio, in what direction?
          4             A       It was to -- it would been to his right side

10:38AM   5    so a little bit further westbound.

          6             Q       After you made that observation, you said
          7    there came a time when you and Mr. Tillard were together

          8    again, right?

          9             A       Yes.
10:38AM   10            Q       And that was in your police car?

          11            A       Yes.

          12            Q       And he was handcuffed, correct?
          13            A       Yes.

          14            Q       And he was in the back like the cage in your

10:38AM   15   police car, correct?
          16            A       Yes.

          17            Q       And you were in the front of the car, right?

          18            A       Yes.
          19            Q       At that point, you testified earlier, you had

10:38AM   20   a conversation with him, right?

          21            A       Yes.
          22            Q       Now, would it be fair to say that it's common

          23   to take someone back to the public safety building to

          24   interview them?
10:39AM   25            A       Yes.
                                                                            28
                              Minurka - Cross - Zoghlin


10:39AM   1             Q      And at the public safety building there are

          2    specific rooms designed for those interviews, right?

          3             A      Yes.
          4             Q      And there's specifically there's a room with a

10:39AM   5    table and chairs, a small interrogation room basically,

          6    interview room?
          7             A      Yes.

          8             Q      And you can lock the door behind you, right?

          9             A      Yes.
10:39AM   10            Q      And you can unhandcuff a prisoner in that

          11   room, right?

          12            A      Yes.
          13            Q      And obviously there's a table to write on?

          14            A      Yes.

10:39AM   15            Q      You chose not to do that, correct?
          16            A      Correct.

          17            Q      And instead you interviewed Mr. Tillard for

          18   about 45 minutes in your car, is that right?
          19            A      Yes.

10:39AM   20            Q      And during that time did you record that

          21   interview in any way?
          22            A      No.

          23            Q      At the public safety building there are

          24   facilities, there is equipment that can be used to record
10:39AM   25   people's interviews --
                                                                             29
                               Minurka - Cross - Zoghlin


10:39AM   1                A    Yes.

          2                Q    -- right?   So as you're talking to him for 45

          3    minutes, did you have your body cam on you at the time or was
          4    it in the car?

10:40AM   5                A    It was in the car.

          6                Q    So it was obviously within arm's reach of
          7    where you were --

          8                A    Yes.

          9                Q    -- correct?   And at that point it didn't occur
10:40AM   10   to you to record the statement?

          11               A    I did not record it because it's not the

          12   policy.   So, at that point there was actually body worn
          13   camera policies and I know with our department we're actually

          14   not required to interview -- or sorry, to record an interview

10:40AM   15   based on a mere possession of a firearm.
          16               Q    So, was there a policy that said that you

          17   couldn't record the interview?

          18               A    There was no policy whatsoever, ma'am.
          19               Q    So, in other words, you had a recording device

10:40AM   20   with you, right?

          21               A    Yes.
          22               Q    You chose not to record the interview, is that

          23   accurate?

          24               A    To be in compliance with the department, I
10:41AM   25   chose not to, correct.
                                                                            30
                              Minurka - Cross - Zoghlin


10:41AM   1             Q      Well, let's go back.   You just said, I think,

          2    that there is no policy?

          3             A      I know --
          4             Q      Hang on.    There is no policy that prohibits

10:41AM   5    you from recording an interview; is that right?

          6             A      Correct.
          7             Q      So, you could have, if you chose, recorded the

          8    interview with your body camera?

          9             A      At that, at that time if I did, I was not -- I
10:41AM   10   did not know if I would be in violation of any policy because

          11   there was --

          12            Q      So --
          13            A      -- there was nothing written that would

          14   demonstrate that I could record with body worn camera.

10:41AM   15            Q      There were General Orders about use of a body
          16   cam, right?

          17            A      They were not complete but yes.

          18            Q      Well, they were issued in June of the year
          19   before, right, June of 2016?

10:41AM   20            A      I'm not sure the exact date.

          21            Q      When were you issued the body camera?
          22            A      I believe it was in January of 2017.

          23            Q      Do you know, was it the beginning January?

          24            A      I do not know.
10:42AM   25            Q      At the time you were issued the body camera,
                                                                         31
                            Minurka - Cross - Zoghlin


10:42AM   1    is it fair to say that you were told to familiarize yourself

          2    with the General Orders?

          3             A    Yes.
          4             Q    And did you familiarize yourself with the

10:42AM   5    General Orders?

          6             A    To the best of my ability, yes.
          7             Q    And there's certainly nothing in the General

          8    Orders that say that you're not supposed to record an

          9    interview with your body cam, right?
10:42AM   10            A    Not at the time, not, not that I can recall.

          11            Q    And not now, right?

          12            A    Now there actually is a policy.
          13            Q    What is the policy now?

          14            A    I believe you are to record if you can.

10:42AM   15            Q    The body camera General Orders that you
          16   familiarized yourself also laid out when you're supposed to

          17   use your body camera, is that right?

          18            A    Yes.
          19            Q    And, essentially, you're supposed to use it

10:42AM   20   every time you have an interaction with somebody that could

          21   be the subject of an arrest; is that right?
          22            A    Yes.

          23            Q    Every traffic stop, correct?

          24            A    Yes.
10:43AM   25            Q    So when you stop a car, before you even get
                                                                           32
                            Minurka - Cross - Zoghlin


10:43AM   1    out of the vehicle you're supposed to turn it on, right?

          2             A    Yes.

          3             Q    And if you get a call over the radio before
          4    you even start following somebody, you turn it on, right?

10:43AM   5             A    No.

          6             Q    You don't turn it on when you get a call?
          7             A    No.

          8             Q    So you wouldn't turn it on if you were on the

          9    way to a location?
10:43AM   10            A    No.

          11            Q    And how about if you're -- if you're pursuing

          12   someone you radio in that you're doing that, right?
          13            A    Yes.

          14            Q    And did you do that in this case?

10:43AM   15            A    Officer Giancursio did.
          16            Q    No question that as soon as you got out of the

          17   car, you were supposed to turn it on, right?

          18            A    Yes.
          19            Q    And after the professional standards

10:44AM   20   investigation, you were issued a reprimand for not using your

          21   body camera, is that right?
          22            A    No.

          23            Q    That's not correct?

          24            A    No.
10:44AM   25            Q    What happened?
                                                                            33
                              Minurka - Cross - Zoghlin


10:44AM   1             A      I was given a training.    It was basically a,

          2    like a training video, recommendation from the department.

          3             Q      Can you explain what this is?
          4             A      Yes, it's not disciplinary in any fashion.

10:44AM   5    It's actually identified extra training.

          6             Q      So, you were warned that if you didn't, if
          7    this same conduct -- it was clear that they found this to be

          8    an infraction of the rules, correct?

          9             A      It is not an infraction.
10:44AM   10            Q      It is -- okay, so maybe we're getting our

          11   words wrong.

          12            A      Yes.
          13            Q      They told you you did something wrong, is that

          14   fair to say?

10:44AM   15            A      I think that would be fair to say, yes.
          16            Q      You violated the General Orders with regard to

          17   the use of your body camera?

          18            A      Yes.
          19            Q      And they told you that if that continued, you

10:44AM   20   would then be subject to disciplinary action, correct?

          21            A      They did not tell me that but I would assume
          22   that that's what would happen.

          23            Q      Well, they issued a memo to you about,

          24   about -- a counseling memorandum about the policy, right?
10:45AM   25            A      Yes.
                                                                           34
                             Minurka - Cross - Zoghlin


10:45AM   1              Q    And in the counseling memorandum it says

          2    you're advised that this conduct or further similar conduct

          3    on your part may result in disciplinary action?
          4              A    I would like to note that I never actually

10:45AM   5    seen that paper before because they're not -- technically

          6    they don't have to serve that to me and give that to me in
          7    hand and have to sign it.   So I've never actually seen that

          8    before.

          9              Q    So you've never seen the memo that says:    To
10:45AM   10   Officer Peter Minurka from Sergeant Joseph Perrone

          11   (phonetic)?

          12             A    I don't believe.   I don't believe -- oh, it
          13   might be if it's this one or not.    I'm not sure if it's the

          14   same one or not.   Can I see.

10:45AM   15             Q    I show you what's re -- if I refresh your
          16   recollection whether you have seen that?

          17             A    Yes, this one I've seen.

          18             Q    Have you seen that?
          19             A    Yes.

10:46AM   20             Q    Okay.   And this specifically says that if that

          21   further conduct -- conduct or further similar conduct on your
          22   part may result in disciplinary action, right?

          23             A    Yes.

          24             Q    In fact, they said that they didn't preclude
10:46AM   25   disciplinary action in this matter; is that right?   That's
                                                                             35
                             Minurka - Cross - Zoghlin


10:46AM   1    what the memo said?

          2             A       Okay.

          3             Q       Is that accurate?
          4             A       If it says that, yes.

10:46AM   5             Q       Does it say that?   (Handing document.)

          6             A       I apologize.   I'm just not too familiar with
          7    it, that's all.

          8             Q       That's fine.   The last sentence.

          9             A       (Reviewing document.)   Yes.
10:47AM   10            Q       I think you testified you talked to

          11   Mr. Tillard for about 45 minutes in the back of your car; is

          12   that right?
          13            A       Yes.

          14            Q       And he was handcuffed the whole time?

10:47AM   15            A       Yes.
          16            Q       And you wrote out a statement, is that right?

          17            A       I did.

          18            Q       In your handwriting not his, correct?
          19            A       Correct.

10:47AM   20            Q       And at some point you wanted him to sign a

          21   statement, correct?
          22            A       If he liked to, yes.

          23            Q       Well, you asked him:    Would you like to sign

          24   the statement?
10:47AM   25            A       Yes.
                                                                          36
                            Minurka - Cross - Zoghlin


10:47AM   1             Q    You specifically remember asking him?

          2             A    Yes.

          3             Q    So if he said that I don't want to sign it,
          4    that's no problem?

10:47AM   5             A    Absolutely.

          6             Q    Well, would it be fair to say that you wanted
          7    him to sign it?

          8             A    Well, I just wanted him to tell the truth.

          9             Q    Well, it's also your job to collect evidence
10:47AM   10   right?

          11            A    Yes.

          12            Q    It would be fair to say that if someone gives
          13   you a statement that is an admission to committing a crime,

          14   that is evidence, right?

10:48AM   15            A    Yes.
          16            Q    And it makes the case stronger if you have an

          17   admission from the person that you arrested, correct?

          18            A    Correct.
          19            Q    And that's one of the reasons you take

10:48AM   20   statements, right?

          21            A    Yes.
          22            Q    And that's one of the reasons you took the

          23   statement in this case, correct?

          24            A    Yes.
10:48AM   25            Q    And in your view would it make it stronger if
                                                                          37
                               Minurka - Cross - Zoghlin


10:48AM   1    someone actually signed the statement?

          2                A    I suppose it would.

          3                Q    So that someone like me couldn't come up and
          4    say he didn't sign it, did he?

10:48AM   5                A    I suppose.

          6                Q    So you wanted him to sign it?
          7                A    Sure, yeah, absolutely.

          8                Q    And you asked him to get out of the vehicle

          9    right?
10:48AM   10               A    Yes.

          11               Q    And it was only at that point that you

          12   unhandcuffed him?
          13               A    Yes.

          14               Q    Was anybody there when that happened?

10:48AM   15               A    I believe he's now a sergeant but at the time
          16   it was Officer Barton.

          17               Q    So Officer Barton was at your car when that

          18   happened?
          19               A    He was nearby.

10:48AM   20               Q    When you say nearby, do you mean a few feet

          21   away or do you mean farther?
          22               A    Within yards.

          23               Q    Was he interacting with you in any way,

          24   was he --
10:49AM   25               A    No.
                                                                           38
                            Minurka - Cross - Zoghlin


10:49AM   1             Q    No, okay.   Was he in a from what you observed

          2    was he in a position that he would have seen Mr. Tillard sign

          3    that statement?
          4             A    Yes.

10:49AM   5             Q    There's no rule against a suspect actually

          6    writing the statement himself, right?
          7             A    Not that I believe.

          8             Q    Not that you're aware of?

          9             A    No.
10:49AM   10            Q    Okay.   So, that's not how you do it; is that

          11   right?

          12            A    It's just not how I was trained to do it.
          13            Q    Okay.   But you're not familiar with any

          14   General Order or anything else that says don't let him write

10:49AM   15   his own words on a piece of paper?
          16            A    No, I don't believe so.

          17            Q    During this time between when you were issued

          18   the body camera and February 25th, 2017, were you working
          19   full time?

10:50AM   20            A    Yes.

          21            Q    And would it be fair to say that you were
          22   making maybe 5 to 10 stops a night?

          23            A    It could be up to that amount of times, yes.

          24            Q    About maybe 50 stops a week approximately?
10:50AM   25            A    It could be, yes.
                                                                             39
                               Minurka - Cross - Zoghlin


10:50AM   1                Q    Approximately 200 stops a month, is that

          2    right?

          3                A    I believe I only had it for about 30 minutes,
          4    maybe less than 30 working days body cam at that point.

10:50AM   5                Q    So it's accurate to say that 200 stops a month

          6    is a fair estimate?
          7                A    Yes.

          8                Q    What you're saying is you're not sure that you

          9    had the body cam for a full month?
10:50AM   10               A    I know that my body camera, the one I had

          11   issued, I don't think I had even put in 30 working days with

          12   it on, yes.
          13               Q    But you clearly made many stops --

          14               A    Yes.

10:50AM   15               Q    -- right?
          16               A    And I made --

          17               Q    Maybe not 200 but many?

          18               A    Correct.
          19               Q    And these include traffic stops, right?

10:51AM   20               A    Yes.

          21               Q    And you made many arrests, right?
          22               A    I wouldn't say many arrests but I'm sure I

          23   made some arrests, yes.

          24               Q    And during those times did you activate your
10:51AM   25   body cam?
                                                                          40
                            Minurka - Cross - Zoghlin


10:51AM   1             A    There were a lot of times where I forgot to do

          2    so.

          3             Q    Were there other times where you remembered to
          4    do so?

10:51AM   5             A    There were times, yes.

          6             Q    Did you wear it?
          7             A    Yes.

          8             Q    And when you're wearing it, it's not right in

          9    front of you, right?
10:51AM   10            A    Yes.

          11            Q    It's not real small.   It's like about the size

          12   of a cell phone?
          13            A    Yes.

          14            Q    At some point you became aware that

10:51AM   15   Mr. Tillard had made a complaint against you and Officer
          16   Giancursio, is that right?

          17            A    Yes.

          18            Q    And that required you to respond to the
          19   complaint?

10:51AM   20            A    Yes.

          21            Q    And it required you to testify --
          22            A    Yes.

          23            Q    -- about, about the arrest and your other

          24   interactions with Mr. Tillard, is that right?
10:51AM   25            A    Yes.
                                                                            41
                              Minurka - Cross - Zoghlin


10:51AM   1             Q      And would it be fair to say that you were

          2    upset by the fact that he had made a complaint against you?

          3             A      I wasn't necessarily upset but I just don't
          4    take kindly of somebody making claims against my integrity.

10:52AM   5             Q      So you didn't take kindly to it?

          6             A      Correct.
          7             Q      Are you saying it's -- you were not upset?

          8             A      Like I said, somebody was taking negative

          9    approach on my integrity which has never been questioned
10:52AM   10   before and given our circumstances and our relationship, I

          11   thought it was very odd that he would make a complaint of

          12   that nature.
          13            Q      Okay.   So, you did say in your testimony at

          14   the Professional Standards Section that you were kind of

10:52AM   15   upset because you thought it was outrageous, is that fair?
          16            A      Yes.

          17            Q      And it required some paperwork on your part?

          18            A      I don't think so.
          19            Q      You had to respond to the allegations, right?

10:53AM   20            A      Yes.

          21            Q      And obviously you had to take some time and
          22   testify about the allegations, right?

          23            A      Yes.

          24            Q      And as a result of the allegations, one of the
10:53AM   25   things that came out of this was the finding that you had
                                                                           42
                             Minurka - Cross - Zoghlin


10:53AM   1    violated the General Orders in use of your body cam, is that

          2    right?

          3             A     Yes.
          4             Q     Since February 25th, 2017, have there been

10:53AM   5    other occasions where you have forgotten to use your body

          6    cam?
          7             A     Yes.

          8             Q     And has that resulted in any kind of memo or

          9    reprimand or counseling or --
10:53AM   10            A     No.

          11            Q     -- anything like that?

          12            A     No.
          13            Q     Okay.   Could you approximate how many times

          14   you've -- since then you've forgotten to wear your body cam?

10:53AM   15            A     There's a handful of times.   There are audits
          16   and since then, I've actually been in a hundred percent

          17   compliance with body cameras.

          18            Q     Since when?
          19            A     The two audits that I'm aware of.

10:54AM   20            Q     Okay.

          21            A     I don't know if they're like biannual.
          22            Q     So when you -- this happened in February 2017?

          23            A     Yes.

          24            Q     So, since then, you believe there have been
10:54AM   25   two audits?
                                                                            43
                             Minurka - Cross - Zoghlin


10:54AM   1              A    At least that I was aware that I had made in,

          2    yes.

          3              Q    You don't know when they were?
          4              A    No.

10:54AM   5              Q    You said you were found in full compliance?

          6              A    Yes.
          7              Q    But you also said there were other times where

          8    you forgot to turn on your body cam?

          9              A    Yes.   If I can...    Not that I can remember.
10:54AM   10   They were probably -- if a person's in custody more so it

          11   could have been annoyance call where I just didn't activate

          12   it, forgetting to turn it on.   In a situation where you go to
          13   a call where you didn't interact with anybody which wouldn't

          14   really require you to have it on.

10:55AM   15             Q    When you say wouldn't really require you to
          16   have it on, when I say times that you forgot to turn it on, I

          17   mean times when you were supposed to turn it on and you

          18   didn't.   Have there been times --
          19             A    There certainly have been times. I'm not sure

10:55AM   20   exactly how many.    Probably up to until last year when I

          21   started to get used to the body camera so since then, there
          22   have been very few.

          23             Q    Would it be fair to say that the interview in

          24   the car -- in your testimony before this Court you
10:55AM   25   characterized it as, it's sometimes not the standard to
                                                                            44
                              Minurka - Cross - Zoghlin


10:55AM   1    interview in the car?

          2               A    Yes, I prefer not to be -- I rather go to the

          3    Public Safety Building.
          4               Q    And you could have done that in this case,

10:55AM   5    right?

          6               A    I could have.
          7               Q    You were in the driver's seat of a car, right?

          8               A    Yes.

          9               Q    Was there, there was -- there wasn't any
10:56AM   10   reason that Mr. Tillard at this point would have been

          11   required to be kept at the scene?

          12              A    No.
          13              Q    And at some point someone did take him to the

          14   Public Safety Building, right?

10:56AM   15              A    They actually brought him right to Monroe
          16   County Jail.

          17              Q    Was that Sergeant Barton?

          18              A    Yes.
          19              Q    And did you leave the scene at that point,

10:56AM   20   as well?

          21              A    Yes.
          22              Q    You characterized your relationship -- well,

          23   you said something about you were upset about the complaint

          24   because of the relationship that you two had?
10:56AM   25              A    Yes.
                                                                            45
                               Minurka - Cross - Zoghlin


10:56AM   1               Q     And could you just characterize what that

          2    relationship was?

          3               A     It was -- I mean, I had I good rapport with
          4    him.   It was cordial and he was always willing to talk to me.

10:56AM   5    So it was a regular just -- it was a good relationship

          6    overall.   I mean, there was no harassment or any type of
          7    disrespect between each other.

          8               Q     So in this cordial relationship, there was no

          9    issue about the fact that you stopped him six times in four
10:57AM   10   months?

          11              A     No.

          12              Q     And you said he seemed willing to talk to you
          13   when you encountered him during these traffic stops?

          14              A     There were sometimes where I think it was more

10:57AM   15   so the other officers that were around me that would, that
          16   would, I guess, make him act a certain way.

          17              Q     But when you texted him, that was just you and

          18   him, right?
          19              A     Yes.

10:57AM   20              Q     And he didn't respond to your text?

          21              A     Not in those two, no.
          22              Q     You don't recall him ever responding to your

          23   texts, right?

          24              A     I believe there was conversations, yes, but
10:57AM   25   not that I can provide.
                                                                           46
                     Minurka - Examination by Judge Feldman


10:58AM   1             MS. ZOGHLIN:    If I could just take a minute, Judge.

          2             MAGISTRATE JUDGE FELDMAN:   Yes.

          3             (WHEREUPON, there was a pause in proceedings.)
          4             MS. ZOGHLIN:    That's all I have.

10:58AM   5             Thank you, Officer.

          6             MAGISTRATE JUDGE FELDMAN:   Do you have any
          7    objection if I ask a couple questions?

          8             MS. ZOGHLIN:    No.

          9             MAGISTRATE JUDGE FELDMAN:   So why didn't you take
10:58AM   10   him back to the PSB to interview him?

          11            THE WITNESS:    Given the circumstances, your Honor,

          12   he, he was very eager to speak to me and at some points I
          13   almost had to stop him because --

          14            (WHEREUPON, the court reporter interrupted

10:58AM   15             for clarification.)
          16            THE WITNESS:    It was my intent obviously to

          17   interview him but I wanted to make sure he was Mirandized

          18   before we make any conversation become the findings that day.
          19            MS. HARTFORD:   And, your Honor, I'm sorry, did --

10:59AM   20   in the very beginning of your response because I don't know

          21   if the court reporter got it based on that interaction, did
          22   you say he was eager to speak to you?

          23            THE WITNESS:    He was very eager to speak to me to

          24   the point I had to stop him to get him Mirandized.
10:59AM   25            MAGISTRATE JUDGE FELDMAN:   Was his eagerness to
                                                                            47
                     Minurka - Examination by Judge Feldman


10:59AM   1    speak to you something that you expected based on your prior

          2    relationship?

          3              THE WITNESS:   Yes.
          4              MAGISTRATE JUDGE FELDMAN:   And do you have any

10:59AM   5    problem in telling the Court what that prior relationship

          6    was, were you friends, were you --
          7              THE WITNESS:   I have no problem, your Honor.

          8              MAGISTRATE JUDGE FELDMAN:   Okay.

          9              THE WITNESS:   My first initial interaction with him
10:59AM   10   was he was actually a victim of a shooting the previous

          11   summer.   Ever since that time, he had told me that he was

          12   robbed and shot by a specific individual on Plymouth, South
          13   Plymouth Avenue and I'm familiar with that group of people

          14   that he was associated with.    So, after he, after I had seen

11:00AM   15   him multiple times, I had driven by his house because it was
          16   kind of in my area of operation.   We had stopped talked and

          17   he continued to give me more information on this specific

          18   individual and I continued to follow up on it.
          19             So, it was my intent to try to arrest the

11:00AM   20   individual that robbed and shot him because, yes, he's a

          21   victim and it was never my intent to, to although I knew what
          22   he was up to and what he did, you know, there's no -- it's

          23   not hiding that he sells marijuana and I knew that and it

          24   surely was indicative on my past interaction with him and
11:00AM   25   encounters.   However, it was not my intent to be punitive and
                                                                            48
                     Minurka - Examination by Judge Feldman


11:00AM   1    write him tickets every time I saw him or arrest him for

          2    marijuana and it was my intent more so to arrest the bad guy

          3    that shot him.
          4             MAGISTRATE JUDGE FELDMAN:    So in terms of the

11:00AM   5    severity of the crimes, you considered him more a victim of a

          6    more severe crime and you were willing to overlook or not
          7    harass him for selling marijuana because you wanted to get

          8    his cooperation to bring the people that shot him to justice?

          9             THE WITNESS:   Absolutely.
11:01AM   10            MAGISTRATE JUDGE FELDMAN:    Okay.   And what were you

          11   texting him about?

          12            THE WITNESS:   So, I've had -- I have other
          13   confidential sources that I speak with that give me

          14   information, not necessarily for any type of gain for

11:01AM   15   themselves but sometimes for their protection in this
          16   situation.   And I was able to corroborate the information

          17   that he gave me and I did make an arrest.     I did arrest

          18   somebody with an illegal handgun two months later.
          19            MAGISTRATE JUDGE FELDMAN:    So the texting was about

11:01AM   20   him being a victim and you following up on that

          21   investigation?
          22            THE WITNESS:   Not specifically for that

          23   investigation but -- I guess it was more narrow, yes, towards

          24   that investigation, but even on top of any other thing, if
11:01AM   25   there was any other information that he would have
                                                                           49
                             Minurka - Cross - Zoghlin


11:02AM   1    throughout, you know, that area of operation like, hey,

          2    there's another guy that I believe hangs out here and he

          3    might have a firearm, you know.
          4             MAGISTRATE JUDGE FELDMAN:    So you were kind of

11:02AM   5    cultivating him or seeing if he would be an informant or

          6    provide you with information?
          7             THE WITNESS:   Yes.

          8             MAGISTRATE JUDGE FELDMAN:    And did he ever do that?

          9             THE WITNESS:   He did give me information, yes.
11:02AM   10            MAGISTRATE JUDGE FELDMAN:    And was he ever

          11   compensated in any way or was there ever any dropping of

          12   charges or non-prosecution agreement or?
          13            THE WITNESS:   No, there was not.

          14            MAGISTRATE JUDGE FELDMAN:    Okay.   Do you want to

11:02AM   15   follow up?   Go right ahead.
          16   CONTINUED CROSS-EXAMINATION BY MS. ZOGHLIN:

          17            Q     So, what in your response just now to the

          18   judge, you said at first there was a call back in August of
          19   2016 that involved a shooting, right?

11:02AM   20            A     I don't remember the exact date but that

          21   sounds about right.
          22            Q     And he was shot in the foot, right?

          23            A     Yes.

          24            Q     The top of his foot?
11:02AM   25            A     Yes.
                                                                             50
                            Minurka - Cross - Zoghlin


11:02AM   1             Q    And is it fair to say that based on your

          2    investigation it was your feeling that it was a --

          3             A    Yes.
          4             Q    -- self-inflicted gunshot wound?

11:03AM   5             A    Yes.

          6             Q    So when you say he was a victim of a shooting,
          7    that particular wound that you're talking about where he was

          8    shot, it was your determination that he shot himself?

          9             A    Well, in that specific incident there was
11:03AM   10   actually two casings recovered.   So there was obviously

          11   somebody else shooting at him.    So it was my intent that,

          12   yes, he was shot at whether it was self-inflicted or not,
          13   there was two casings.   But he was also robbed on multiple

          14   occasions of marijuana which he did indicate to me numerous

11:03AM   15   times.
          16            Q    And based on the information that you said you

          17   arrested someone with a gun, was that in relationship to the

          18   incident in August of 2016 where he shot himself?
          19            A    Without his cooperation, there was no way I

11:03AM   20   was able to link that.   However, based on the information he

          21   had provided me, names, descriptions, it was most likely that
          22   individual, yes.

          23            Q    That was regarding that incident, right, that

          24   he gave you information?
11:03AM   25            MAGISTRATE JUDGE FELDMAN:    What incident, the
                                                                             51
                               Minurka - Cross - Zoghlin


11:03AM   1    shooting of the foot?

          2                MS. ZOGHLIN:   The shooting incident in August.

          3                A    It all stemmed from that incident, yes.
          4                Q    And you were also, you said, cultivating him

11:04AM   5    basically or you were hoping that he would become a

          6    confidential informant, correct?
          7                A    If he wanted to, yes, and I have done that in

          8    the past.

          9                Q    And he never really signed on for that, is
11:04AM   10   that fair to say?

          11               A    I don't think it ever came to that point yet

          12   where I was able to.    At first I'd like to find out whether
          13   he'd be, you know, I would say accurate in his information

          14   that he provided before I would give him that opportunity.

11:04AM   15               Q    And are you saying that he specifically that
          16   he provided information about other illegal activities

          17   that -- not related?

          18               A    He.
          19               Q    Related to the gunshot incident?

11:04AM   20               A    He did.

          21               Q    About how many times?
          22               A    There was one occasion specifically that I can

          23   remember.

          24               Q    When you said that he was really eager to talk
11:04AM   25   to you, he was so eager to talk to you that you had to tell
                                                                           52
                             Minurka - Cross - Zoghlin


11:05AM   1    him to slow down?

          2             A     Yes.

          3             Q     When you were -- first encountered him on
          4    Doran Street, it was clear to you that he recognized you,

11:05AM   5    right?

          6             A     Once he drove past me, yes.
          7             Q     And it appeared to you that in response to

          8    that he tried to evade you, right?

          9             A     Yes.
11:05AM   10            Q     You said he pulled off at a high rate of

          11   speed, yes?

          12            A     He wanted to avoid the police, yes.
          13            Q     Well, he knew that you were the police, right?

          14            A     Yes.

11:05AM   15            Q     He knew that it was you in the car because he
          16   had just seen you?

          17            A     Yes.

          18            Q     And he pulled off at a high rate of speed and
          19   I believe you said on direct that he was driving erratically?

11:05AM   20            A     Yes.

          21            Q     And then he turned, obviously, into Flint
          22   Street and immediately basically bailed out of the car and

          23   ran away from you, right?

          24            A     Correct.
11:05AM   25            Q     And then it's your testimony that when you got
                                                                              53
                            Minurka - Redirect - Hartford


11:05AM   1    him inside the car, he couldn't wait to talk to you?

          2             A      Yes.

          3             MS. ZOGHLIN:      Okay.   Thank you.
          4             MAGISTRATE JUDGE FELDMAN:      Just for the record,

11:05AM   5    when you refer to the fact that he said he was running

          6    because he had meat on him, what did you mean by meat?
          7             THE WITNESS:      Weed.   Weed I apologize.

          8             MAGISTRATE JUDGE FELDMAN:      Weed not meat.

          9             At any other point in time have you ever found him
11:06AM   10   in possession of a weapon or a firearm?

          11            THE WITNESS:      No.

          12            MAGISTRATE JUDGE FELDMAN:      Okay.   Anything else?
          13            MS. HARTFORD:     Yes, your Honor.

          14   REDIRECT EXAMINATION BY MS. HARTFORD:

11:06AM   15            Q      Officer Minurka, Judge Feldman just asked if
          16   you'd ever found him in possession of a firearm before and I

          17   believe your response was no, correct?

          18            A      Correct.
          19            Q      He ever run from you before?

11:06AM   20            A      No.

          21            Q      Had he ever evaded a traffic stop that you
          22   were trying to make before?

          23            A      Never.

          24            Q      So this was the first time?
11:06AM   25            A      Yes.
                                                                            54
                              Minurka - Redirect - Hartford


11:06AM   1               Q      And this was also the first time he had a gun?

          2               A      Yes.

          3               Q      And on cross-examination, you were asked about
          4    prior times he had marijuana and Judge Feldman also asked you

11:06AM   5    about prior interactions and it was your testimony that you

          6    knew him by the time that the incident in question here took
          7    place?

          8               A      Yes.

          9               Q      You knew him to be a marijuana dealer,
11:07AM   10   correct?

          11              A      Yes.

          12              Q      You were asked on cross about whether you were
          13   upset about the complaint or not and you mentioned you didn't

          14   take kindly to it, I believe were approximately your words?

11:07AM   15              A      Yes.
          16              Q      But regardless of that, has your testimony and

          17   reporting been consistent as far as what happened from before

          18   that complaint and since then?
          19              A      Yes.

11:07AM   20              MS. ZOGHLIN:    Objection.   To his determination of

          21   what's consistent.
          22              MAGISTRATE JUDGE FELDMAN:    Overruled.

          23              Q      So you said yes?

          24              A      Yes.
11:07AM   25              Q      Have you changed what you have said has
                                                                               55
                              Minurka - Redirect - Hartford


11:07AM   1    happened after he filed that complaint?

          2               A      No.

          3               Q      And as far as the statement that he gave in
          4    the car?

11:08AM   5               A      Yes.

          6               Q      I know we talked about this on direct but you
          7    advised him of his rights, correct?

          8               A      Yes.

          9               Q      And they were on that form which is in
11:08AM   10   evidence --

          11              A      Yes.

          12              Q      -- in this hearing?   And you had him sign it
          13   and initial it, correct?

          14              MS. ZOGHLIN:    Object to the leading, Judge.

11:08AM   15              Q      Did you have him sign it and initial it?
          16              MAGISTRATE JUDGE FELDMAN:    You need to --

          17              MS. HARTFORD:    I'm sorry, Judge.

          18              MAGISTRATE JUDGE FELDMAN:    -- let me rule on the
          19   objections.     The objection is sustained.    Next question.

11:08AM   20              Q      Did you have him sign it and initial it?

          21              A      The written statement, yes.
          22              Q      So that statement was recorded -- or was that

          23   statement recorded in writing?

          24              A      Yes.
11:08AM   25              Q      But not on video?
                                                                             56
                         Giancursio - Direct - Hartford


11:08AM   1             A      Correct.

          2             MS. HARTFORD:     That's all, your Honor.   Thank you.

          3             MAGISTRATE JUDGE FELDMAN:     Anything else?
          4             MS. ZOGHLIN:      No, your Honor.

11:08AM   5             MAGISTRATE JUDGE FELDMAN:     Thanks for completing

          6    your testimony.   You're excused.
          7             Why don't we take a five-minute break before your

          8    last witness.

          9             (WHEREUPON, witness was excused and a recess taken.)
11:15AM   10             (Open court, defendant present:)

          11            MAGISTRATE JUDGE FELDMAN:     The government may call

          12   its next witness.
          13            MS. HARTFORD:     The government calls officer Sam

          14   Giancursio.

11:16AM   15
          16            SAM GIANCURSIO, having been called as a witness,

          17   being duly sworn, testifies as follows:

          18            MAGISTRATE JUDGE FELDMAN:     You may proceed.
          19   DIRECT EXAMINATION BY MS. HARTFORD:

11:16AM   20            Q      Officer Giancursio, where do you work?

          21            A      For the Rochester Police Department.
          22            Q      And what do you do for the Rochester Police

          23   Department?

          24            A      I'm a patrol officer, Genesee Section.
11:17AM   25            Q      And how long have you been a patrol officer
                                                                         57
                         Giancursio - Direct - Hartford


11:17AM   1    with the Rochester Police Department?

          2             A    Approximately six years.

          3             Q    And what did you do before that?
          4             A    Before my employment as a police officer?

11:17AM   5             Q    Yes.

          6             A    I was --
          7             Q    Well, before your employment with RPD, yes.

          8             A    I was in the Marines.

          9             Q    And what kind of training did you have to
11:17AM   10   undergo to become a police officer with RPD?

          11            A    I went through anything from defensive tactics

          12   training, training with family troubles, weapons, narcotics
          13   investigations, things of that sort.

          14            Q    And have you gone through additional training

11:18AM   15   over the past six years in those areas as well?
          16            A    Yes, ma'am.

          17            Q    And do you have experience in training

          18   involving investigating drug dealers?
          19            A    Yes, ma'am.

11:18AM   20            Q    What about illegal firearm possession?

          21            A    Yes, ma'am.
          22            Q    Over the course of your duties with RPD, have

          23   you investigated those kinds of cases, been involved in those

          24   kinds of stops?
11:18AM   25            A    Yes, ma'am.
                                                                            58
                            Giancursio - Direct - Hartford


11:18AM   1             Q      I'd like to direct your attention to

          2    February 25th of 2017.   Do you recall being involved in an

          3    incident involving the defendant, Robert Tillard?
          4             A      Yes, ma'am.

11:18AM   5             Q      Could you please tell us about how that came

          6    about -- well, first of all, approximately what time was
          7    that?

          8             A      Approximately 22:41 hours.

          9             Q      And how did that come about on that day?
11:19AM   10            A      Well, we were in -- Officer Minurka and I were

          11   operating a two badge vehicle, patrol vehicle.   And we were

          12   in the area of south Plymouth, 700 south Plymouth, basically
          13   proactively for any kind of criminal activity.

          14            Q      And you said you were in the same vehicle as

11:19AM   15   Officer Minurka.   What kind of vehicle was that?
          16            A      It was an unmarked patrol vehicle.

          17            Q      And was it equipped with lights or sirens?

          18            A      Yes.
          19            Q      And what does this unmarked patrol vehicle

11:19AM   20   look like?

          21            A      It looks like our regular marked patrol
          22   vehicle but without the markings and overhead lights.

          23            Q      And what were the conditions that evening?

          24            A      It was dark, cold.
11:19AM   25            Q      And how were you -- were you wearing your
                                                                           59
                         Giancursio - Direct - Hartford


11:19AM   1    police uniform?

          2             A    Yes, ma'am.

          3             Q    So, please continue with what happened next
          4    during this patrol.

11:20AM   5             A    At some point a vehicle came to my attention

          6    in the area of Exchange Street.   This vehicle proceeded to go
          7    towards Flint Street, at which point it navigated a left-hand

          8    southbound turn -- well, it had be southeast, if I'm not

          9    mistaken down Flint Street towards the dead-end at a, I'd
11:20AM   10   say, a high rate of speed.   And as soon as it turned on to

          11   Flint Street, that's at the point where it actually initiated

          12   the turn signal which is in violation of 1163(b), failure to
          13   signal hundred foot prior to turning.

          14            Q    Did you see -- were you able to see a

11:20AM   15   passenger in the vehicle at that time, anybody in the
          16   passenger seat?

          17            A    No, ma'am.

          18            Q    Did you actually learn that there was somebody
          19   in the passenger seat?

11:20AM   20            A    Yes, ma'am.

          21            Q    But not at that time, is that accurate?
          22            A    That's correct.

          23            Q    Okay.   So after this vehicle turned left on

          24   Flint Street and activated the signal, can you describe the
11:21AM   25   manner -- well, not necessarily after, but during this,
                                                                          60
                          Giancursio - Direct - Hartford


11:21AM   1    during this time can you describe the manner in which he was

          2    driving?

          3               A   He was -- it appeared to be evasive, traveling
          4    fast and attempting to, again, evade police.

11:21AM   5               Q   At some point did you or Officer Minurka

          6    activate the lights on the vehicle?
          7               A   Yes, ma'am, Officer Minurka did.

          8               Q   What did the defendant do?

          9               A   He continued down Flint Street.
11:21AM   10              Q   And what happened as the defendant continued

          11   in his vehicle down Flint Street?

          12              A   He eventually came to a stop towards the --
          13   that dead-end on Flint Street.

          14              Q   And when he came to a stop, what happened

11:21AM   15   next?
          16              A   He jumped out of the vehicle running towards a

          17   field of sorts southbound as I gave chase.

          18              Q   So you said you gave chase.   Was that on foot?
          19              A   Yes, ma'am.

11:22AM   20              Q   Can you please describe what happens during

          21   this foot chase where you're chasing after the defendant
          22   who's running away from you?

          23              A   So, as he's running, I continued to run

          24   directly behind him attempting to close the distance,
11:22AM   25   illuminating him with my flashlight.   I gave commands,
                                                                           61
                          Giancursio - Direct - Hartford


11:22AM   1    please, show me your hands.    As the defendant pulled his --

          2    put his right hand into his waistband and, you know, again, I

          3    continued to chase him, got within, I'd say, approximately 6
          4    foot of him when I observed him take his right hand, pull it

11:22AM   5    up towards the left side of his body and then shoot it

          6    straight out to the right side of his body, at which point I
          7    heard a thud to my right and the defendant relatively soon

          8    after went down to the ground.

          9               Q   What did you do next after the defendant went
11:23AM   10   down to the ground after?

          11              A   I then handcuffed him and assisted him to his

          12   feet.
          13              Q   And what did you do next after getting the

          14   defendant to his feet?

11:23AM   15              A   I was bringing him back to the patrol car.
          16              Q   And did he say anything during that time?

          17              A   At that point he said something to the effect

          18   of, man, I was just trying to get rid of some weed.
          19              Q   Did you ask him any questions before that?

11:23AM   20              A   No, ma'am.

          21              Q   Were you talking to him or saying anything to
          22   him to elicit that response?

          23              A   No, ma'am.

          24              Q   And after you heard him say that, what did you
11:24AM   25   do next?
                                                                             62
                            Giancursio - Direct - Hartford


11:24AM   1             A       I brought him to the patrol vehicle and patted

          2    him down, at which point I found an assortment of marijuana

          3    on his person.
          4             Q       When you say an assortment of marijuana, can

11:24AM   5    you please describe how much marijuana there was?

          6             A       I was able to pull larger sandwich baggie
          7    filled with 56 dime size ziplock baggies that had a 8 ball

          8    logo on them inside of that sandwich baggie.

          9             Q       Now, in your experience and training, is that
11:24AM   10   packaging consistent with individual use or distribution?

          11            A       Distribution.

          12            Q       And what did you do at that point?
          13            A       At that point I just placed him inside the

          14   vehicle and went back towards the area where I had heard the

11:24AM   15   sound and observed the defendant's actions.
          16            Q       Now, he you testified that he said he was

          17   trying to get rid of some weed.   Did the thud -- in your

          18   experience, did the thud that you heard sound like he threw
          19   some weed.

11:25AM   20            A       No, ma'am.

          21            Q       Now, when you searched the area where you saw
          22   that, did you find anything?

          23            A       Yes, ma'am, I did.

          24            Q       And what did you find?
11:25AM   25            A       I found a Sig Sauer 9mm handgun right where
                                                                            63
                           Giancursio - Direct - Hartford


11:25AM   1    the defendant had made his motions.

          2                Q   And in your experience did the sound that you

          3    heard was that consistent with the gun that you found hitting
          4    the ground?

11:25AM   5                A   Yes, ma'am.

          6                Q   Could you describe how the gun appeared when
          7    you found it?

          8                A   The gun appeared to be not affected by the

          9    current weather which was snow on the ground and dry.
11:25AM   10               Q   Did you take pictures of the gun when you

          11   found it?

          12               A   Yes, I did.
          13               Q   And how did you -- what did you use to take

          14   those pictures?

11:26AM   15               A   My body camera.
          16               Q   I'm going to show you Government's 6 and 7,

          17   which I've previously shown to defense.   Do you recognize

          18   those?
          19               A   Yes, ma'am, I do.

11:26AM   20               Q   And how is it that you recognize those?

          21               A   These appear to be the pictures taken by my
          22   body worn camera.

          23               Q   And do they fairly and accurately depict

          24   the -- what's shown in them at the time that you took the
11:26AM   25   picture?
                                                                            64
                            Giancursio - Direct - Hartford


11:26AM   1             A      Yes, ma'am.

          2             MS. HARTFORD:    I'd offer Government's 6 and 7.

          3             MS. ZOGHLIN:    No objection.
          4             MAGISTRATE JUDGE FELDMAN:    Without objection,

11:26AM   5    received in evidence.

          6             Q      I'd like to put Government's Exhibit 6 on the
          7    visualizer.    So this is Government Exhibit 6.   And Government

          8    Exhibit 7.

          9                    Officer Giancursio, do those photos appear to
11:27AM   10   be roughly the same?

          11            A      Yes, ma'am.

          12            Q      I have put officer -- or I'm sorry Government
          13   Exhibit 6 back on the visualizer.   So can you please describe

          14   what we're looking at here?

11:27AM   15            A      This is the handgun that was observed in the
          16   area where the defendant made his throwing actions.    It's a

          17   black Sig Sauer handgun that's laying on top of the snow but

          18   as you can see, there's no sort of inclement weather,
          19   anything from snow that would be on top of that gun.    It

11:27AM   20   appears dry.

          21            Q      You mentioned that you took this photograph
          22   with your body camera.   I'd like to talk to you a little bit

          23   about your use of body camera on this day.

          24                   During this incident, did you record video
11:28AM   25   footage of the chase and apprehension of the defendant?
                                                                               65
                            Giancursio - Direct - Hartford


11:28AM   1                A     No, ma'am.

          2                Q     Why not?

          3                A     During the pursuit of the suspect, I
          4    initiated -- or attempted to initiate the record button on

11:28AM   5    that body worn camera.       However, due to it being new to me --

          6    there are two separate buttons:      One for video and one for
          7    picture.    If the body worn camera is powered off and you push

          8    the picture button which is located next to the camera

          9    button, it will not -- it won't take a picture.      It won't
11:28AM   10   activate.    It won't turn on.    However, if you do activate the

          11   camera button to video, you have to hold it for an

          12   approximate amount of time that I don't know the specific
          13   answer to it.

          14               Q     I'm sorry you said a camera button to video.

11:28AM   15   Is that a separate video button or the same camera button?
          16               A     There's two separate buttons, the one for --

          17   I'm sorry.      One for the video and one for the camera.

          18               Q     So, at some point did you realize that you had
          19   not activated the video?

11:29AM   20               A     Yes, ma'am.   I realized I hadn't activated my

          21   video as soon as I went to go take pictures of the handgun.
          22   I popped my camera off my body, went to look to see what was

          23   going on, to push the actual photograph button and observed

          24   that it was powered off.
11:29AM   25               Q     And so you pieced together what must have
                                                                              66
                          Giancursio - Direct - Hartford


11:29AM   1    happened based on your recollection and the fact that the

          2    video was not recording despite --

          3               MS. ZOGHLIN:   Objection, leading.
          4               MAGISTRATE JUDGE FELDMAN:   Agreed.   Sustained.

11:29AM   5               Q    I'm sorry.    I'm trying to make sure that I

          6    understand exactly how this happened.
          7                    Are you basing your conclusion on what

          8    happened off of your recollection and -- off of your

          9    recollection?
11:29AM   10              A    Yes, ma'am.

          11              Q    And the fact that you -- are you also basing

          12   that off of realizing after the fact that it was not
          13   recording video?

          14              A    Yes, that's correct and follow on usage of the

11:30AM   15   camera it was able to help me ascertain the reason why it
          16   didn't turn on.

          17              Q    When was that camera issued to you in relation

          18   to this incident?
          19              A    It was approximately three to four weeks prior

11:30AM   20   to this.

          21              Q    And as a result of your failure to record it,
          22   the video -- I'm sorry.   As a result of your failure to

          23   record video during this incident, during the chase, did you

          24   receive any sort of counseling?
11:30AM   25              A    Yes, I did.
                                                                           67
                            Giancursio - Direct - Hartford


11:30AM   1             Q      And what was that?

          2             A      It was a counseling memorandum for refresher

          3    on body worn camera policy.
          4             Q      Now, after you located the gun, did you

11:30AM   5    collect it?

          6             A      No, I did not.
          7             Q      Did you stay with that gun until it was

          8    collected?

          9             A      Yes, ma'am.
11:30AM   10            Q      And who collected that firearm?

          11            A      It was technician Nittie (phonetic).

          12            Q      And did you observe technician Nittie collect
          13   that firearm?

          14            A      Yes, ma'am, I did.

11:31AM   15            Q      And did you or other law enforcement make any
          16   attempt to locate the magazine to that firearm?

          17            A      Yes, ma'am, I did.

          18            Q      And what was that attempt?
          19            A      Canine Nowak (phonetic), who his partner is a

11:31AM   20   nitrate canine, which is trained in tracking any kind of

          21   firearms or bullets or anything to that effect, was called
          22   down to the scene.   His dog ran through the area and the

          23   results were negative.

          24            MS. HARTFORD:    That's all I have.   Thank you.
11:31AM   25            MAGISTRATE JUDGE FELDMAN:    Just so I understand it.
                                                                              68
                               Giancursio - Cross - Zoghlin


11:31AM   1    So there's -- that firearm's not loaded with anything?

          2                THE WITNESS:     That's correct, sir.

          3                MAGISTRATE JUDGE FELDMAN:    And the opening that you
          4    see in the bottom of Exhibit 6 would be where you placed

11:31AM   5    the --

          6                THE WITNESS:     Magazine.
          7                MAGISTRATE JUDGE FELDMAN:    Magazine, okay.

          8                THE WITNESS:     Yes, sir.

          9                MAGISTRATE JUDGE FELDMAN:    Okay.
11:32AM   10   CROSS-EXAMINATION BY MS. ZOGHLIN:

          11               Q     Morning, Officer Giancursio.

          12               A     Morning.
          13               Q     Officer Giancursio, have you worked with

          14   officer Minurka before this incident?

11:32AM   15               A     Yes, ma'am.
          16               Q     And have you worked with him since this

          17   incident?

          18               A     He was moved to a separate platoon.   So I
          19   can't recall what point he was moved but I have seen him on

11:32AM   20   scenes but not worked with him in a two-badge capacity, I

          21   don't believe, since this incident.
          22               Q     And at the time of this incident occurred, can

          23   you tell me approximately how long you'd been working with

          24   Officer Minurka?
11:32AM   25               A     Well, we came on the job at the same time so
                                                                            69
                              Giancursio - Cross - Zoghlin


11:32AM   1    since February of 2014.

          2               Q     Okay.   Were you in the academy together?

          3               A     Yes, ma'am.
          4               Q     And did you know him then?

11:32AM   5               A     Not prior to the academy, just during the

          6    academy.
          7               Q     Okay.   But you got to know him at the academy?

          8               A     Yes, ma'am.

          9               Q     On -- did you know -- before this date,
11:33AM   10   February 25th, 2017, did you know Robert Tillard?

          11              A     No, ma'am.

          12              Q     Had you ever had any encounter with him
          13   before?

          14              A     I did but that was only brought to my

11:33AM   15   attention after the fact during the PSS investigation.
          16              Q     And what was that interaction?

          17              A     My interaction was, if my recollection serves

          18   me correct, it was a traffic stop involving the defendant
          19   where I was -- I believe I was a backup officer to a traffic

11:33AM   20   stop.

          21              Q     Was Officer Minurka involved in that?
          22              A     I don't recall who was all there.

          23              Q     Do you remember any interaction with

          24   Mr. Tillard at all?
11:33AM   25              A     No, ma'am.
                                                                             70
                             Giancursio - Cross - Zoghlin


11:33AM   1             Q      So, before February 25th, 2017, would it be

          2    fair to say you really didn't have an impression of

          3    Mr. Tillard?
          4             A      Me personally, no, ma'am.

11:33AM   5             Q      Had Officer Minurka ever spoken to you about

          6    him?
          7             A      I can't be for certain on that, ma'am.

          8             Q      On this date when you were, you were in the

          9    same car with Officer Minurka, right?
11:34AM   10            A      Yes, ma'am.

          11            Q      And at some point you passed the car that

          12   Mr. Tillard was in, correct?
          13            A      Yes, ma'am.

          14            Q      You were the passenger; is that right?

11:34AM   15            A      I was the passenger in a two-badge vehicle,
          16   yes, ma'am.

          17            Q      At that time did Officer Minurka say anything

          18   to you about Mr. Tillard?
          19            A      He had drawn my attention to a vehicle.   I

11:34AM   20   can't remember the specifics of the conversation that had

          21   transpired, though.
          22            Q      And Mr. Tillard was the driver, right?

          23            A      Again, I didn't know that until after the

          24   fact.
11:34AM   25            Q      You didn't notice who was in the car at all, I
                                                                              71
                             Giancursio - Cross - Zoghlin


11:34AM   1    mean, did you notice the car at all?

          2             A      I noticed the car but that was brought to my

          3    attention by Officer Minurka.
          4             Q      At some point your car started following that

11:34AM   5    car, right?

          6             A      That's safe to say so, yeah.
          7             Q      And you went around the block specifically to

          8    find that car and follow it, right?

          9             A      Yes, ma'am.
11:34AM   10            Q      And did Officer Minurka explain to you why he

          11   was doing that?

          12            A      Again, at this point I can't recall the
          13   specifics of our conversation, ma'am.

          14            Q      You don't recall him telling you that, that he

11:35AM   15   didn't think Tillard had a license?
          16            A      I don't recall that.   However, if it was in my

          17   report, I would have documented it.

          18            Q      You don't have any recollection of the
          19   conversation as you sit here today, is that right?

11:35AM   20            A      At this point, no, ma'am.

          21            Q      Do you recall seeing the car that Mr. Tillard
          22   was in turn left on to Flint Street?

          23            A      Yes, ma'am.

          24            Q      Did -- there were a couple citations issued in
11:35AM   25   this case to Mr. Tillard.     Did you do that or did Officer
                                                                             72
                            Giancursio - Cross - Zoghlin


11:35AM   1    Minurka do that or someone else?

          2             A     I don't recall.   I believe, I believe I may

          3    have but I don't recall for certain.   It would be in my crime
          4    report or the UTT would say.

11:35AM   5             Q     Would it be fair to say that you didn't issue

          6    a citation for erratic driving or reckless driving?
          7             A     I don't know the specific UTT.

          8             Q     If there were two UTTs, one for driving

          9    without a license and one for failing to signal within a
11:36AM   10   hundred feet of the turn, would it be fair to say that you

          11   didn't issue any others?

          12            A     If I had issued tickets, I don't, I don't
          13   know, ma'am.

          14            Q     Let me talk to you a little bit about this

11:36AM   15   area where Mr. Tillard pulled over on Flint Street.    It's
          16   fairly close to the dead-end, right?

          17            A     Yes, there's a dead-end near the river path.

          18            Q     And the area itself is a fairly, is a wooded
          19   area?

11:36AM   20            A     (No response.)

          21            Q     The place where he ran into?
          22            A     Yes, ma'am.

          23            Q     I think you described it before as an

          24   overgrown briar patch?
11:36AM   25            A     That sounds about right.     So there's -- the
                                                                              73
                               Giancursio - Cross - Zoghlin


11:36AM   1    way it's lined up like towards if you went more towards the

          2    river path, there's a lane of trees that go down but other

          3    than that, the field that we were running was like, to my
          4    recollection, like rose bush, if you will.

11:37AM   5                Q     I think you described it before as pricker

          6    bushes --
          7                A     Yeah.

          8                Q     -- is that right?

          9                A     Yeah, pricker.
11:37AM   10               Q     And there's an old shed there?

          11               A     (No response.)

          12               Q     Right near where you --
          13               A     Close to the road, yes, ma'am.

          14               Q     Okay.   And would it be fair to say people put

11:37AM   15   debris back there like old tires?
          16               A     In front of the shed I've seen them.

          17               Q     In the general area where Mr. Tillard was

          18   running?
          19               A     I don't recall.

11:37AM   20               Q     Looking at the Exhibit 6 on the visualizer, do

          21   you see this blue object near the gun?
          22               A     Yes, ma'am.

          23               Q     What is that?

          24               A     I have no idea.
11:37AM   25               Q     When you were chasing Mr. Tillard, the area
                                                                          74
                            Giancursio - Cross - Zoghlin


11:37AM   1    which you were running was dark; is that right?

          2             A     Yes, ma'am.

          3             Q     And what you had to illuminate your way was
          4    just your flashlight, right?

11:37AM   5             A     Yes, ma'am.

          6             Q     And did you notice Officer Minurka when you
          7    were running after Mr. Tillard?

          8             A     No, ma'am, I didn't.

          9             Q     Did you see his flashlight?
11:38AM   10            A     I don't recall seeing his flashlight, no,

          11   ma'am.

          12            Q     So at the time you're chasing Mr. Tillard, you
          13   have your flashlight and you have your duty belt on, right?

          14            A     Yes, ma'am.

11:38AM   15            Q     And you're running through what you described
          16   previously as a briar patch, right?

          17            A     Yes, ma'am.

          18            Q     And there's snow on the ground?
          19            A     Yes, ma'am.

11:38AM   20            Q     Do you also recall there being logs like

          21   falling trees on the ground?
          22            A     I don't recall that, no, ma'am.

          23            Q     Had you ever been in that area before?

          24            A     Not -- no.
11:38AM   25            Q     Have you been there since?
                                                                             75
                            Giancursio - Cross - Zoghlin


11:38AM   1             A       Not back towards that field, no, ma'am.

          2             Q       When you were -- after Mr. Tillard got out of

          3    the car, how soon until you got out of your car and started
          4    chasing him?

11:38AM   5             A       It was almost simultaneously.

          6             Q       And how far was he in front of you?
          7             A       I'm not sure the exact distance at that point.

          8             Q       Could you approximate the distance?

          9             A       I'd say approximately 15, 20 feet,
11:39AM   10   approximately.

          11            Q       And as you continued to chase him, did you

          12   gain ground on him?
          13            A       Yes, ma'am, I did.

          14            Q       And at some point did -- were you close enough

11:39AM   15   to direct him to stop?
          16            A       I was, I -- the entire encounter I believe I

          17   was close enough to direct him to stop.

          18            Q       And you did call out that he should stop,
          19   right?

11:39AM   20            A       Yes, ma'am.

          21            Q       And he stopped on his own, right?
          22            A       Yes, I believe I -- my specific words were,

          23   get -- police, get on the ground or something to that effect.

          24            Q       And he got on the ground?
11:39AM   25            A       Yes, ma'am.
                                                                            76
                             Giancursio - Cross - Zoghlin


11:39AM   1             Q      Now, how long total would you say it was

          2    between the time you started chasing him until the time he

          3    was on the ground?
          4             A      I don't know, ma'am.

11:39AM   5             Q      Was it seconds, minutes, longer?

          6             A      I don't think it was a full minute but I, I
          7    don't know.

          8             Q      Okay.

          9             A      Seemed fairly quick.
11:40AM   10            Q      And how soon after he took off did you see

          11   what you described as the throwing motion?

          12            A      I don't know the exact time span, ma'am.
          13            Q      You're behind him, right?

          14            A      Yes, ma'am.

11:40AM   15            Q      And did he -- what did he do with his arms
          16   that you were described before as the throwing motion --

          17            A      As --

          18            Q      -- what did you see?
          19            A      As I said, when I was behind him, I observed

11:40AM   20   him reaching in his waistband.   So like almost like a

          21   shoulder would jump with his elbow and go down into his waist
          22   and then it comes back up.    So his right hand and arm, entire

          23   arm goes over to the left side of his body and then it goes

          24   straight over towards the right horizontally towards his
11:40AM   25   right side of his body (indicating).
                                                                           77
                            Giancursio - Cross - Zoghlin


11:40AM   1             Q     Now, presumably his waistband is not in your

          2    view, right, because you're behind him?

          3             A     Well, the back of his body waistband -- as far
          4    as the front waistband you're saying?

11:40AM   5             Q     Yes.

          6             A     No.
          7             Q     And what you -- when you're saying he reached

          8    into something, was that in the front or was that in the

          9    back?
11:41AM   10            A     It was in the front.

          11            Q     So you didn't actually see him pull something

          12   out of his waistband, is that right?
          13            A     No, ma'am, I did not.

          14            Q     You saw him -- what you said was move his arm

11:41AM   15   toward the right?
          16            A     From the left to the right, yes, ma'am.

          17            Q     Did you actually see an object?

          18            A     No, I did not.
          19            Q     You didn't see what, if anything, left his

11:41AM   20   hand?

          21            A     No, ma'am.
          22            Q     And at the time you were running, are you

          23   saying that you heard a sound?

          24            A     Yes, ma'am.
11:41AM   25            Q     Okay.   After he stopped, did you put him in
                                                                             78
                              Giancursio - Cross - Zoghlin


11:41AM   1    handcuffs?

          2               A     Yes, I did.

          3               Q     And how soon after you got there did Officer
          4    Minurka get there?

11:41AM   5               A     I don't know.    I don't remember.

          6               Q     Was he there when you handcuffed him?
          7               A     I believe he was but I can't say for certain

          8    that he was.    I can't recall.

          9               Q     Did you immediately look for the object that
11:41AM   10   you thought Mr. Tillard had thrown?

          11              A     No, I had taken the defendant to the patrol

          12   vehicle.
          13              Q     Did you tell Officer Minurka what you had

          14   seen?

11:42AM   15              A     I don't recall.
          16              Q     So, you took him to his patrol -- the patrol

          17   vehicle.   Did you have anybody stay in the area where you

          18   thought you saw him throw something?
          19              A     I, I don't know, I don't know if Officer

11:42AM   20   Minurka stayed there or not.      I don't recall.

          21              Q     But it was you who located the weapon, right?
          22              A     Eventually after he was placed into the

          23   vehicle, yes, ma'am.

          24              Q     So, about how long after you took him into
11:42AM   25   custody did you locate the weapon?
                                                                             79
                            Giancursio - Cross - Zoghlin


11:42AM   1             A     However long it would have taken me to walk

          2    back to the patrol vehicle and back.

          3             Q     You didn't have to do any paperwork or report
          4    in to anybody, you just gave him -- you handed him to someone

11:42AM   5    else?

          6             A     No, I placed him in the back of the vehicle,
          7    closed the door and then walked back up.    I can't recall.   I

          8    believe there was another vehicle showing up at that point

          9    but I can't say for certain.
11:42AM   10            Q     You recall finding the gun, right?

          11            A     Yes, ma'am.

          12            Q     And how far was the gun from the place that he
          13   had fallen on the ground?

          14            A     Not very far.   Maybe, an proximate, 8 foot,

11:43AM   15   maybe.
          16            Q     Did you have to look around for it or did you

          17   go right to it?

          18            A     I walked right back to where the -- the area
          19   where all this had transpired, shown my spotlight in the

11:43AM   20   ground and right there it was observed.

          21            Q     You testified before about the -- let me go
          22   back for a minute.   When he was on the ground when you first

          23   caught up to Mr. Tillard, did he say anything to you?

          24            A     When he was on the ground, no, ma'am.
11:43AM   25            Q     Did he say anything to you between the time
                                                                            80
                             Giancursio - Cross - Zoghlin


11:43AM   1    that you took him into custody on the ground and the time

          2    that you put him in your patrol car?

          3              A     Yes, he did.
          4              Q     And could you explain to me when that was?

11:43AM   5    Was it as you were taking him into custody, was it as you

          6    were walking, was it after you were putting him into the car?
          7              A     To my best recollection it was after he was

          8    handcuffed standing walking toward the vehicle, to the best

          9    of my recollection.
11:44AM   10             Q     And was Officer Minurka with you at the time?

          11             A     As I said, I don't really recall where he was.

          12             Q     Now, you talked before about the body worn
          13   camera.   You said you had gotten it maybe three or four weeks

          14   before?

11:44AM   15             A     I believe it was around that time, ma'am.
          16             Q     Sometime in January, right?

          17             A     Yes.

          18             Q     And this was February 25th?
          19             A     Yes.

11:44AM   20             Q     And when you got it, you received some

          21   training on it, right?
          22             A     Yes.

          23             Q     And you're aware that there were general

          24   orders regarding use of the body camera, right?
11:44AM   25             A     They were being developed, yes.
                                                                            81
                            Giancursio - Cross - Zoghlin


11:44AM   1             Q     Well, they actually were issued June before,

          2    in 2016, right?

          3             A     I don't recall the specific time but they're
          4    still being updated and changed to --

11:44AM   5             Q     Well --

          6             A     -- this point.
          7             Q     Because General Orders are frequently updated,

          8    right?

          9             A     I wouldn't say frequently but with a new
11:44AM   10   issuance of something new like this, yeah, to begin with,

          11   they're generally...

          12            Q     So it's changed other time?
          13            A     Yes.

          14            Q     But the General Orders had already been issued

11:45AM   15   when you made this arrest?
          16            A     Yes.

          17            Q     Okay.   And --

          18            A     At least an outline.
          19            Q     Excuse me?

11:45AM   20            A     At least like an outline of them, yes.

          21            Q     Well, the General Orders had specific rules
          22   about when you're supposed to use the body camera, right?

          23            A     I don't recall what the specific rules were

          24   back in June 2016, ma'am.
11:45AM   25            Q     Okay.   Well, if I showed you a copy of the
                                                                           82
                            Giancursio - Cross - Zoghlin


11:45AM   1    General Orders, would that refresh your recollection about

          2    when they may have been issued?

          3             MAGISTRATE JUDGE FELDMAN:     The only General Orders
          4    that would be relevant would be the ones that were in effect

11:46AM   5    at the time of this incident, correct?

          6             MS. ZOGHLIN:    That's what I'm talking about.
          7             MAGISTRATE JUDGE FELDMAN:     That's what you're

          8    talking about?

          9             MS. ZOGHLIN:    Yes.
11:46AM   10            MAGISTRATE JUDGE FELDMAN:     So from the time they

          11   were first issued in June --

          12            MS. ZOGHLIN:    Right.
          13            MAGISTRATE JUDGE FELDMAN:     -- to the date of this

          14   incident it was the same General Orders?

11:46AM   15            MS. ZOGHLIN:    That's my understanding, yes.
          16            MAGISTRATE JUDGE FELDMAN:     And you have copies of

          17   those which you're going to hand to the witness?

          18            MS. ZOGHLIN:    I do.
          19            MAGISTRATE JUDGE FELDMAN:     Okay.

11:46AM   20            Q       (Handing document.)

          21            A       Okay.
          22            MAGISTRATE JUDGE FELDMAN:     Are they marked?

          23            MS. ZOGHLIN:    No.

          24            MAGISTRATE JUDGE FELDMAN:     Let's mark them.
11:46AM   25            MS. ZOGHLIN:    Okay.
                                                                            83
                            Giancursio - Cross - Zoghlin


11:47AM   1             Q      So showing what's been marked Defendant's A,

          2    could you take a look at that.

          3             A      (Reviewing document.)
          4             Q      Does that appear to be the RPD General Orders

11:47AM   5    regarding use of a body camera?

          6             A      Yes.
          7             Q      Okay.

          8             A      Some of this, some of it's changed now, but.

          9    Is there a specific point you want to direct me to?
11:48AM   10            Q      Yeah, if you could just hand it back.    Would

          11   it be fair to say that this is more than an outline, right,

          12   it's basically a 23-page document with exhibits?
          13            A      I didn't count the exact number but that

          14   sounds fair.

11:48AM   15            Q      Didn't appear to you to be an outline, did it?
          16            A      Well, I believe that by me saying outline,

          17   this was taken out of context.    What I mean, that's the

          18   outline for the General Order and it would be updated from
          19   there on out.   So I didn't mean it was a couple two-,

11:48AM   20   three-liners.   I just meant that it's the general idea of

          21   what will be in place.
          22            Q      At the time that you made this arrest,

          23   February 25th, would it be fair to say that the General

          24   Orders set out times when using your body camera was
11:49AM   25   mandatory?
                                                                                84
                               Giancursio - Cross - Zoghlin


11:49AM   1                A     I -- yeah, I believe that's, it's fact.

          2                Q     And it was mandatory during any enforcement

          3    activity, correct?
          4                A     Yes.    However, I believe there's an exception

11:49AM   5    to that.

          6                Q     Okay.
          7                A     I could be mistaken based on updates, too, I'm

          8    not sure.

          9                Q     What I'm talking about is the policy that was
11:49AM   10   in effect on February 25th, 2017.      Would it be fair to say

          11   that the body camera policy required that all enforcement

          12   activities be recorded?
          13               A     It's -- it would be yes.     However, again, I

          14   believe there was exceptions to that case, as far as --

11:49AM   15   again, I can't remember if it's after February 25th, 2016,
          16   I'd have to be fact checked on this.      But I believe there's

          17   exceptions due to officer safety and stuff like that written.

          18               Q     There were no exceptions that would have
          19   applied to this particular incident, correct?

11:50AM   20               MAGISTRATE JUDGE FELDMAN:     Well, you're asking him

          21   about a document which you have and he doesn't have.       The
          22   document is the document.      I think it might be easier if you

          23   point him to the section that you're relying on and ask him

          24   if he agrees with it.
11:50AM   25               Q     This might be easier.
                                                                           85
                            Giancursio - Cross - Zoghlin


11:50AM   1             MAGISTRATE JUDGE FELDMAN:     Okay.

          2             Q      Officer Giancursio, you received -- you went

          3    through a Professional Standards process regarding this
          4    incident, right?

11:50AM   5             A      Yes, ma'am, I did.

          6             Q      And the outcome of that process was that you
          7    received a counseling memorandum about the body worn camera

          8    policy, correct?

          9             A      Yes, ma'am, that's correct.
11:50AM   10            Q      And that was specifically a memo to you from

          11   Sergeant Perrone, correct?

          12            A      Yes, ma'am.
          13            Q      And that memo found that you had violated

          14   department policies regarding the body worn camera, correct?

11:50AM   15            A      Yes, ma'am.
          16            Q      And specifically that memo to you said that

          17   the body worn camera policy at the time required that it be

          18   used for all enforcement activity specifically arrests,
          19   pursuits and detention, correct?

11:51AM   20            A      That sounds correct.   I don't have the sheet

          21   in front of me.
          22            Q      Would looking at the memo you got refresh your

          23   recollection?

          24            A      Yes, ma'am.
11:51AM   25            Q      Okay.   (Handing document.)
                                                                             86
                              Giancursio - Cross - Zoghlin


11:51AM   1               A     (Reviewing document).   Yes, ma'am, that's

          2    correct.

          3               Q     Okay.   So that was the -- those were the rules
          4    at the time, right?

11:51AM   5               A     Yes, ma'am.

          6               Q     And pursuing a car and then chasing someone,
          7    that would be considered an enforcement activity --

          8               A     Yes, ma'am.

          9               Q     -- right?   And that's why you got this
11:51AM   10   counseling memo because it was found that you had violated

          11   department policy, correct?

          12              A     Department General Orders, yes, ma'am.
          13              Q     Okay.   The General Orders reflect the policy

          14   of the Rochester Police Department?

11:52AM   15              A     You're confusing me now.
          16              Q     Well, you made a distinction.   What's the

          17   distinction?    What's the difference?

          18              A     I don't know.
          19              Q     Okay.   So you violated the RPD policy

11:52AM   20   regarding body worn cameras, correct?

          21              A     The reason why I said general orders because I
          22   believe I read a line where it says some sort of GO, yes.

          23              Q     Okay.   You violated the General Orders,

          24   correct?
11:52AM   25              A     If that's what the paperwork says.
                                                                             87
                               Giancursio - Cross - Zoghlin


11:52AM   1                Q     No.   I'm not asking you what the paper said.

          2    I'm asking you whether there was a finding that you had

          3    violated the General Orders regarding the use of a body worn
          4    camera?

11:52AM   5                A     If that's what the document says, ma'am.

          6                Q     I'm asking you.   I'm not asking what the
          7    document says.     Surely, you know whether you were found to be

          8    in violation of this policy, correct?

          9                A     I thought I already an -- if I could refresh
11:52AM   10   my recollection with the document, I could answer that

          11   question.

          12               Q     (Handing document.)
          13               A     (Reviewing document.)   This says nothing about

          14   GOs.   It just says body worn camera policy.

11:53AM   15               Q     Okay.
          16               A     (Reviewing document.)

          17               MAGISTRATE JUDGE FELDMAN:     When you read, read to

          18   yourself.   We got to take it down.
          19               THE WITNESS:   Oh, I'm sorry.

11:53AM   20               MAGISTRATE JUDGE FELDMAN:     That's okay.

          21               Q     So I believe the question was:   You were found
          22   to be in violation of RPD policy regarding the use of the

          23   body worn cameras?

          24               A     Yes, ma'am.
11:53AM   25               Q     On February 25th, 2017?
                                                                           88
                            Giancursio - Cross - Zoghlin


11:53AM   1             A     Yes, ma'am.

          2             Q     You made a mistake?

          3             A     Yes, ma'am.
          4             Q     Now, when you recovered the weapon, you took

11:53AM   5    pictures with your body worn camera, correct?

          6             A     That's correct.
          7             Q     So you knew how to do that, right?

          8             A     That's correct.

          9             Q     Because you wanted to document that you had
11:54AM   10   found the gun, right?

          11            A     Yes, ma'am.

          12            Q     Regarding this memorandum, you were advised
          13   that the conduct or similar conduct on your part may result

          14   in disciplinary action, correct?

11:54AM   15            A     Yes, ma'am.
          16            Q     Did you observe Mr. Tillard in Officer

          17   Minurka's custody?

          18            A     No, ma'am.
          19            Q     Did you ever observe them in the car together?

11:54AM   20            A     No, ma'am.

          21            Q     When you -- oh, you stood by the gun until
          22   technician Nittie came, correct?

          23            A     Yes, ma'am.

          24            Q     And by the time you returned from that, was
11:54AM   25   Officer Minurka still there with Mr. Tillard?
                                                                             89
                              Giancursio - Cross - Zoghlin


11:54AM   1               A     To my recollection, no.

          2               Q     You never heard Mr. Tillard make any

          3    statements other than the one that you've testified to here;
          4    is that right?

11:54AM   5               A     Correct.

          6               Q     So other than "I was just trying to get rid of
          7    some weed"?

          8               A     Yes, ma'am.

          9               Q     And you never saw him sign a statement,
11:55AM   10   correct?

          11              A     No, ma'am, I did not.

          12              Q     You never saw him get out of his car and stand
          13   with -- I'm sorry, get out of your car and stand with Officer

          14   Minurka and Sergeant Barton, did you see that?

11:55AM   15              A     No, ma'am.
          16              Q     The investigation that the Professional

          17   Standards Section conducted, you were required to testify

          18   there; is that right?
          19              A     Yes, ma'am.

11:55AM   20              Q     Since this incident, have there been other

          21   incidents where you -- well, let me clarify.
          22                    Are you saying that you tried to activate your

          23   body cam but, instead, you activated -- you pressed the

          24   photo button?
11:56AM   25              A     Yes, ma'am.
                                                                             90
                               Giancursio - Cross - Zoghlin


11:56AM   1                Q     Have there been any incidents since that time

          2    that you've done that?

          3                A     Yes, ma'am.
          4                Q     And have you been counseled or disciplined or

11:56AM   5    reprimanded in any way?

          6                A     I received training, yes, ma'am.
          7                Q     Well, I'm not asking whether you received

          8    training.   Have there been specific incidents where you

          9    either failed to activate your body camera or you pushed the
11:56AM   10   wrong button that you have been counseled about since this

          11   incident?

          12               A     Yes.
          13               Q     How many times?

          14               A     I don't know the specific number.

11:56AM   15               Q     Well, was it closer to once or closer to ten
          16   times?

          17               A     Closer to once.

          18               Q     And you remember specifically that -- did you
          19   get another one of those memos?

11:56AM   20               A     I don't -- I can't say for certain.   I can't

          21   answer that question.
          22               Q     Were you ever -- have you ever been

          23   reprimanded or disciplined in any way regarding your use of

          24   the body camera?
11:57AM   25               A     No, ma'am.
                                                                           91
                        Giancursio - Redirect - Hartford


11:57AM   1             MS. ZOGHLIN:    Thank you.

          2             MAGISTRATE JUDGE FELDMAN:    Anything else?

          3             MS. HARTFORD:   Briefly.
          4    REDIRECT EXAMINATION BY MS. HARTFORD:

11:57AM   5             Q    Officer Giancursio, you mentioned you were on

          6    proactive patrol in that area?
          7             A    Yes, ma'am.

          8             Q    Would you -- would you classify it as a high

          9    crime area or no?
11:57AM   10            A    Yes, ma'am, I would.

          11            MS. ZOGHLIN:    Objection.

          12            MAGISTRATE JUDGE FELDMAN:    Sustained.   I think that
          13   goes outside the scope of cross-examination.

          14            Q    Okay.   Officer Giancursio, on

11:57AM   15   cross-examination you were asked more details about the area
          16   where the gun was found, what was surrounding it and if you

          17   knew what this blue object was in Government Exhibit 6.

          18   Based on your observations, did you -- could you tell
          19   anything about how long the blue object had been there in

11:58AM   20   comparison to the gun?

          21            A    Yes, ma'am.   It appears that the -- it's snow
          22   covered on top of the blue object.    However, the handgun has

          23   no snow on top of it, as I said previously.

          24            Q    Was there anything else about the snow
11:58AM   25   surrounding the handgun that helped you make any
                                                                                92
                           Giancursio - Redirect - Hartford


11:58AM   1    determination about how long it had been there?

          2                A   You can see it almost looks like a -- not

          3    slide mark but it appears the snow is disturbed underneath
          4    the handgun whereas the snow is not on top.

11:58AM   5                Q   And what was your conclusion based on that

          6    paired with your observations leading up to finding that gun?
          7                MS. ZOGHLIN:    Objection.

          8                MAGISTRATE JUDGE FELDMAN:    Sustained.

          9                Q   What was your conclusion about how that gun
11:58AM   10   had gotten there?

          11               MS. ZOGHLIN:    Objection.

          12               MAGISTRATE JUDGE FELDMAN:    Isn't this asked and
          13   answered?   I mean, haven't we been over this.

          14               MS. HARTFORD:   That's fine, your Honor.   I can move

11:59AM   15   on.
          16               MAGISTRATE JUDGE FELDMAN:    Okay.

          17               Q   You were asked on cross-examination about

          18   commands that were given and I just want to clarify based on
          19   how that question and answer went.       Did you give commands

11:59AM   20   during the chase?

          21               A   Yes, I did.
          22               Q   Did the defendant immediately respond to your

          23   commands during the chase?

          24               A   No, he did not.
11:59AM   25               MS. HARTFORD:   That's all, thank you.
                                                                              93
                          Giancursio - Redirect - Hartford


11:59AM   1               MAGISTRATE JUDGE FELDMAN:   Okay.    Anything else?

          2               MS. ZOGHLIN:    No.

          3               MAGISTRATE JUDGE FELDMAN:   Thank you very much for
          4    coming in.

11:59AM   5               THE WITNESS:    Thank you, sir.

          6               (WHEREUPON, the witness was excused)
          7               MAGISTRATE JUDGE FELDMAN:   All right.   Does the

          8    government rest?

          9               MS. HARTFORD:   Yes, your Honor.
11:59AM   10              MAGISTRATE JUDGE FELDMAN:   Does the defense have

          11   any proof?

          12              MS. ZOGHLIN:    One moment, Judge.
          13              MAGISTRATE JUDGE FELDMAN:   Okay.

          14              (WHEREUPON, a discussion was held off the record.)

12:00PM   15              MS. ZOGHLIN:    No, Judge, I have no witnesses.
          16              MAGISTRATE JUDGE FELDMAN:   Very well.   Do you want

          17   to maybe sum up to me what your argument here is.     So I can

          18   focus my report and recommendation on what you think the
          19   issues are.

12:00PM   20              MS. ZOGHLIN:    Could I take a little time to do that

          21   Judge?   I could send you just a letter that outlines that.
          22              MAGISTRATE JUDGE FELDMAN:   That would be great.

          23   The only reason I'm kind of pressing because I'm running out

          24   of time.   I don't think the first day of hearing was ever
12:00PM   25   transcribed, is that correct?
                                                                           94
                         Giancursio - Redirect - Hartford


12:00PM   1              MS. HARTFORD:   It was.

          2              MS. ZOGHLIN:    I got it.

          3              MAGISTRATE JUDGE FELDMAN:    Do you know if it was
          4    filed.   So the only thing that's left to be transcribed is

12:01PM   5    this?

          6              MS. ZOGHLIN:    Yes.
          7              MAGISTRATE JUDGE FELDMAN:    So I have about 80 days?

          8    So if you get a transcript, say, by a week from today?

          9              MS. ZOGHLIN:    A week.   I mean --
12:01PM   10             MS. HARTFORD:   That's fine.

          11             MAGISTRATE JUDGE FELDMAN:    And a week to respond,

          12   is that okay?
          13             MS. HARTFORD:   Yes, your Honor.

          14             MAGISTRATE JUDGE FELDMAN:    I don't think there's

12:01PM   15   anything overly complicated.     I'm just kind of interested in
          16   what you want me to focus on in terms of the issues.    Thank

          17   you.

          18             (WHEREUPON, proceedings were adjourned.)
          19

12:01PM   20

          21
          22

          23

          24
          25
                                                                           95
                        Giancursio - Redirect - Hartford


12:01PM   1

          2                          *       *          *

          3                      CERTIFICATE OF REPORTER
          4

12:01PM   5             In accordance with 28, U.S.C., 753(b), I

          6    certify that these original notes are a true and correct
          7    record of proceedings in the United States District Court

          8    of the Western District of New York before the Honorable

          9    Jonathan W. Feldman on August 5, 2019.
12:01PM   10

          11

          12   S/ Diane S. Martens
          13   Diane S. Martens, FCRR, RPR
               Official Court Reporter
          14

12:01PM   15
          16

          17

          18
          19

          20

          21
          22

          23

          24
          25
{CASENUM}                                         {WITNESSNAME}                                               {DATE}

                        1/19                 8                      actual [1] 65/23          amount [4] 7/24 9/2
                        15 [4] 18/19 21/8                           actually [20] 16/17 38/23 65/12
 MAGISTRATE                                  80 [1] 94/7
                        23/23 75/9                                   19/24 20/24 29/12        angle [1] 18/17
 JUDGE FELDMAN:
                        15 yards [1] 18/12 9                         29/13 31/12 33/5 34/4 annoyance [1]
 [67] 2/6 2/11 2/16
                        18-CR-6091 [2] 1/2 9mm [1] 62/25             34/7 37/1 38/5 42/16 43/11
 2/19 2/21 2/24 3/4
                        2/6                  9th [1] 6/2             44/15 47/10 50/10        another [5] 5/20
 3/14 10/12 46/1 46/5
                        19th [1] 6/21                                59/11 59/18 77/11         6/13 49/2 79/8 90/19
 46/8 46/24 47/3 47/7
 48/3 48/9 48/18 49/3 2
                                             A                       77/17 81/1               answer [4] 65/13
                                             a.m [1] 1/5            additional [1] 57/14 87/10 90/21 92/19
 49/7 49/9 49/13 50/24
                        20 feet [1] 75/9     ability [1] 31/6       adjourned [1] 94/18 answered [1] 92/13
 53/3 53/7 53/11 54/21
                        20 yards [3] 18/20 able [10] 13/18 14/9 admission [2] 36/13 any [52] 5/14 5/16
 55/15 55/17 56/2 56/4
                        21/8 23/23            17/25 26/17 48/16      36/17                     5/25 6/9 6/19 6/24
 56/10 56/17 64/3 66/3
                        200 [3] 39/1 39/5     50/20 51/12 59/14     advised   [3]   34/2       7/7 7/11 7/15 7/23
 67/24 68/2 68/6 68/8
                        39/17                 62/6 66/15             55/7 88/12                8/5 10/21 11/8 11/10
 82/2 82/6 82/9 82/12
                        2014 [1] 69/1        about  [70]  3/8 3/23  affected [1] 63/8          11/10 19/23 24/23
 82/15 82/18 82/21
                        2016 [16] 4/25 5/10 4/17 4/21 14/7 14/15 AFPD [1] 1/14                 26/10 28/21 30/10
 82/23 84/19 84/25
                        5/19 6/2 6/13 6/21    14/16 15/4 15/6 17/7  after [36]    2/15  13/19  33/4 37/23 38/13 42/8
 87/16 87/19 91/1
                        8/14 8/22 9/17 9/23   18/22 20/11 21/8       16/9 16/21   17/23  20/6  44/9 45/6 46/6 46/18
 91/11 92/7 92/11
                        30/19 49/19 50/18     24/23 25/1 28/18       20/11 24/17   24/21       47/4 48/14 48/24
 92/15 92/25 93/2 93/6
                        81/2 81/24 84/15      30/15 32/11 33/23      27/6 32/19 47/14          48/25 49/11 49/11
 93/9 93/12 93/15
                        2017 [12] 4/3 7/4     33/24 33/24 35/11      47/14 55/1 59/23          53/9 58/13 61/19
 93/21 94/2 94/6 94/10
                        11/15 30/22 38/18     38/24 39/3 40/11       59/25 60/21   61/8  61/9  66/24 67/15 67/20
 94/13
                        42/4 42/22 58/2 69/10 40/23 40/23 41/22      61/10 61/13 61/24         69/12 69/23 71/18
 MS. HARTFORD:
                        70/1 84/10 87/25      44/23 44/23 45/9       66/12 67/4   69/15        72/11 79/3 84/2 89/2
 [21] 2/10 2/13 2/18
                        2019 [2] 1/4 95/9     48/11 48/19 49/21      70/23 74/7 75/2 76/10 90/1 90/5 90/23 91/25
 3/2 8/16 10/11 10/13
                        22:41 [1] 58/8        50/7 51/16 51/21 54/3 77/25 78/3 78/22           93/11
 46/18 53/12 55/16
                        23-page [1] 83/12     54/5 54/12 54/13 55/6  78/24 80/6   80/7  84/15 anybody    [6] 10/15
 56/1 56/12 64/1 67/23
                        24th [1] 7/4          57/20 58/5 58/6 58/9  again  [17]    3/10  5/21  37/14 43/13  59/15
 91/2 92/13 92/24 93/8
                        25th [13] 4/3 6/12    64/23 70/5 70/18       6/2 6/4 6/12   7/4 8/1    78/17 79/4
 93/25 94/9 94/12
                        11/15 38/18 42/4 58/2 72/14 72/25 78/24      8/12 14/12 17/21 27/8 anyone [1] 5/16
 MS. ZOGHLIN: [34]
                        69/10 70/1 80/18      79/21 80/12 81/22      60/4 61/2 70/23 71/12 anything [35] 5/23
 2/9 2/20 2/22 2/25
                        83/23 84/10 84/15     82/1 82/6 82/8 84/9    84/13 84/15               6/17 6/19 7/1 7/9 8/6
 3/18 8/17 45/25 46/3
                        87/25                 84/21 85/7 87/13      against   [4]   38/5       9/11 20/1 20/7 20/9
 46/7 51/1 53/2 54/19
                        28 [2] 1/15 95/5      90/10 91/15 91/19      40/15 41/2   41/4         21/17 22/5 23/19 25/1
 55/13 56/3 64/2 66/2
                        2nd [5] 5/19 9/17     91/24 92/1 92/9 92/17 Agreed   [1]   66/4        25/13 38/14 42/11
 82/5 82/8 82/11 82/14
                        9/23 10/18 11/6       94/7                  agreement     [1]          53/12 56/3 57/11
 82/17 82/22 82/24
                                             absolutely  [3]  36/5   49/12                     61/16 61/21 62/22
 90/25 91/10 92/6       3                                           agrees [1] 84/24           64/19 67/21 68/1
 92/10 93/1 93/11                             37/7 48/9
                        30 [3] 39/3 39/4                            ahead   [2]   3/4 49/15    70/17 77/19 79/23
 93/14 93/19 94/1 94/5 39/11                 academy [4] 69/2
                                              69/5 69/6 69/7        air [1]  20/9              79/25 91/2 91/19
 94/8                   3rd [4] 4/25 5/10
                                             accordance [1] 95/5    alerted  [1]   26/22       91/24 93/1 94/15
 THE CLERK: [1] 2/4 8/14 8/22
                                             accurate [7] 11/3      all [17]   2/20  3/15     anywhere    [1] 11/11
 THE WITNESS: [20]
                                              14/19 29/23 35/3 39/5  35/7 46/4 51/3 56/2 apart [1] 13/14
  3/10 46/10 46/15      4                                            58/6 67/24 69/22         apologize [2] 35/6
 46/22 47/2 47/6 47/8 400 [1] 1/15            51/13 59/21
                                             accurately [1] 63/23    69/24 70/25   71/1        53/7
 48/8 48/11 48/21 49/6 45 [3] 28/18 29/2
                                             across [4] 19/10        79/19 84/11   85/18      appear  [5] 13/11
 49/8 49/12 53/6 53/10 35/11
                                              19/11 19/18 23/16      92/25 93/7                63/21 64/9  83/4 83/15
 68/1 68/5 68/7 87/18 4th [4] 9/17 9/23
                                             act [1]  45/16         allegations [3]           appeared [5] 14/18
 93/4                   10/19 11/6
                                             action [5] 33/20        41/19 41/22 41/24         52/7 60/3 63/6 63/8
-                       5                     34/3 34/22 34/25      almost   [5]   25/20      appears   [3] 64/20
----------------------- 50 [1] 38/24          88/14                  46/13 75/5   76/20  92/2  91/21 92/3
-----x [2] 1/2 1/5                           actions  [2] 62/15     already [5] 22/20         applied [1] 84/19
                        500 [1] 1/12                                 25/19 26/19   81/14      apprehension [1]
                        56 [1] 62/7           64/16
1                                            activate [7] 39/24      87/9                      64/25
10 [2] 18/12 38/22      6                     43/11 60/6 65/10      also [14] 9/13 10/4 approach [1] 41/9
10 feet [1] 27/1                              65/10 89/22 90/9       13/16 17/10 18/6         approached [2]
                        6091 [2] 1/2 2/6
100 [2] 1/11 1/19                            activated [4] 59/24     31/16 36/9   43/7  50/13  14/18 26/21
10:13 [1] 1/5           7                     65/19 65/20 89/23      51/4 54/1  54/4  66/11   approximate    [3]
10:30 [1] 2/19                               activities [2] 51/16    74/20                     42/13 65/12  75/8
                        700 [1] 58/12
1163 [1] 59/12                                84/12                 although [1] 47/21 approximately [12]
                        753 [1] 95/5
12th [1] 3/6                                 activity [4] 58/13     always [1] 45/4            18/10 38/24 39/1
14614 [3] 1/12 1/15                           84/3 85/18 86/7       AMERICA      [1]  1/2      54/14 57/2 58/6 58/8


                                                                     (1) MAGISTRATE JUDGE FELDMAN: - approximately
{CASENUM}                                         {WITNESSNAME}                                               {DATE}

A                         84/23                 29/15 46/21 47/1 50/1 74/23 76/16 79/21     briar [6] 15/15 16/4
                         asked [10] 4/21        50/16 50/20 66/1 84/7 80/12 80/14 81/1 95/8 17/20 26/21 72/24
approximately... [5]
                          35/23 37/8 53/15 54/3 91/18 92/5 92/18      begin [1] 81/10        74/16
 61/3 66/19 68/23 75/9
                          54/4 54/12 91/15     basically [9] 15/11 beginning [2] 30/23 brief [1] 22/15
 75/10
                          92/12 92/17           21/11 26/22 28/5 33/1 46/20                 Briefly [1] 91/3
are [18] 2/8 13/5
                         asking [7] 36/1        51/5 52/22 58/12      behind [12] 14/7      bring [2] 11/14 48/8
 26/15 28/1 28/23
                          84/20 87/1 87/2 87/6 83/12                  15/1 15/5 16/14 18/10 bringing [1] 61/15
 31/14 41/7 42/15
                          87/6 90/7            basing [2] 66/7        18/13 18/22 28/8      brings [1] 19/18
 51/15 65/6 66/7 66/11
                         assisted [1] 61/11     66/11                 60/24 76/13 76/19     brought [5] 21/25
 77/22 81/7 82/22
                         associated [1] 47/14 be [69] 2/15 2/19       77/2                   44/15 62/1 69/14 71/2
 89/22 93/19 95/6
                         assortment [2] 62/2 4/2 9/9 9/10 9/22        being [8] 3/14 48/20 building [6] 1/18
area [23] 17/11
                          62/4                  10/5 10/23 11/3 11/15 56/17 58/2 65/5 74/20 27/23 28/1 28/23 44/3
 17/14 22/15 25/23
                         assume [2] 24/9        17/13 17/18 26/8      80/25 81/4             44/14
 47/16 49/1 58/12 59/6
                          33/21                 27/22 28/24 29/24     believe [40] 5/15     bullets [1] 67/21
 62/14 62/21 64/16
                         attempt [2] 67/16      30/10 31/21 33/7      5/24 6/25 7/17 9/15 bunch [1] 16/5
 67/22 72/15 72/18
                          67/18                 33/15 33/20 34/13     20/22 20/23 22/9      bush [1] 73/4
 72/19 73/17 73/25
                         attempted [1] 65/4 36/6 36/12 38/21          25/20 26/22 30/22     bushes [2] 15/19
 74/23 78/17 79/18
                         attempting [2] 60/4 38/23 38/25 41/1         31/14 34/12 34/12      73/6
 91/6 91/9 91/15
                          60/24                 43/23 44/2 44/11      37/15 38/7 38/16 39/3 button [10] 65/4
areas [1] 57/15
                         attention [5] 58/1     47/25 49/5 51/13 54/9 42/24 45/24 49/2       65/8 65/9 65/11 65/14
argument [1] 93/17
                          59/5 69/15 70/19 71/3 59/8 60/3 63/8 63/21 52/19 53/17 54/14       65/15 65/15 65/23
arm [6] 19/11 19/15
                         ATTORNEY [1] 1/10 64/10 64/19 68/4 70/1 68/21 69/19 72/2 72/2 89/24 90/10
 25/4 76/22 76/23
                         audits [3] 42/15       70/7 72/3 72/5 72/10 75/16 75/22 78/7 79/8 buttons [2] 65/6
 77/14
                          42/19 42/25           73/14 82/4 82/4 83/4 80/15 83/16 84/1 84/4 65/16
arm's [2] 22/19 29/6
                         August [5] 1/4 49/18 83/11 83/15 83/18       84/14 84/16 86/22
arms [1] 76/15                                                                              C
                          50/18 51/2 95/9       83/21 83/23 84/7      87/21
around [5] 14/4
                         AUSA [1] 1/11          84/10 84/12 84/13     belt [3] 24/12 24/14 cage [3] 12/15 12/17
 45/15 71/7 79/16
                         available [1] 2/18     84/16 84/22 84/25     74/13                  27/14
 80/15
                         Avenue [1] 47/13       85/17 86/7 87/7 87/22 best [3] 31/6 80/7    call [7] 32/3 32/6
arrest [16] 5/23 6/6
                         avoid [1] 52/12        93/22 94/4            80/8                   43/11 43/13 49/18
 6/17 7/1 7/9 11/14
                         aware [5] 38/8        became [1] 40/14       better [1] 11/3        56/11 75/18
 11/15 31/21 40/23
                          40/14 42/19 43/1     because [21] 12/8 between [9] 4/13           called [4] 3/13 24/12
 47/19 48/1 48/2 48/17
                          80/23                 17/19 22/24 29/11     12/17 17/7 20/14 26/2 56/16 67/21
 48/17 81/15 83/22
                         away [6] 20/8 21/8     30/10 34/5 41/15      38/17 45/7 76/2 79/25 calls [1] 56/13
arrested [4] 4/4
                          22/17 37/21 52/23     44/24 46/13 46/20     biannual [1] 42/21 cam [11] 29/3 30/16
 4/14 36/17 50/17
                          60/22                 47/15 47/20 48/7      bit [3] 27/5 64/22     31/9 39/4 39/9 39/25
arrests [5] 5/14
                                                52/15 53/6 77/2 81/7 72/14                   42/1 42/6 42/14 43/8
 39/21 39/22 39/23       B                      86/10 86/21 88/9      black [1] 64/17        89/23
 85/18
                         back [34] 3/24 11/12 93/23                   block [2] 14/5 71/7 came [11] 12/24
arrived [1] 26/13
                          12/15 12/18 15/16    become [3] 46/18       blue [4] 73/21 91/17 26/22 27/7 41/25
arriving [3] 25/21
                          15/24 16/2 20/15      51/5 57/10            91/19 91/22            51/11 58/5 59/5 60/12
 25/22 25/23
                          22/10 22/10 22/16    been [33] 3/8 3/13 body [57] 19/11            60/14 68/25 88/22
as [58] 3/1 3/13 3/14
                          24/22 27/14 27/23     7/14 16/1 27/4 41/9   19/18 19/20 23/17     camera   [41] 29/13
 4/21 10/5 13/5 14/14
                          30/1 35/11 46/10      42/4 42/16 42/24      29/3 29/12 30/8 30/14 30/8 30/14 30/21
 14/17 14/18 18/19
                          49/18 61/15 62/14     43/11 43/18 43/19     30/15 30/21 30/25      30/25 31/15 31/17
 19/8 20/3 21/10 26/21
                          64/13 73/15 75/1      43/22 44/10 54/17     31/9 31/15 31/17       32/21 33/17 38/18
 29/2 32/16 32/16
                          76/22 77/3 77/9 79/2 56/16 56/25 57/23      32/21 33/17 38/18      39/10 43/21 63/15
 41/24 43/25 44/20
                          79/2 79/6 79/7 79/18 68/23 74/23 74/25      39/4 39/9 39/10 39/25 63/22 64/22 64/23
 54/17 54/17 55/3 55/3
                          79/22 81/24 83/10     81/14 82/2 83/1 89/20 42/1 42/5 42/14 42/17 65/5 65/7 65/8 65/11
 56/16 56/17 57/4
                         backup [1] 69/19       90/1 90/4 90/8 90/10 43/8 43/21 61/5 61/6 65/14 65/15 65/17
 57/15 58/14 59/10
                         bad [1] 48/2           90/22 91/19 92/1      63/15 63/22 64/22      65/22 66/15 66/17
 59/10 60/10 60/17
                         badge [3] 58/11        92/13                 64/23 65/5 65/7 65/22 67/3 80/13 80/24
 60/23 61/1 64/18
                          68/20 70/15          before [41] 1/7 4/3 67/3 76/23 76/25 77/3 81/22 83/5 83/24
 65/21 65/21 66/21
                         baggie [2] 62/6 62/8 4/8 4/18 7/3 10/17      80/12 80/24 81/22      84/11 85/7 85/14
 66/22 71/19 72/23
                         baggies [1] 62/7       11/19 11/22 21/25     83/5 83/24 84/11 85/7 85/17 87/4 87/14 88/5
 73/5 74/16 75/11
                         bailed [1] 52/22       26/17 30/19 31/25     85/14 85/17 86/20      90/9 90/24
 76/11 76/16 76/17
                         ball [1] 62/7          32/3 34/5 34/8 41/10 87/3 87/14 87/23 88/5 cameras [3] 42/17
 76/19 77/3 77/4 80/5
                         band [1] 23/19         43/24 46/18 51/14     89/23 90/9 90/24       86/20 87/23
 80/5 80/11 84/14
                         bar [2] 12/12 12/13 53/16 53/19 53/22        both [3] 11/7 24/9    can [29] 3/1 5/8 9/5
 84/14 91/8 91/23
                         Barton [4] 37/16       54/17 56/7 57/3 57/4 26/15                   10/22 18/21 24/25
ascertain [1] 66/15
                          37/17 44/17 89/14     57/7 61/19 68/14 69/9 bottom [2] 5/8 68/4 25/2 25/5 28/8 28/10
ask [3] 46/7 61/19
                         based [12] 20/25       69/13 70/1 72/23 73/5 break [1] 56/7         28/24 31/10 31/14


                                                                                            (2) approximately... - can
{CASENUM}                                           {WITNESSNAME}                                              {DATE}

C                         74/12 75/4 76/2 86/6   conditions [1] 58/23 could [37] 6/4 8/14 days [3] 39/4 39/11
                         checked [1] 84/16       conduct [8] 33/7        9/9 9/10 10/8 10/9    94/7
can... [16] 33/3
                         Chevy [1] 12/8           34/2 34/2 34/21 34/21 10/15 16/7 18/6 18/8 dead [5] 15/11 59/9
 34/14 43/9 43/9 45/25
                         chose [4] 28/15          34/21 88/13 88/13      19/10 19/20 19/23     60/13 72/16 72/17
 51/22 59/24 60/1
                          29/22 29/25 30/7       conducted [1] 89/17 22/22 30/7 30/14          dead-end [4] 59/9
 60/20 62/4 64/13
                         circumstances [3]       confidential [2]        31/20 38/23 38/25     60/13 72/16 72/17
 64/18 68/22 92/2
                          25/10 41/10 46/11       48/13 51/6             42/13 43/11 44/4 44/6 dead-ends [1] 15/11
 92/14 93/17
                         citation [3] 23/9       confusing [1] 86/15 45/1 46/1 58/5 63/6 dealer [1] 54/9
can't [11] 68/19
                          23/11 72/6             considered [2] 48/5 75/8 80/4 83/2 83/10 dealers [1] 57/18
 70/7 70/20 71/12 78/7
                         citations [8] 5/17       86/7                   84/7 87/9 87/10 91/18 debris [1] 73/15
 78/8 79/7 79/9 84/15
                          5/25 6/9 6/19 6/24     consistent [4] 54/17 93/20 93/21              December [4] 3/2
 90/20 90/20
                          7/7 23/2 71/24          54/21 62/10 63/3      couldn't [3] 29/17     3/6 3/24 6/21
canine [2] 67/19
                         claims [1] 41/4         contacts [2] 3/24       37/3 53/1             December 12th [1]
 67/20
                         clarification [1]        4/8                   counseled [2] 90/4 3/6
capacity [1] 68/20
                          46/15                  context [1] 83/17       90/10                 December 19th [1]
car [47] 8/25 12/3
                         clarify [3] 26/15       continuation [1]       counseling [7]         6/21
 12/6 14/15 14/16 15/4
                          89/21 92/18             2/14                   33/24 34/1 42/9 66/24 defendant [18] 1/5
 15/6 16/9 16/16 17/17
                         classify [1] 91/8       continue [2] 2/22       67/2 85/7 86/10       1/13 2/4 56/10 58/3
 22/10 22/12 27/10
                         clear [2] 33/7 52/4      59/3                  count [1] 83/13        60/8 60/10 60/21 61/1
 27/15 27/17 28/18
                         cleared [1] 21/9        continued [10]         County [1] 44/16       61/7 61/9 61/14 63/1
 29/4 29/5 31/25 32/17
                         clearly [1] 39/13        16/16 33/19 47/17     couple [5] 7/17 23/2 64/16 64/25 69/18
 35/11 37/17 43/24
                         close [5] 60/24          47/18 49/16 60/9       46/7 71/24 83/19      78/11 92/22
 44/1 44/7 52/15 52/22
                          72/16 73/13 75/14       60/10 60/23 61/3      course [1] 57/22       defendant's [2]
 53/1 55/4 61/15 70/9
                          75/17                   75/11                 court [10] 1/1 1/18 62/15 83/1
 70/11 70/25 71/1 71/2
                         closed [1] 79/7         continuing [1] 3/16 3/6 43/24 46/14 46/21 Defender [1] 1/14
 71/4 71/5 71/8 71/21
                         closely [1] 12/5        contraband [1] 7/15 47/5 56/10 95/7 95/13 defense [2] 63/17
 75/3 75/3 80/2 80/6
                         closer [6] 21/6 26/6    conversation [7]       covered [1] 91/22      93/10
 86/6 88/19 89/12
                          26/7 90/15 90/15        24/23 25/9 27/20      CR [2] 1/2 2/6         defensive [1] 57/11
 89/13
                          90/17                   46/18 70/20 71/13     crime [5] 8/8 36/13 demonstrate [1]
case [7] 2/6 32/14
                         closest [1] 13/6         71/19                  48/6 72/3 91/9        30/14
 36/16 36/23 44/4
                         cold [1] 58/24          conversations [1]      crimes [1] 48/5        department [10]
 71/25 84/14
                         collect [3] 36/9 67/5    45/24                 criminal [1] 58/13     29/13 29/24 33/2
cases [1] 57/23
                          67/12                  cooperation [2]        cross [10] 2/24 3/18 56/21 56/23 57/1
casings [2] 50/10
                         collected [2] 67/8       48/8 50/19             3/20 49/16 54/3 54/12 85/14 86/11 86/12
 50/13
                          67/10                  copies [1] 82/16        68/10 91/13 91/15     86/14
catch [1] 15/6
                         come [4] 22/3 25/12     copy [1] 81/25          92/17                 depict [1] 63/23
caught [1] 79/23
                          37/3 58/9              cordial [2] 45/4 45/8 cross-examination describe [6] 59/24
cell [3] 10/1 10/5
                         comes [1] 76/22         correct [75] 4/12       [8] 3/18 3/20 49/16 60/1 60/20 62/5 63/6
 40/12
                         coming [1] 93/4          8/11 12/9 12/15 12/16 54/3 68/10 91/13       64/13
certain [6] 45/16
                         commands [5]             12/19 13/1 13/2 13/7 91/15 92/17             described [6] 20/3
 70/7 72/3 78/7 79/9
                          21/18 60/25 92/18       13/14 13/15 13/22     crossing [1] 22/10     72/23 73/5 74/15
 90/20
                          92/19 92/23             15/14 17/2 17/3 17/15 cultivating [2] 49/5 76/11 76/16
certainly [2] 31/7
                         committing [1]           19/4 19/14 20/2 23/6 51/4                    descriptions [1]
 43/19
                          36/13                   27/12 27/15 28/15     current [1] 63/9       50/21
CERTIFICATE [1]
                         common [1] 27/22         28/16 29/9 29/25 30/6 custody [14] 9/5       designed [1] 28/2
 95/3
                         comparison [1]           31/23 32/23 33/8       20/16 21/12 24/17     despite [1] 66/2
certify [1] 95/6
                          91/20                   33/20 35/18 35/19      24/18 24/21 24/22     details [1] 91/15
chairs [1] 28/5
                         compensated [1]          35/21 36/17 36/18      25/25 26/3 43/10      detention [1] 85/19
changed [4] 54/25
                          49/11                   36/23 39/18 41/6 51/6 78/25 80/1 80/5 88/17 determination [3]
 81/4 81/12 83/8
                         complaint [8] 40/15      52/24 53/17 53/18     cut [1] 17/19          50/8 54/20 92/1
characterize [1]
                          40/19 41/2 41/11        54/10 55/7 55/13 56/1                        developed [1] 80/25
 45/1                                                                   D
                          44/23 54/13 54/18       59/22 66/14 68/2                             device [1] 29/19
characterized [2]
                          55/1                    69/18 70/12 82/5 84/3 dark [3] 19/24 58/24 diagonally [1] 17/19
 43/25 44/22
                         complete [1] 30/17       84/19 85/8 85/9 85/11 74/1                   Diane [3] 1/18 95/12
charge [2] 8/5 9/11
                         completed [1] 3/17       85/14 85/19 85/20     date [8] 4/13 8/22     95/13
charges [1] 49/12
                         completing [1] 56/5      86/2 86/11 86/20       11/15 30/20 49/20     did [167]
chase [9] 60/17
                         compliance [3]           86/24 87/8 88/5 88/6 69/9 70/8 82/13         didn't [30] 9/11
 60/18 60/21 61/3
                          29/24 42/17 43/5        88/8 88/14 88/22 89/5 dates [2] 5/21 9/18 10/23 13/19 23/18
 64/25 66/23 75/11
                         complicated [1]          89/10 93/25 95/6      day [10] 6/24 7/3      23/18 29/9 33/6 34/24
 92/20 92/23
                          94/15                  correctly [1] 18/21     11/19 11/21 11/24     37/4 41/5 43/11 43/13
chasing [8] 20/12
                         conclusion [3] 66/7     corroborate [1]         16/7 46/18 58/9 64/23 43/18 45/20 46/9
 20/15 60/21 73/25
                          92/5 92/9               48/16                  93/24                 54/13 66/16 70/2


                                                                                                     (3) can... - didn't
{CASENUM}                                       {WITNESSNAME}                                                 {DATE}

D                       71/17                 E                       ever [20] 7/15 11/8 63/23 72/16 72/18
                        does [7] 8/20 19/17                            25/6 45/22 47/11 49/8 76/9
didn't... [12] 70/23                          each [4] 12/21 12/25
                        35/5 58/19 83/4 93/7                           49/10 49/11 51/11     fallen [1] 79/13
70/25 71/15 72/5                               13/6 45/7
                        93/10                                          53/9 53/16 53/19      falling [1] 74/21
72/11 74/8 77/11                              eager [5] 46/12
                        doesn't [1] 84/21                              53/21 69/12 70/5      familiar [3] 35/6
77/19 79/3 83/13                               46/22 46/23 51/24
                        dog [1] 67/22                                  74/23 88/19 90/22      38/13 47/13
83/15 83/19                                    51/25
                        doing [3] 26/18                                90/22 93/24           familiarize [2] 31/1
difference [1] 86/17                          eagerness [1] 46/25
                        32/12 71/11                                   every [3] 31/20         31/4
different [1] 4/14                            earlier [1] 27/19
                        don't [60] 3/7 4/16                            31/23 48/1            familiarized [1]
dime [1] 62/7                                 easier [2] 84/22
                        5/2 5/21 8/1 9/18                             everyone [1] 2/7        31/16
direct [11] 3/2 3/6                            84/25
                        10/7 12/11 25/6 25/8                          evidence [4] 36/9      family [1] 57/12
3/17 18/25 52/19 55/6                         East [1] 1/15
                        32/6 34/6 34/12 34/12                          36/14 55/10 64/5      far [12] 14/7 14/15
56/19 58/1 75/15                              eastbound [2] 16/17
                        36/3 38/14 38/16                              exact [7] 4/16 9/18 20/8 22/17 26/24
75/17 83/9                                     16/18
                        39/11 41/3 41/18                               30/20 49/20 75/7       54/17 55/3 75/6 77/3
direction [8] 12/25                           effect [5] 61/17
                        42/21 43/3 45/22                               76/12 83/13            79/12 79/14 84/14
16/19 17/16 17/19                              67/21 75/23 82/4
                        46/20 49/20 51/11                             exactly [5] 7/13       farther [1] 37/21
20/25 21/3 25/7 27/3                           84/10
                        56/7 65/12 68/21                               19/17 22/23 43/20     fashion [1] 33/4
directly [1] 60/24                            eight [1] 3/8
                        69/22 71/14 71/16                              66/6                  fast [1] 60/4
disciplinary [6] 33/4                         either [2] 10/24 90/9
                        71/18 72/2 72/3 72/7                          examination [14]       FCRR [2] 1/18 95/13
33/20 34/3 34/22                              elbow [1] 76/21
                        72/12 72/12 73/19                              3/6 3/16 3/18 3/18    February [15] 4/3
34/25 88/14                                   elicit [1] 61/22
                        74/10 74/22 76/4 76/6                          3/20 49/16 53/14 54/3 7/4 11/15 38/18 42/4
disciplined [2] 90/4                          else [11] 5/16 24/15
                        76/7 76/12 78/5 78/5                           56/19 68/10 91/4       42/22 58/2 69/1 69/10
90/23                                          38/14 50/11 53/12
                        78/15 78/19 78/19                              91/13 91/15 92/17      70/1 80/18 83/23
discussion [1] 93/14                           56/3 72/1 79/5 91/2
                        78/20 80/11 81/3                              exception [1] 84/4      84/10 84/15 87/25
disrespect [1] 45/7                            91/24 93/1
                        81/23 85/20 86/18                             exceptions [3]         February 2017 [1]
distance [4] 21/10                            else's [1] 25/25
                        90/14 90/20 93/24                              84/14 84/17 84/18      42/22
60/24 75/7 75/8                               employment [2]
                        94/14                                         Exchange [3] 14/8 February 24th [1]
distinction [2] 86/16                          57/4 57/7
                        done [4] 26/10 44/4                            14/14 59/6             7/4
86/17                                         encounter [2] 69/12
                        51/7 90/2                                     Excuse [1] 81/19       February 25th [12]
distribution [2]                               75/16
                        door [2] 28/8 79/7                            excused [3] 56/6        4/3 11/15 38/18 42/4
62/10 62/11                                   encountered [2]
                        Doran [3] 12/21                                56/9 93/6              58/2 69/10 70/1 80/18
DISTRICT [4] 1/1                               45/13 52/3
                        12/23 52/4                                    Exhibit [7] 64/6 64/7 83/23 84/10 84/15
1/1 95/7 95/8                                 encounters [1]
                        down [11] 52/1 59/9                            64/8 64/13 68/4 73/20 87/25
disturbed [1] 92/3                             47/25
                        60/9 60/11 61/8 61/10                          91/17                 Federal [2] 1/14
do [58] 5/15 5/24                             end [4] 59/9 60/13
                        62/2 67/22 73/2 76/21                         exhibits [1] 83/12      1/18
6/25 7/17 7/22 7/23                            72/16 72/17
                        87/18                                         exited [1] 16/16       feeling [1] 50/2
8/2 9/4 10/10 10/16                           ends [1] 15/11
                        drawn [1] 70/19                               expected [1] 47/1      feet [12] 13/14
11/13 11/23 14/1 14/3                         enforcement [5]
                        drive [1] 16/17                               experience [4]          18/10 18/22 21/22
19/17 28/15 30/23                              67/15 84/2 84/11
                        driven [1] 47/15                               57/17 62/9 62/18 63/2 21/25 23/5 27/1 37/20
30/24 32/14 37/20                              85/18 86/7
                        driver [3] 13/3 23/7                          explain [4] 18/8        61/12 61/14 72/10
37/21 38/10 38/12                             engaged [2] 5/19
                        70/22                                          33/3 71/10 80/4        75/9
40/1 40/4 46/6 47/4                            9/3
                        driver's [1] 44/7                             extra [1] 33/5         FELDMAN [4] 1/7
49/8 49/14 56/20                              enough [3] 16/1
                        driving [9] 11/21                                                     53/15 54/4 95/9
56/22 56/22 57/3                               75/14 75/17            F
                        14/17 16/24 23/11                                                    fender [1] 12/13
57/17 58/2 60/8 61/9                          entire [2] 75/16
                        52/19 60/2 72/6 72/6                          facilities [1] 28/24 few [3] 13/14 37/20
61/13 61/25 62/12                              76/22
                        72/8                                          fact [12] 4/13 34/24 43/22
63/17 63/19 63/23                             equipment [1]
                        dropping [1] 49/11                             41/2 45/9 53/5 66/1 field [3] 60/17 73/3
64/9 65/10 69/23                               28/24
                        drove [2] 14/4 52/6                            66/11 66/12 69/15      75/1
71/21 71/25 72/1                              equipped [1] 58/17
                        drug [1] 57/18                                 70/24 84/1 84/16      filed [2] 55/1 94/4
73/20 74/20 76/15                             erratic [1] 72/6
                        dry [2] 63/9 64/20                            failed [1] 90/9        filled [1] 62/7
79/3 82/18 88/7 93/16                         erratically [1] 52/19
                        due [2] 65/5 84/17                            failing [1] 72/9       final [1] 2/12
93/20 94/3                                    ESQ [1] 1/13
                        duly [2] 3/14 56/17                           failure [3] 59/12      find [8] 7/15 7/20
document [20] 5/9                             essentially [1] 31/19
                        during [19] 5/17                               66/21 66/22            25/13 26/25 51/12
8/19 9/21 35/5 35/9                           estimate [1] 39/6
                        28/20 38/17 39/24                             fair [25] 4/2 9/22      62/22 62/24 71/8
82/20 83/3 83/12                              evade [2] 52/8 60/4
                        45/13 59/4 59/25 60/1                          10/23 17/13 27/22     finding [6] 7/24 8/2
84/21 84/22 84/22                             evaded [1] 53/21
                        60/20 61/16 64/24                              31/1 33/14 33/15 36/6 41/25 79/10 87/2 92/6
85/25 86/1 87/5 87/7                          evasive [1] 60/3
                        65/3 66/23 66/23 69/5                          36/12 38/21 39/6 41/1 findings [1] 46/18
87/10 87/12 87/13                             even [5] 25/8 31/25
                        69/15 84/2 92/20                               41/15 43/23 50/1      fine [3] 35/8 92/14
87/16 88/9                                     32/4 39/11 48/24
                        92/23                                          51/10 70/2 72/5 72/10 94/10
documentation [1]                             evening [1] 58/23
                        duties [2] 26/18                               73/14 83/11 83/14     firearm [8] 29/15
11/11                                         eventually [2] 60/12
                        57/22                                          83/23 84/10            49/3 53/10 53/16
documented [1]                                 78/22
                        duty [2] 24/12 74/13                          fairly [6] 4/3 15/10    57/20 67/10 67/13


                                                                                                (4) didn't... - firearm
{CASENUM}                                        {WITNESSNAME}                                              {DATE}

F                        G                     17/4 17/8 17/8 17/10 hadn't [1] 65/20       84/21 85/20 89/20
                                               17/17 20/21 20/24     half [2] 26/7 26/8    90/1 90/4 90/8 90/10
firearm... [1] 67/16     gain [2] 48/14 75/12
                                               21/3 23/14 26/20      hand [12] 12/5        90/22 93/10 93/15
firearm's [1] 68/1       gave [7] 48/17 50/24
                                               32/16 46/21 52/25     19/25 20/1 23/15 34/7 94/7
firearms [1] 67/21       55/3 60/17 60/18
                                               61/3 69/7 75/2 75/3   59/7 61/2 61/4 76/22 haven't [2] 16/1
first [13] 12/20         60/25 79/4
                                               75/24 78/3 80/20      77/20 82/17 83/10     92/13
 25/16 25/17 47/9        general [25] 30/15
                                               85/22 86/9 87/18 94/2 handcuffed [8]        having [4] 3/13 10/4
 49/18 51/12 52/3        31/2 31/5 31/7 31/15
                                               gotten [2] 80/13      21/20 21/22 21/24     25/8 56/16
 53/24 54/1 58/6 79/22   33/16 38/14 42/1
                                               92/10                 27/12 35/14 61/11     he [181]
 82/11 93/24             73/17 80/23 81/7
                                               government [8]        78/6 80/8             he'd [1] 51/13
five [2] 26/6 56/7       81/14 81/21 82/1 82/3
                                               3/17 56/11 56/13 64/7 handcuffs [1] 78/1 he's [4] 24/17 37/15
five-minute [1] 56/7     82/14 83/4 83/18
                                               64/7 64/12 91/17 93/8 handed [1] 79/4       47/20 60/23
flashlight [10] 18/1     83/20 83/23 86/12
                                               Government's [3]      handful [1] 42/15     hear [4] 20/7 21/16
 18/2 23/21 23/23 24/1   86/13 86/21 86/23
                                               63/16 64/2 64/6       handgun [8] 48/18     22/5 22/7
 60/25 74/4 74/9 74/10   87/3
                                               great [1] 93/22       62/25 64/15 64/17     heard [8] 22/17 61/7
 74/13                   generally [1] 81/11
                                               ground [24] 20/19     65/21 91/22 91/25     61/24 62/14 62/18
Flint [13] 14/18         Genesee [1] 56/24
                                               20/21 20/23 20/24     92/4                  63/3 77/23 89/2
 15/10 16/17 52/21       gently [1] 21/23
                                               21/3 21/19 21/22 26/3 Handing [4] 35/5      hearing [5] 1/6 2/9
 59/7 59/9 59/11 59/24   get [18] 20/22 31/25
                                               26/25 61/8 61/10 63/4 82/20 85/25 87/12     5/4 55/12 93/24
 60/9 60/11 60/13        32/3 32/6 37/8 43/21
                                               63/9 74/18 74/21      hands [1] 61/1        held [1] 93/14
 71/22 72/15             46/24 48/7 61/18
                                               75/12 75/23 75/24     handwriting [1]       help [1] 66/15
focus [2] 93/18          62/17 75/23 75/23
                                               76/3 79/13 79/20      35/18                 helped [1] 91/25
 94/16                   78/4 89/6 89/12 89/13
                                               79/22 79/24 80/1      hang [2] 4/25 30/4 here [8] 2/19 3/9
follow [4] 47/18         90/19 94/8
                                               group [1] 47/13       hangs [1] 49/2        49/2 54/6 64/14 71/19
 49/15 66/14 71/8        getting [3] 21/19
                                               guess [3] 17/18       happen [2] 20/11      89/3 93/17
following [6] 14/5       33/10 61/13
                                               45/16 48/23           33/22                 hey [1] 49/1
 14/8 14/14 32/4 48/20   Giancursio [37]
                                               gun [22] 24/14 26/4 happened [13] 7/3 hiding [1] 47/23
 71/4                    2/16 11/25 16/15
                                               26/12 26/25 50/17     32/25 37/14 37/18     high [4] 52/10 52/18
follows [2] 3/14         16/21 17/8 18/6 18/13
                                               54/1 63/3 63/6 63/8   42/22 54/17 55/1 59/3 59/10 91/8
 56/17                   18/14 18/18 18/22
                                               63/10 64/19 67/4 67/7 60/10 60/14 66/1 66/6 highlighted [1] 8/15
foot [8] 49/22 49/24     20/23 21/5 21/11
                                               73/21 79/10 79/12     66/8                  him [159]
 51/1 59/13 60/18        21/16 22/4 22/9 24/4
                                               88/10 88/21 91/16     happens [1] 60/20 himself [3] 38/6
 60/21 61/4 79/14        24/18 24/22 24/23
                                               91/20 92/6 92/9       harass [1] 48/7       50/8 50/18
footage [1] 64/25        25/3 25/9 25/17 25/19
                                               gunshot [2] 50/4      harassment [1] 45/6 his [67] 7/12 14/15
forgetting [1] 43/12     26/13 27/3 32/15
                                               51/19                 HARTFORD [4] 1/11 14/21 14/21 16/9 19/7
forgot [3] 40/1 43/8     40/16 56/14 56/16
                                               guy [2] 48/2 49/2     53/14 56/19 91/4      19/8 19/11 19/11
 43/16                   56/20 64/9 68/11
                                                                     has [7] 7/13 11/9     19/12 19/13 19/15
forgotten [2] 42/5       68/13 85/2 91/5 91/14 H
                                                                     41/9 42/8 54/16 54/25 19/18 19/20 19/25
 42/14                   Giancursio's [2]
                                               had [75] 3/17 4/8     91/22                 20/1 21/18 21/22
form [1] 55/9            21/1 24/1
                                               4/14 4/24 10/9 11/18 have [88] 2/12 2/14 21/25 23/14 23/15
found [20] 25/15         give [6] 34/6 47/17
                                               12/10 12/15 14/2      3/7 3/9 8/4 9/4 10/4  23/16 23/19 25/4 27/4
 25/17 25/19 25/21       48/13 49/9 51/14
                                               18/17 22/25 24/24     10/8 10/10 10/16      35/18 38/15 46/25
 26/19 33/7 43/5 53/9    92/19
                                               25/11 25/19 25/21     11/10 23/21 24/23     47/15 48/8 49/24
 53/16 62/2 62/25 63/3   given [6] 6/4 25/9
                                               26/10 26/19 27/19     25/9 29/3 30/7 31/20 50/19 51/13 54/20
 63/7 63/11 85/13        33/1 41/10 46/11
                                               29/19 39/3 39/9 39/10 34/6 34/7 34/16 34/18 55/7 60/11 61/1 61/2
 86/10 87/7 87/21        92/18
                                               39/11 40/15 41/2      36/16 38/2 42/4 42/5 61/2 61/4 61/5 61/6
 88/10 91/16             gives [1] 36/12
                                               41/19 41/21 41/25     42/24 43/11 43/14     61/11 61/14 62/3 63/1
four [3] 45/9 66/19      go [14] 3/4 22/16
                                               43/1 44/24 45/3 46/13 43/16 43/18 43/19     64/16 67/19 67/22
 80/13                   25/11 30/1 43/12 44/2
                                               46/24 47/11 47/14     43/22 44/4 44/6 44/10 74/9 74/10 75/21
frequently [2] 81/7      49/15 59/6 65/21 73/2
                                               47/15 47/16 48/12     46/4 46/6 47/4 47/7   76/15 76/20 76/21
 81/9                    76/21 79/17 79/21
                                               50/21 51/25 52/16     48/12 48/25 49/3 51/7 76/21 76/22 76/23
friends [1] 47/6         86/22
                                               53/6 53/21 54/1 54/4 53/9 54/25 54/25       76/24 76/25 77/1 77/3
front [14] 12/13         goes [3] 76/23 76/23
                                               55/12 59/8 62/7 62/14 55/15 55/20 56/25     77/12 77/14 77/19
 12/17 15/13 18/14       91/13
                                               63/1 65/18 69/12      57/9 57/14 57/17      78/16 89/12
 19/20 23/16 27/17       going [8] 3/9 12/24
                                               69/12 70/5 70/19      57/22 64/12 65/11     hitting [1] 63/3
 40/9 73/16 75/6 77/4    12/25 14/19 16/19
                                               70/20 71/15 72/12     65/25 67/24 68/13     hold [1] 65/11
 77/8 77/10 85/21        63/16 65/23 82/17
                                               74/3 74/23 78/10      68/16 68/19 70/2      holding [1] 18/2
full [4] 38/19 39/9      gone [1] 57/14
                                               78/11 78/13 79/13     71/17 71/18 72/3      Honestly [1] 5/2
 43/5 76/6               good [5] 2/7 3/21
                                               79/19 80/13 81/14     73/24 74/13 74/13     Honor [11] 2/11 3/3
further [4] 27/5 34/2    3/22 45/3 45/5
                                               81/21 85/13 86/10     74/25 78/17 79/1 79/3 46/11 46/19 47/7
 34/21 34/21             GOs [1] 87/14
                                               87/2 88/9 91/19 92/1 79/16 82/2 82/16       53/13 56/2 56/4 92/14
                         got [26] 16/8 16/21
                                               92/10                 84/16 84/18 84/21     93/9 94/13


                                                                                              (5) firearm... - Honor
{CASENUM}                                         {WITNESSNAME}                                             {DATE}

H                        Impala [1] 12/8        interrupted [1]       judge [12] 1/8 2/23 43/20 56/8
                         impression [1] 70/2 46/14                     3/19 46/1 49/18 53/15 later [3] 6/2 6/12
HONORABLE [2] 1/7
                         incident [25] 7/3      interview [14]         54/4 55/14 55/17       48/18
95/8
                          13/19 23/2 50/9 50/18 27/24 28/6 28/21       93/12 93/15 93/21     law [1] 67/15
hoping [1] 51/5
                          50/23 50/25 51/2 51/3 29/14 29/14 29/17     jump [1] 76/21         laying [1] 64/17
horizontally [1]
                          51/19 54/6 58/3 64/24 29/22 30/5 30/8 31/9 jumped [1] 60/16        leading [3] 55/14
76/24
                          66/18 66/23 68/14      43/23 44/1 46/10     June [5] 30/18 30/19 66/3 92/6
hour [2] 26/7 26/9
                          68/17 68/21 68/22      46/17                 81/1 81/24 82/11      learn [1] 59/18
hours [1] 58/8
                          82/5 82/14 84/19 85/4 interviewed [1]       June 2016 [1] 81/24 least [6] 8/10 9/9
house [1] 47/15
                          89/20 90/11            28/17                junk [2] 15/24 16/2 10/4 43/1 81/18 81/20
how [39] 14/7 14/15
                         incidents [3] 89/21 interviews [2] 28/2 just [33] 5/8 8/12          leave [1] 44/19
17/7 17/23 20/11
                          90/1 90/8              28/25                 8/14 11/1 11/14 11/19 left [14] 14/21 14/24
20/14 20/21 22/17
                         inclement [1] 64/18 investigated [1]          30/1 35/6 36/8 38/12 15/1 19/7 19/8 19/13
26/2 26/24 32/11
                         include [2] 7/18        57/23                 41/3 43/11 45/1 45/5 59/7 59/23 61/5 71/22
38/10 38/12 42/13
                          39/19                 investigating [1]      45/17 46/1 49/17       76/23 77/16 77/19
43/20 51/21 56/25
                         indicate [1] 50/14      57/18                 52/16 53/4 53/15       94/4
58/5 58/9 58/25 62/5
                         indicated [1] 11/18 investigation [7]         61/18 62/13 67/25     left-hand [1] 59/7
63/6 63/13 63/20 66/6
                         indicating [2] 19/19 32/20 48/21 48/23        69/5 74/4 79/4 83/10 length [1] 22/19
68/23 75/3 75/6 76/1
                          76/25                  48/24 50/2 69/15      83/20 87/14 89/6      lengths [3] 14/16
76/10 78/3 78/24
                         indicative [2] 9/6      89/16                 92/18 93/21 94/15      15/5 15/6
79/12 88/7 90/13
                          47/24                 investigations [1]    justice [1] 48/8       less [2] 26/8 39/4
91/19 92/1 92/9 92/19
                         individual [5] 47/12 57/13                                          let [9] 11/1 20/15
However [9] 47/25
                          47/18 47/20 50/22     involved [4] 49/19 K                          23/14 26/15 38/14
50/20 65/5 65/10
                          62/10                  57/23 58/2 69/21     KATELYN [1] 1/11        55/18 72/14 79/21
71/16 79/1 84/4 84/13
                         inflicted [2] 50/4     involving [3] 57/18 Keating [1] 1/18          89/21
91/22
                          50/12                  58/3 69/18           Kenneth [1] 1/18       let's [3] 3/4 30/1
hundred [4] 23/4
                         informant [2] 49/5 is [106]                  kept [2] 16/24 44/11 82/24
42/16 59/13 72/10
                          51/6                  Isn't [1] 92/12       kind [14] 14/4 17/19 letter [1] 93/21
hut [1] 15/21
                         information [11]       issuance [1] 81/10     19/18 23/16 41/14     license [3] 14/2
I                         47/17 48/14 48/16     issue [10] 5/16 5/25 42/8 47/16 49/4 57/9 71/15 72/9
I'd [9] 51/12 58/1        48/25 49/6 49/9 50/16 6/6 6/9 6/19 6/24 7/7 58/13 58/15 67/20      light [2] 12/12 12/13
                          50/20 50/24 51/13      45/9 72/5 72/11       93/23 94/15           lights [3] 58/17
 59/9 61/3 64/2 64/6
                          51/16                 issued [18] 23/1      kindly [3] 41/4 41/5 58/22 60/6
 64/22 75/9 84/16
I'm [38] 3/9 7/13        infraction [3] 8/10     23/1 23/9 23/11 30/18 54/14                 like [37] 15/15 15/21
                          33/8 33/9              30/21 30/25 32/20    kinds [2] 57/23         17/18 17/18 18/17
 8/17 21/21 26/5 26/14
                         infractions [1] 4/15 33/23 38/17 39/11        57/24                  19/10 19/22 22/10
 30/20 34/13 35/6
                         initial [4] 47/9 55/13 66/17 71/24 72/12     Kitchens [2] 13/23      23/16 27/14 33/2 34/4
 39/22 42/19 43/19
 46/19 47/13 55/17        55/15 55/20            81/1 81/14 82/2 82/11 14/1                   35/23 37/3 40/11 41/8
                         initiate [1] 65/4      issues [2] 93/19      knew [9] 4/11 47/21 42/11 42/21 49/1
 56/24 59/8 63/16
                         initiated [2] 59/11     94/16                 47/23 52/13 52/15      51/12 58/1 58/20
 64/12 65/14 65/17
                          65/4                  it [242]               54/6 54/9 88/7 91/17 58/21 62/18 64/6
 66/5 66/5 66/22 75/7
                         inside [3] 53/1 62/8 it's [31] 2/23 3/8      know [39] 3/8 9/18 64/22 73/1 73/3 73/4
 82/6 84/7 84/9 87/1
 87/2 87/6 87/6 87/19     62/13                  8/18 26/6 27/22 29/11 10/10 12/6 14/1 14/3 73/15 74/20 76/20
 89/13 90/7 93/23        instead [2] 28/17       33/4 33/5 34/13 34/13 29/13 30/3 30/10       76/20 81/10 81/20
 93/23 94/15              89/23                  36/9 38/12 39/5 40/8 30/23 30/24 39/10       84/17 92/2
                         integrity [2] 41/4      40/11 40/11 41/7      42/21 43/3 46/20      liked [1] 35/22
I've [6] 34/7 34/17
                          41/9                   43/25 47/22 52/25     47/22 49/1 49/3 51/13 likely [2] 21/24
 42/16 48/12 63/17
                         intent [6] 46/16        64/16 72/15 73/1      55/6 61/2 65/12 69/4 50/21
 73/16
                          47/19 47/21 47/25      81/12 83/8 83/12      69/7 69/9 69/10 70/23 line [1] 86/22
idea [2] 73/24 83/20
                          48/2 50/11             83/20 84/1 84/13      72/7 72/13 76/4 76/7 lined [1] 73/1
identified [1] 33/5
                         interact [1] 43/13      84/15 91/21           76/12 78/5 78/19      liners [1] 83/20
identify [1] 13/18
                         interacting [1]        its [2] 3/17 56/12     78/19 86/18 87/7      link [1] 50/20
II [1] 1/6
                          37/23                 itself [1] 72/18       90/14 94/3            lit [1] 17/14
illegal [3] 48/18
                         interaction [7]                              knowledge [4] 5/18 little [5] 2/24 27/5
 51/16 57/20                                    J
                          31/20 46/21 47/9                             6/1 6/11 6/20          64/22 72/14 93/20
illuminate [2] 17/25
                          47/24 69/16 69/17     Jail [1] 44/16        known [1] 4/3          loaded [1] 68/1
 74/3
                          69/23                 January [3] 30/22                            locate [3] 8/23 67/16
illuminating [3]                                                      L
                         interactions [2]        30/23 80/16                                  78/25
 23/24 24/2 60/25
                          40/24 54/5            job [2] 36/9 68/25    laid [1] 31/16         located [4] 26/23
immediate [1] 22/15
immediately [4]          interested [1] 94/15 JONATHAN [2] 1/7 lane [1] 73/2                  65/8 67/4 78/21
                         interrogation [1]       95/9                 larger [1] 62/6        location [1] 32/9
 10/15 52/22 78/9
                          28/5                  Joseph [1] 34/10      last [5] 3/5 3/17 35/8 lock [1] 28/8
 92/22


                                                                                               (6) HONORABLE - lock
{CASENUM}                                        {WITNESSNAME}                                           {DATE}

L                        mark [2] 82/24 92/3 Minurka's [1] 88/17 40/24 44/10 69/24         night [1] 38/22
                         marked [4] 12/2       minute [4] 46/1 56/7 70/3 70/12 70/18       nitrate [1] 67/20
logo [1] 62/8
                         58/21 82/22 83/1      76/6 79/22            70/22 71/21 71/25     Nittie [3] 67/11
logs [1] 74/20
                         markings [1] 58/22 minutes [6] 26/6         72/15 73/17 73/25     67/12 88/22
long [12] 17/7 17/23
                         Martens [3] 1/18      28/18 29/3 35/11 39/3 74/7 74/12 75/2 78/10 no [95] 6/8 6/18 7/2
 20/11 20/14 26/2
                         95/12 95/13           76/5                  79/23 88/16 88/25     7/8 7/10 8/7 9/12
 56/25 68/23 76/1
                         matter [1] 34/25      Mirandized [2]        89/2                  10/16 11/5 12/4 20/8
 78/24 79/1 91/19 92/1
                         may [8] 2/22 34/3     46/17 46/24           Mr. Tillard's [2]     20/10 21/18 23/10
longer [1] 76/5
                         34/22 56/11 56/18     mistake [1] 88/2      8/25 19/4             23/12 23/20 25/2
look [7] 25/11 26/17
                         72/2 82/2 88/13       mistaken [2] 59/9     MS [6] 3/20 49/16     26/11 26/17 28/22
 58/20 65/22 78/9
                         maybe [9] 33/10       84/7                  53/14 56/19 68/10     29/18 30/2 30/4 32/5
 79/16 83/2
                         38/22 38/24 39/4      moment [1] 93/12      91/4                  32/7 32/10 32/16
looked [3] 5/3 12/5
                         39/17 79/14 79/15     Monroe [1] 44/15      Ms. [1] 14/1          32/22 32/24 36/4
 13/11
                         80/13 93/17           month [3] 39/1 39/5 Ms. Kitchens [1]        37/25 38/1 38/5 38/9
looking [9] 19/6
                         me [43] 11/1 20/15 39/9                     14/1                  38/16 42/10 42/12
 19/7 19/8 19/13 25/18
                         22/10 22/25 23/14     months [3] 3/9        much [3] 21/9 62/5 43/4 44/12 45/6 45/8
 26/15 64/14 73/20
                         25/20 26/15 26/22     45/10 48/18           93/3                  45/11 45/21 46/8 47/7
 85/22
                         33/21 34/6 34/6 37/3 more [12] 18/17        multiple [2] 47/15    47/22 49/13 50/19
looks [2] 58/21 92/2
                         45/4 45/15 46/12      21/24 43/10 45/14     50/13                 53/11 53/17 53/20
lot [3] 15/19 15/24
                         46/23 47/11 47/17     47/17 48/2 48/5 48/6 must [1] 65/25         55/2 56/4 59/17 61/20
 40/1
                         48/13 48/17 49/9      48/23 73/1 83/11      my [44] 2/24 5/18     61/23 62/20 64/3
M                        50/14 50/21 52/6      91/15                 6/1 6/11 6/20 18/1    64/18 65/1 67/6 69/11
ma'am [101]              55/18 61/1 65/5 66/15 morning [5] 2/7       31/6 39/10 41/4 41/9 69/25 70/4 71/20
made [15] 23/17          68/23 69/18 70/4      3/21 3/22 68/11 68/12 46/16 47/9 47/16      72/20 73/11 73/24
27/6 39/13 39/16         72/14 79/1 79/21 80/4 most [1] 50/21        47/19 47/21 47/24     74/8 74/10 74/22
39/21 39/23 40/15        81/19 83/9 83/16      motion [8] 19/11      47/25 48/2 50/11 57/4 74/24 75/1 77/6 77/13
41/2 43/1 63/1 64/16     85/21 86/15 89/21     19/19 20/4 20/6 23/17 59/5 60/25 61/7 63/15 77/18 77/21 78/11
81/15 83/22 86/16        93/17 94/16           25/4 76/11 76/16      63/21 65/20 65/22     79/6 79/24 82/23
88/2                     mean [13] 12/17       motions [1] 63/1      65/22 69/14 69/17     84/18 87/1 88/18
magazine [3] 67/16       14/11 37/20 37/21     move [2] 77/14        69/17 70/19 71/2      88/20 89/1 89/11
68/6 68/7                43/17 45/3 45/6 53/6 92/14                  71/16 72/3 73/3 75/22 89/15 90/25 91/9
MAGISTRATE [1]           71/1 83/17 83/19      moved [2] 68/18       79/19 80/7 80/9 82/15 91/23 92/24 93/2
1/8                      92/13 94/9            68/19                 87/10 89/1 93/18      93/15 93/15
Main [1] 1/15            meant [1] 83/20       Mr. [56] 3/24 5/20                          nobody [1] 6/1
                         meat [3] 53/6 53/6    6/3 6/15 6/22 7/4     N                     non [1] 49/12
make [17] 5/14 6/3
11/1 19/11 23/14 25/4    53/8                  8/25 9/14 9/23 10/18 names [1] 50/21        non-prosecution [1]
36/25 41/11 45/16        memo [9] 33/23        11/19 12/20 14/5 16/8 narcotics [1] 57/12    49/12
46/17 46/18 48/17        34/9 35/1 42/8 85/10 16/8 16/8 16/22 17/1 narrow [1] 48/23        not [112]
                         85/13 85/16 85/22     17/21 18/9 18/10      nature [1] 41/12      note [1] 34/4
53/22 66/5 67/15 89/2
91/25                    86/10                 18/18 19/4 22/5 22/18 navigated [1] 59/7 notes [1] 95/6
                         memorandum [5]        23/1 23/13 23/24      near [3] 72/17 73/12 nothing [4] 3/4
makes [2] 19/18
                         33/24 34/1 67/2 85/7 24/18 25/24 26/24      73/21                 30/13 31/7 87/13
36/16
                         88/12                 27/7 28/17 35/11 38/2 nearby  [2] 37/19     notice [3] 70/25
making [2] 38/22
                         memos [1] 90/19       40/15 40/24 44/10     37/20                 71/1 74/6
41/4
                         mentioned [3]         69/24 70/3 70/12      necessarily [3] 41/3 noticed [1] 71/2
man [1] 61/18
                         54/13 64/21 91/5      70/18 70/22 71/21     48/14 59/25           November [11] 5/19
mandatory [2]
                         mere [1] 29/15        71/25 72/15 73/17     need [1] 55/16        6/2 6/12 9/17 9/17
83/25 84/2
manner [2] 59/25         message [2] 9/14      73/25 74/7 74/12 75/2 negative [2] 41/8     9/23 9/23 10/18 10/19
                         11/10                 78/10 79/23 88/16     67/23                 11/6 11/6
60/1
                         messages [2] 9/19     88/25 89/2            neither [1] 25/1      November 25th [1]
many [9] 4/8 39/13
                         10/25                 Mr. Mr. Tillard [1]   never [12] 3/4 20/1 6/12
39/17 39/21 39/22
                         might [5] 10/5 34/13 16/8                   34/4 34/7 34/9 41/9 November 2nd [5]
42/13 43/20 51/21
90/13                    49/3 84/22 84/25      Mr. Tillard [52] 3/24 47/21 51/9 53/23 89/2 5/19 9/17 9/23 10/18
                         mind [1] 3/4          5/20 6/3 6/15 6/22    89/9 89/12            11/6
MARIANNE [1] 1/13
MARIANO [1] 1/13         Minurka [26] 2/15     7/4 9/14 9/23 10/18 new [9] 1/1 1/4 1/12 November 4th [4]
marijuana [18] 7/18      3/8 3/13 3/16 34/10   11/19 12/20 14/5 16/8 1/15 1/19 65/5 81/9   9/17 9/23 10/19 11/6
7/20 7/24 7/25 8/2       53/15 58/10 58/15     16/22 17/1 17/21 18/9 81/10 95/8            November 9th [1]
                         60/5 60/7 68/14 68/24 18/10 18/18 22/5      next [14] 5/19 8/15 6/2
8/6 8/23 9/2 9/3
                         69/21 70/5 70/9 70/17 22/18 23/1 23/13      13/14 16/5 16/9 21/10 now [21] 9/13 11/14
47/23 48/2 48/7 50/14
                         71/3 71/10 72/1 74/6 23/24 24/18 25/24      55/19 56/12 59/3      11/24 19/3 23/23
54/4 54/9 62/2 62/4
                         78/4 78/13 78/20      26/24 27/7 28/17      60/15 61/9 61/13      27/22 31/11 31/12
62/5
                         80/10 88/25 89/14     35/11 38/2 40/15      61/25 65/8            31/13 37/15 49/17
Marines [1] 57/8


                                                                                                   (7) logo - now
{CASENUM}                                              {WITNESSNAME}                                                    {DATE}

N                       25/19 26/13 27/3           ordering [1] 20/22         41/17 79/3 86/25           79/12 83/21
                        32/15 34/10 37/16          orders [21] 30/15          part [4] 34/3 34/22 placed [4] 62/13
now... [10] 62/9
                        37/17 40/15 46/5            31/2 31/5 31/8 31/15 41/17 88/13                     68/4 78/22 79/6
 62/16 62/21 67/4 76/1
                        53/15 56/13 56/20           33/16 42/1 80/24 81/7 partially [1] 19/22 plans [1] 2/19
 77/1 80/12 83/8 86/15
                        56/24 56/25 57/4            81/14 81/21 82/1 82/3 particular [2] 50/7 platoon [1] 68/18
 88/4
                        57/10 58/10 58/15           82/14 83/4 83/24          84/19                      please [6] 58/5 59/3
Nowak [1] 67/19
                        60/5 60/7 64/9 64/12 86/12 86/13 86/21                partner [1] 67/19          60/20 61/1 62/5 64/13
number [3] 2/6
                        68/11 68/13 68/14           86/23 87/3                passed [3] 12/21           Plymouth [4] 47/12
 83/13 90/14
                        68/24 69/19 69/21          original [1] 95/6          12/25 70/11                47/13 58/12 58/12
numerous [2] 9/15
                        70/5 70/9 70/17 71/3 other [29] 10/10                 passenger [11]             point [54] 5/23 6/7
 50/14
                        71/10 71/25 74/6 78/3 10/11 10/21 11/8 12/5 13/16 13/18 13/19                    6/10 14/4 15/8 16/14
O                       78/13 78/19 80/10           12/21 12/25 13/1 13/6 13/21 13/24 22/16              17/1 17/4 17/7 17/21
object [8] 19/23        84/17    85/2  88/16        21/18 26/18    29/19      59/15  59/16    59/19      18/25 19/3 20/16
 55/14 73/21 77/17      88/25    89/13  91/5        40/3 40/23   42/5   43/7  70/14  70/15               20/19 21/5 21/9 22/7
 78/9 91/17 91/19       91/14                       45/7 45/15   48/12        passing   [1]    13/5      23/21 24/17 25/24
 91/22                 officers    [2]  10/11       48/24 48/25    51/16      past [4]   47/24   51/8    27/19 29/9 29/12
objection [10] 10/12    45/15                       53/9 67/15   73/2   81/12 52/6  57/15                35/20 37/11 39/4
 46/7 54/20 55/19 64/3 Official    [1]  95/13       89/3 89/6   89/20         patch  [6]   15/15   16/4  40/14 44/10 44/13
 64/4 66/3 91/11 92/7  oh  [3]    34/12  87/19     others  [1]    72/11       17/20  26/21    72/24      44/19 46/24 51/11
 92/11                  88/21                      our [7]   20/24   29/13    74/16                      53/9 59/5 59/7 59/11
objections [1] 55/19 okay [53] 3/10 5/3             33/10 41/10 41/10         path [2] 72/17 73/2 60/5 61/6 61/17 62/2
observation [1]         5/7 9/13 10/14 13/8         58/21 71/13               patrol [18] 16/16          62/12 62/13 65/18
 27/6                   17/23    18/13  25/15      out [31]    9/13  13/20    22/10  22/12    56/24      68/19 70/11 71/4
observations [2]        25/18    26/19  33/10       16/8 16/21   17/5   17/8  56/25  58/11    58/16      71/12 71/20 75/7
 91/18 92/6             34/20    35/2  38/1  38/10  17/8 17/10   17/17        58/19  58/21    59/4       75/14 79/8 81/6 83/9
observe [3] 67/12       38/13    41/13  42/13       23/19 31/16    32/1       61/15  62/1   78/11        84/23
 88/16 88/19            42/20    47/8  48/10        32/16 35/16    37/8       78/16  78/16    79/2  80/2 points [1] 46/12
observed [7] 38/1       49/14    53/3  53/12        41/25 49/2   51/12        91/6                       police [16]   10/11
 61/4 62/15 64/15       59/23    68/7  68/9  69/2   52/22 60/16    61/6  75/2 patted  [1]    62/1        12/2  12/6  27/10 27/15
 65/23 76/19 79/20      69/7  73/14    76/8  77/25  75/3 75/18   77/12        pause  [1]    46/3         52/12  52/13  56/21
obviously [9] 4/11      81/17 81/25 82/19           83/17 83/19 83/24         pay [1] 10/9               56/22 57/1 57/4 57/10
 8/8 15/16 28/13 29/6   82/21    82/25  83/7  84/6  89/12 89/13    93/23      people   [5]   10/10       59/1 60/4 75/23 86/14
 41/21 46/16 50/10      85/1  85/25    86/3  86/13 outcome     [1]   85/6     15/24  47/13    48/8       policies [2] 29/13
 52/21                  86/19    86/23  87/15      outline  [6]    81/18      73/14                      85/14
occasion [5] 7/14       87/20 91/14 92/16           81/20 83/11 83/15         people's [1] 28/25 policy [20] 29/12
 7/20 11/5 11/8 51/22   93/1  93/13    94/12        83/16 83/18               percent [1] 42/16          29/16 29/18 30/2 30/4
occasions [11] 7/11    old  [3]    16/5  73/10     outlines   [1]   93/21     Perrone   [2]    34/10     30/10 31/12 31/13
 7/17 7/23 8/5 9/15     73/15                      outrageous      [1]        85/11                      33/24 67/3 84/9 84/11
 9/16 10/21 10/24 11/7 once    [3]   52/6  90/15    41/15                     person   [2]   36/17       85/8 85/17 86/11
 42/5 50/14             90/17                      outside   [1]   91/13      62/3                       86/13 86/19 87/8
occur [1] 29/9         one   [28]    2/12  2/15    over  [12]    15/8  16/1   person's   [1]    43/10    87/14 87/22
occurred [1] 68/22      3/23  4/25   6/2  7/20      17/4 23/14   26/22   32/3 personal    [1]   10/1     popped   [1] 65/22
October [5] 4/13        10/16    12/24  23/4  23/7  57/15 57/22    72/15      personally    [2]   10/7   position  [1] 38/2
 4/25 5/10 8/14 8/22    34/13 34/14 34/17           76/23 76/24 92/13         70/4                       possessing [1] 8/6
October 3rd [4]         36/19 36/22 39/10          overall [1] 45/6           Peter [4] 2/14 2/15 possession [4]
 4/25 5/10 8/14 8/22    41/24    51/22  65/6  65/6 overgrown      [1]         3/13 34/10                 29/15 53/10 53/16
odd [2] 2/24 41/11      65/16    65/17  65/17       72/24                     phone   [5]   10/2  10/5   57/20
off [10] 52/10 52/18    72/8  72/9   89/3  90/19   overhead     [1]   58/22   10/6  10/11   40/12        powered    [2] 65/7
 65/7 65/22 65/24 66/8  93/12                      overlook    [1]   48/6     phonetic    [3]   34/11    65/24
 66/8 66/12 76/10      ones [2] 7/13 82/4          overly [1] 94/15           67/11 67/19                preclude [1] 34/24
 93/14                 only   [6]   37/11   39/3   Overruled     [2]   10/13  photo  [1]   89/24         prefer [1] 44/2
offer [1] 64/2          69/14    82/3  93/23  94/4  54/22                     photograph      [2]        present [2] 2/4
OFFICE [1] 1/10        Open     [1]   56/10        own   [2]   38/15   75/21  64/21  65/23               56/10
officer [75] 2/15      opening      [1]  68/3                                 photos   [1]   64/9        pressed  [1] 89/23
                       operating      [1]  58/11   P                          picture  [4]    63/25      pressing   [1] 93/23
 2/16 3/8 3/16 3/21
                       operation      [2]  47/16   packaging [1] 62/10 65/7 65/8 65/9                    presumably    [1] 77/1
 11/24 16/15 16/21
                        49/1                       page [5] 5/8 8/15          pictures   [5]   63/10     pretty [1]   21/9
 17/8 18/6 18/13 18/14
                       opportunity [2]              8/17 8/18 83/12           63/14 63/21 65/21          previous [2] 3/24
 18/18 18/22 20/23
                        25/8  51/14                paired [1] 92/6            88/5                       47/10
 20/25 21/5 21/11
                       option     [1]  10/4        paper [3] 34/5 38/15 piece [1] 38/15                  previously   [3] 63/17
 21/16 22/4 22/9 24/1
                       Order [2] 38/14              87/1                      pieced [1] 65/25           74/16 91/23
 24/4 24/18 24/22
                                                   paperwork [3]
 24/23 25/3 25/9 25/17 83/18                                                  place [4] 54/7 72/21 pricker [2] 73/5 73/9


                                                                                                             (8) now... - pricker
{CASENUM}                                       {WITNESSNAME}                                             {DATE}

P                      54/6 55/19 87/11      recollect [1] 6/4      reprimanded [2]        S
                       87/21 90/21 92/19     recollection [16]       90/5 90/23
prior [7] 47/1 47/5                                                                        safe [1] 71/6
                      questioned [1] 41/9 5/5 8/20 9/20 34/16 request [1] 20/24
54/4 54/5 59/13 66/19                                                                      safety [6] 27/23 28/1
                      questions [2] 46/7      66/1 66/8 66/9 69/17 require [2] 43/14
69/5                                                                                        28/23 44/3 44/14
                       61/19                  71/18 73/4 80/7 80/9 43/15
prisoner [2] 12/18                                                                          84/17
                      quick [1] 76/9          82/1 85/23 87/10 89/1 required [8] 29/14
28/10                                                                                      said [38] 10/17 19/3
                                             recommendation          40/18 40/21 41/17
proactive [1] 91/6 R                                                                        22/23 22/24 25/1 27/6
                                              [2] 33/2 93/18         44/11 84/11 85/17
proactively [1]                                                                             29/16 30/1 34/24 35/1
                      radio [2] 32/3 32/12 record [17] 28/20         89/17
58/13                                                                                       36/3 41/8 43/5 43/7
                      ran [6] 16/12 17/10 28/24 29/10 29/11         respond [8] 10/24
probably [4] 18/12                                                                          44/23 45/12 49/18
                       22/24 52/23 67/22      29/14 29/17 29/22      11/4 11/8 40/18 41/19
22/19 43/10 43/20                                                                           50/16 51/4 51/24
                       72/21                  30/14 31/8 31/14 53/4 45/20 92/22 94/11
problem [3] 36/4                                                                            52/10 52/19 53/5
                      rapport [1] 45/3        64/24 65/4 66/21      responding [1]
47/5 47/7                                                                                   54/23 54/25 58/14
                      rate [3] 52/10 52/18 66/23 93/14 95/7          45/22
proceed [2] 2/8                                                                             60/18 61/17 62/16
                       59/10                 recorded [4] 30/7      response [8] 26/11
56/18                                                                                       65/14 76/19 77/14
                      rather [1] 44/2         55/22 55/23 84/12      46/20 49/17 52/7
proceeded [1] 59/6                                                                          80/11 80/13 85/16
                      re [1] 34/15           recording [4] 29/19 53/17 61/22 72/20
proceedings [4] 1/7                                                                         86/21 87/1 91/23
                      reach [3] 19/10         30/5 66/2 66/13        73/11
46/3 94/18 95/7                                                                            Sam [3] 2/16 56/13
                       23/13 29/6            recovered [2] 50/10 rest [1] 93/8
process [2] 85/3                                                                            56/16
                      reached [4] 9/13        88/4                  result [6] 34/3 34/22
85/6                                                                                       same [12] 6/21
                       23/15 23/16 77/7      REDIRECT [2] 53/14 41/24 66/21 66/22
professional [7]                                                                            11/21 16/18 26/16
                      reaching [1] 76/20      91/4                   88/13
4/19 5/4 8/13 32/19                                                                         33/7 34/14 58/14
                      reacquire [2] 14/9 refer [1] 53/5             resulted [1] 42/8
41/14 85/3 89/16                                                                            64/10 65/15 68/25
                       14/11                 referred [1] 10/5      results [1] 67/23
profile [2] 18/18                                                                           70/9 82/14
                      read [5] 5/8 8/14      reflect [1] 86/13      returned [1] 88/24
19/4                                                                                       sandwich [2] 62/6
                       86/22 87/17 87/17     refresh [7] 5/5 8/20 Reviewing [8] 5/9
prohibits [1] 30/4                                                                          62/8
                      ready [2] 2/8 3/18      9/20 34/15 82/1 85/22 8/19 9/21 35/9 83/3
proof [1] 93/11                                                                            Sauer [2] 62/25
                      real [1] 40/11          87/9                   86/1 87/13 87/16
property [1] 9/4                                                                            64/17
                      realize [1] 65/18      refresher [1] 67/2     rid [3] 61/18 62/17
prosecution [1]                                                                            saw [20] 12/20
                      realized [1] 65/20     regard [1] 33/16        89/6
49/12                                                                                       14/11 17/21 18/4 19/1
                      realizing [1] 66/12 regarding [11] 8/13 right [176]
protection [1] 48/15                                                                        19/3 20/1 20/3 20/6
                      really [6] 43/14        50/23 80/24 83/5 85/3 rights [1] 55/7
provide [2] 45/25                                                                           21/11 23/13 25/3 25/7
                       43/15 51/9 51/24 70/2 85/14 86/20 87/3       river [4] 15/11 16/19
49/6                                                                                        26/3 48/1 62/21 77/14
                       80/11                  87/22 88/12 90/23      72/17 73/2
provided [3] 50/21                                                                          78/18 89/9 89/12
                      reason [4] 44/10       regardless [1] 54/16 road [1] 73/13
51/14 51/16                                                                                say [67] 3/1 4/2 8/2
                       66/15 86/21 93/23     regular [2] 45/5       robbed [3] 47/12
proximate [1] 79/14                                                                         9/22 10/23 11/3 11/3
                      reasons [2] 36/19       58/21                  47/20 50/13
PSB [1] 46/10                                                                               15/4 16/1 16/18 17/13
                       36/22                 related [2] 51/17      ROBERT [4] 1/4 2/5
PSS [3] 4/19 6/5                                                                            18/19 21/16 22/5 22/7
                      recall [41] 2/23 3/1 51/19                     58/3 69/10
69/15                                                                                       22/18 23/13 25/18
                       5/2 5/21 7/22 7/23    relation [1] 66/17     Rochester [8] 1/4
public [6] 1/14                                                                             26/6 26/8 27/22 31/1
                       8/1 8/2 9/4 10/22     relationship [12]       1/12 1/15 1/19 56/21
27/23 28/1 28/23 44/3                                                                       31/8 33/14 33/15 35/5
                       11/23 16/7 18/21       18/9 18/11 27/2 41/10 56/22 57/1 86/14
44/14                                                                                       36/6 36/12 37/4 37/20
                       24/25 25/2 25/5 25/6 44/22 44/24 45/2 45/5 room [4] 28/4 28/5
pull [5] 16/14 17/4                                                                         38/21 39/5 39/22 41/1
                       25/8 31/10 45/22 58/2 45/8 47/2 47/5 50/17 28/6 28/11
61/4 62/6 77/11                                                                             41/13 43/15 43/16
                       68/19 69/22 71/12     relatively [1] 61/7 rooms [1] 28/2
pulled [7] 15/8                                                                             43/23 46/22 50/1 50/6
                       71/14 71/16 71/21     Relevance [1] 10/12 rose [1] 73/4
15/13 16/9 52/10                                                                            51/10 51/13 59/10
                       72/2 72/3 73/19 74/10 relevant [1] 82/4      roughly [1] 64/10
52/18 61/1 72/15                                                                            61/3 61/16 61/24 62/4
                       74/20 74/22 78/8      relying [1] 84/23      RPD [6] 57/7 57/10
punitive [1] 47/25                                                                          70/2 70/17 71/6 72/4
                       78/15 78/20 79/7      remember [11] 3/25 57/22 83/4 86/19
pursuing [2] 32/11                                                                          72/5 72/10 73/14 75/9
                       79/10 80/11 81/3       4/16 36/1 43/9 49/20 87/22
86/6                                                                                        76/1 78/7 79/9 79/23
                       81/23                  51/23 69/23 70/20     RPR [2] 1/18 95/13
pursuit [1] 65/3                                                                            79/25 81/9 83/11
                      receive [1] 66/24       78/5 84/15 90/18      rule [2] 38/5 55/18
pursuits [1] 85/19                                                                          83/23 84/10 90/20
                      received [6] 64/5      remembered [1]         rules [4] 33/8 81/21
push [2] 65/7 65/23                                                                         94/8
                       80/20 85/2 85/7 90/6 40/3                     81/23 86/3
pushed [1] 90/9                                                                            saying [11] 25/6
                       90/7                  report [5] 9/5 71/17 run [3] 17/16 53/19
put [8] 14/21 39/11                                                                         26/14 39/8 41/7 51/15
                      recess [1] 56/9         72/4 79/3 93/18        60/23
61/2 64/6 64/12 73/14                                                                       61/21 77/4 77/7 77/23
                      reckless [2] 23/11     reporter [5] 1/18      running [15] 17/23
77/25 80/2                                                                                  83/16 89/22
                       72/6                   46/14 46/21 95/3       18/4 24/4 24/7 53/5
putting [1] 80/6                                                                           says [11] 34/1 34/9
                      recognize [2] 63/17 95/13                      60/16 60/22 60/23
                                                                                            34/20 35/4 38/14
Q                      63/20                 reporting [1] 54/17 73/3 73/18 74/1 74/7
                                                                                            86/22 86/25 87/5 87/7
                      recognized [2] 13/8 reprimand [2] 32/20 74/15 77/22 93/23
quantity [2] 8/1 9/5                                                                        87/13 87/14
                       52/4                   42/9
question [7] 32/16


                                                                                                   (9) prior - says
{CASENUM}                                          {WITNESSNAME}                                              {DATE}

S                        severe [1] 48/6        snitch [2] 10/5 10/10 90/14                   street [23] 1/11 1/15
                         severity [1] 48/5      snow [9] 63/9 64/17 specifically [12]          1/19 12/21 12/23 14/8
scale [3] 7/21 8/23
                         shed [4] 16/4 16/5      64/19 74/18 91/21      9/16 28/4 34/20 36/1 14/15 14/18 15/10
 9/6
                          73/10 73/16            91/23 91/24 92/3 92/4 48/22 51/15 51/22       15/10 16/17 52/4
scene [3] 44/11
                         sheet [1] 85/20        so [112]                71/7 85/10 85/16       52/22 59/6 59/7 59/9
 44/19 67/22
                         Sherry [1] 13/23       some [28] 15/8 17/4 85/18 90/18                59/11 59/24 60/9
scenes [1] 68/20
                         shoot [1] 61/5          17/21 20/16 20/19     specifics [2] 70/20     60/11 60/13 71/22
scope [1] 91/13
                         shooting [6] 47/10      23/1 24/17 35/20       71/13                  72/15
screen [1] 12/17
                          49/19 50/6 50/11 51/1 39/23 40/14 41/17      speed [3] 52/11        stronger [2] 36/16
search [1] 7/11
                          51/2                   41/21 44/13 46/12      52/18 59/10            36/25
searched [4] 7/16
                         short [1] 15/10         59/5 60/5 61/18 62/17 speeding [1] 23/9      structure [1] 15/21
 22/2 22/3 62/21
                         shot [9] 47/12 47/20 62/19 65/18 70/11        spoken [1] 70/5        stuff [1] 84/17
searching [1] 26/10
                          48/3 48/8 49/22 50/8 71/4 75/14 80/20 83/8 spotlight [3] 12/10 subject [2] 31/21
seat [8] 12/18 12/18
                          50/8 50/12 50/18       83/8 86/22 89/7        12/11 79/19            33/20
 13/16 13/21 13/24
                         should [1] 75/18       somebody [8] 13/16 stand [3] 3/7 89/12 substance [1] 22/24
 44/7 59/16 59/19
                         shoulder [1] 76/21      31/20 32/4 41/4 41/8 89/13                   suggest [2] 7/24 9/6
second [1] 4/25
                         show [4] 11/11          48/18 50/11 59/18     standard [1] 43/25 suggested [1] 9/3
seconds [6] 17/9
                          34/15 61/1 63/16      someone [12] 13/20 standards [7] 4/19 Suite [2] 1/12 1/15
 17/25 20/13 25/20
                         showed [2] 9/19         25/24 27/23 32/12      5/4 8/13 32/19 41/14 sum [2] 22/24 93/17
 25/22 76/5
                          81/25                  36/12 37/1 37/3 44/13 85/3 89/17             summer [1] 47/11
section [9] 4/19 5/4
                         showing [4] 5/7         50/17 72/1 79/4 86/6 standing [1] 80/8       suppose [3] 10/9
 8/13 15/14 16/9 41/14
                          8/12 79/8 83/1        something [16]         stands [1] 4/19         37/2 37/5
 56/24 84/23 89/17
                         shown [3] 63/17         15/22 19/1 22/8 22/18 start [1] 32/4         supposed [7] 31/8
secure [1] 12/18
                          63/24 79/19            24/24 25/7 25/15      started [8] 14/5        31/16 31/19 32/1
see [30] 9/5 13/19
                         side [11] 18/16         33/13 44/23 47/1       17/23 20/12 20/14      32/17 43/17 81/22
 17/24 18/6 19/9 19/10
                          18/17 19/6 19/7 19/8 61/17 75/23 77/8         43/21 71/4 75/3 76/2 suppression [2] 1/6
 19/15 19/20 19/23
                          19/13 27/4 61/5 61/6 77/11 78/18 81/10       starting [1] 2/24       2/8
 19/24 20/9 20/21
                          76/23 76/25           Sometime [1] 80/16 state [3] 1/11 1/19 sure [16] 7/13 8/18
 23/18 23/18 25/11
                         Sig [2] 62/25 64/17 sometimes [3]              3/3                    11/1 21/21 23/14 26/5
 34/14 59/14 59/14
                         sight [1] 17/2          43/25 45/14 48/15     statement [14]          30/20 34/13 37/7 39/8
 64/18 65/22 68/4
                         sign [12] 34/7 35/20 SONYA [1] 1/14            29/10 35/16 35/21      39/22 43/19 46/17
 73/21 74/9 76/10
                          35/23 36/3 36/7 37/4 soon [7] 32/16 59/10 35/24 36/13 36/23          66/5 75/7 84/8
 76/18 77/11 77/17
                          37/6 38/2 55/12 55/15 61/7 65/21 75/3 76/10 37/1 38/3 38/6 55/3 surely [2] 47/24 87/7
 77/19 89/14 92/2
                          55/20 89/9             78/3                   55/21 55/22 55/23     surrounding [2]
seeing [3] 49/5
                         signal [6] 14/21       sorry [12] 8/17         89/9                   91/16 91/25
 71/21 74/10
                          14/22 59/12 59/13      26/14 29/14 46/19     statements [2]         suspect [2] 38/5
seemed [2] 45/12
                          59/24 72/9             55/17 64/12 65/14      36/20 89/3             65/3
 76/9
                         signaling [1] 23/4      65/17 66/5 66/22      STATES [6] 1/1 1/2 sustained [4] 55/19
seen [12] 34/5 34/7
                         signed [2] 37/1 51/9 87/19 89/13               1/8 1/10 2/5 95/7      66/4 91/12 92/8
 34/9 34/16 34/17
                         similar [3] 34/2       sort [4] 57/13 64/18 stay [2] 67/7 78/17 sworn [3] 3/9 3/14
 34/18 38/2 47/14
                          34/21 88/13            66/24 86/22           stayed [2] 22/15        56/17
 52/16 68/19 73/16
                         simultaneously [1] sorts [1] 60/17             78/20
 78/14                                                                                        T
                          75/5                  sound [4] 62/15        stemmed [1] 51/3
self [2] 50/4 50/12
                         since [16] 3/9 42/4 62/18 63/2 77/23          still [5] 15/4 18/4    table [2] 28/5 28/13
self-inflicted [2]
                          42/14 42/16 42/18     sounds [5] 4/17         21/8 81/4 88/25       tactics [1] 57/11
 50/4 50/12
                          42/24 43/21 47/11      49/21 72/25 83/14     stood [1] 88/21        take [24] 3/7 19/23
selling [4] 7/25 9/3
                          54/18 68/16 68/21      85/20                 stop [22] 5/1 5/10      21/11 23/18 23/19
 9/7 48/7
                          69/1 74/25 89/20 90/1 sources [1] 48/13       5/12 5/17 5/20 6/3     24/18 27/23 36/19
sells [1] 47/23
                          90/10                 south [4] 17/18         6/13 6/22 7/5 8/13     41/4 41/5 41/21 44/13
send [1] 93/21
                         sir [4] 3/11 68/2 68/8 47/12 58/12 58/12       31/23 31/25 46/13      46/1 46/9 54/14 56/7
sent [1] 10/18
                          93/5                  southbound [2]          46/24 53/21 60/12      61/4 63/10 63/13 65/9
sentence [1] 35/8
                         sirens [1] 58/17        59/8 60/17             60/14 69/18 69/20      65/21 83/2 87/18
separate [5] 10/5
                         sit [1] 71/19          southeast [1] 59/8      75/15 75/17 75/18      93/20
 65/6 65/15 65/16
                         situation [2] 43/12 southwest [1] 17/19 stopped [10] 4/14            taken  [10] 20/16
 68/18
                          48/16                 span [1] 76/12          4/24 6/15 7/4 11/18    24/17 24/21 24/22
sergeant [5] 34/10
                         six [5] 4/14 7/11      speak [5] 46/12         11/22 45/9 47/16       26/2 56/9 63/21 78/11
 37/15 44/17 85/11
                          45/9 57/2 57/15        46/22 46/23 47/1       75/21 77/25            79/1 83/17
 89/14
                         size [2] 40/11 62/7     48/13                 stops [8] 38/22        taking [2] 41/8 80/5
serve [1] 34/6
                         slide [1] 92/3         specific [13] 28/2      38/24 39/1 39/5 39/13 talk [7] 45/4 45/12
serves [1] 69/17
                         slow [1] 52/1           47/12 47/17 50/9       39/19 45/13 57/24      51/24 51/25 53/1
session [1] 3/17
                         slowed [1] 16/15        65/12 72/7 75/22 81/3 straight [2] 61/6       64/22 72/14
set [2] 2/20 83/24
                         small [2] 28/5 40/11 81/21 81/23 83/9 90/8 76/24                     talked [4] 35/10


                                                                                                   (10) scale - talked
{CASENUM}                                          {WITNESSNAME}                                               {DATE}

T                         48/15                  41/25 57/13            25/11 78/10           too [5] 13/12 19/24
                         then [27] 2/15 6/5 think [22] 3/5 11/9 thud [3] 61/7 62/17 20/8 35/6 84/7
talked... [3] 47/16
                          6/12 8/14 9/11 14/5    12/11 14/17 20/8       62/18                 took [9] 36/22 54/6
 55/6 80/12
                          14/21 14/24 15/1 17/4 20/23 30/1 33/15       tickets [2] 48/1        63/24 64/21 76/10
talking [6] 29/2 50/7
                          22/16 23/17 33/20      35/10 39/11 41/18      72/12                  78/16 78/24 80/1 88/4
 61/21 82/6 82/8 84/9
                          42/14 42/16 42/24      45/14 51/11 71/15     TILLARD [58] 1/4       top [7] 48/24 49/24
technically [1] 34/5
                          43/21 52/21 52/25      72/23 73/5 76/6 84/22 2/5 3/24 5/20 6/3       64/17 64/19 91/22
technician [3] 67/11
                          54/18 61/5 61/11 69/4 91/12 93/18 93/24       6/15 6/22 7/4 9/14     91/23 92/4
 67/12 88/22
                          76/22 76/23 79/7 86/6 94/14                   9/23 10/18 11/19      total [1] 76/1
tell [9] 22/22 25/3
                         there [91] 2/15 5/7 this [85] 7/3 8/14         12/20 14/5 16/8 16/8 toward [3] 22/11
 33/21 36/8 51/25 58/5
                          6/13 7/13 12/11 12/11 11/5 11/14 11/15        16/22 17/1 17/21 18/9 77/15 80/8
 68/23 78/13 91/18
                          12/24 13/16 13/20      11/24 14/7 14/9 19/3 18/10 18/18 22/5        towards [15] 16/19
telling [2] 47/5
                          13/22 15/17 15/24      23/2 32/14 33/3 33/7 22/18 23/1 23/13         19/10 19/12 48/23
 71/14
                          16/1 16/2 16/3 22/3    33/7 34/2 34/13 34/17 23/24 24/18 25/24       59/7 59/9 60/12 60/16
ten [1] 90/15
                          25/12 26/13 26/22      34/20 34/25 36/23      26/24 27/7 28/17       61/5 62/14 73/1 73/1
terms [2] 48/4 94/16
                          27/7 28/1 28/23 28/24 38/17 41/25 42/22       35/11 38/2 40/15       75/1 76/24 76/24
testified [11] 3/23
                          29/12 29/16 29/18      43/24 44/4 44/10 45/8 40/24 44/10 58/3       tracking [1] 67/20
 4/18 5/22 12/20 14/17
                          30/2 30/4 30/11 30/13 47/17 48/15 53/24       69/10 69/24 70/3      traffic [17] 4/15
 18/25 27/19 35/10
                          30/15 31/12 37/14      54/1 55/6 55/12 58/19 70/12 70/18 70/22       4/25 5/12 5/16 5/20
 62/16 79/21 89/3
                          40/1 40/3 40/5 42/4    59/4 59/6 59/23 59/25 71/15 71/21 71/25       5/25 6/3 6/9 6/13
testifies [2] 3/14
                          42/15 42/24 43/7       60/1 60/21 64/7 64/15 72/15 73/17 73/25       6/21 7/5 31/23 39/19
 56/17
                          43/18 43/19 43/21      64/21 64/23 64/24      74/7 74/12 75/2 78/10 45/13 53/21 69/18
testify [4] 10/15
                          44/9 44/9 44/9 45/6    66/6 66/18 66/20       79/23 88/16 88/25      69/19
 40/21 41/22 89/17
                          45/8 45/14 45/24 46/3 66/23 68/14 68/16       89/2                  trained [2] 38/12
testimony [9] 5/3
                          48/25 49/11 49/13      68/21 68/22 69/9 70/8 Tillard's [2] 8/25      67/20
 8/12 22/22 41/13
                          49/18 50/9 50/10       71/12 71/20 71/25      19/4                  training [12] 33/1
 43/24 52/25 54/5
                          50/13 50/19 51/22      72/14 73/21 79/19     time [65] 4/16 5/14 33/2 33/5 57/9 57/12
 54/16 56/6
                          59/18 62/5 65/6 69/22 80/18 81/6 81/10        12/24 13/19 14/1       57/12 57/14 57/17
text [6] 9/14 9/19
                          71/24 72/8 73/10       81/15 82/5 82/13 83/8 19/21 19/25 20/14       62/9 80/21 90/6 90/8
 10/21 10/25 11/10
                          73/15 74/20 74/25      83/11 83/17 83/22      20/15 22/3 22/16 24/5 transcribed [2]
 45/20
                          78/3 78/4 78/6 78/20 84/16 84/19 84/25        24/7 25/12 26/2 26/3 93/25 94/4
texted [4] 9/22
                          79/8 79/20 80/23 83/9 85/3 86/9 87/8 87/13 26/16 27/7 28/20 29/3 transcript [2] 1/7
 10/17 11/11 45/17
                          83/19 84/14 84/18      88/12 89/20 90/10      30/9 30/25 31/10       94/8
texting [2] 48/11
                          87/2 88/25 89/18       91/17 92/12 92/13      31/20 35/14 37/15     transpired [2] 70/21
 48/19
                          89/20 90/1 90/8 91/19 94/5                    38/17 38/19 41/21      79/19
texts [3] 10/1 10/18
                          91/24 92/1 92/10      those [17] 8/5 10/18 47/11 48/1 53/9 53/24 traveling [1] 60/3
 45/23
                         there's [26] 15/16      10/24 10/25 28/2       54/1 54/6 58/6 59/15 trees [3] 15/16 73/2
than [7] 21/18 26/8
                          15/16 15/19 15/21      39/24 45/21 57/15      59/21 60/1 61/16       74/21
 39/4 73/3 83/11 89/3
                          16/2 16/2 16/5 28/4    57/23 57/23 63/14      63/24 65/12 68/22     tried [2] 52/8 89/22
 89/6
                          28/4 28/13 31/7 38/5 63/18 63/20 64/9         68/25 70/17 74/12     troubles [1] 57/12
thank [10] 3/19 46/5
                          42/15 47/22 49/2       82/17 86/3 90/19       76/2 76/2 76/12 77/22 true [1] 95/6
 53/3 56/2 67/24 91/1
                          64/18 65/16 68/1      though [1] 70/21        79/25 80/1 80/10      truth [1] 36/8
 92/25 93/3 93/5 94/16
                          72/17 72/25 73/2      thought [5] 41/11       80/15 81/3 81/12 82/5 try [1] 47/19
Thanks [1] 56/5
                          73/10 74/18 84/4       41/15 78/10 78/18      82/10 83/22 85/17     trying [6] 15/6 53/22
that [470]
                          84/16 94/14            87/9                   86/4 88/24 90/1 93/20 61/18 62/17 66/5 89/6
that's [37] 3/6 16/15
                         these [6] 7/11 7/23 three [3] 66/19            93/24                 turn [19] 14/19
 32/23 33/22 34/25
                          39/19 45/13 63/21      80/13 83/20           timeframe [2] 6/5       14/21 14/22 23/5 32/1
 35/7 35/8 36/4 36/19
                          95/6                  three-liners [1]        26/5                   32/4 32/6 32/8 32/17
 36/22 38/10 46/4 56/2
                         they [26] 4/21 4/23 83/20                     times [21] 4/14         43/8 43/12 43/16
 59/11 59/22 64/17
                          10/16 22/11 22/17     threw [1] 62/18         38/23 39/24 40/1 40/3 43/17 59/8 59/12
 66/14 67/24 68/2 71/6
                          22/20 30/17 30/18     through [8] 17/19       40/5 42/13 42/15 43/7 65/10 66/16 71/22
 82/6 82/7 82/15 83/17
                          33/7 33/13 33/19       17/20 26/21 57/11      43/16 43/17 43/18      72/10
 84/1 85/9 86/1 86/9
                          33/21 33/23 34/6       57/14 67/22 74/15      43/19 45/9 47/15      turned [5] 14/24
 86/25 87/5 87/20 88/6
                          34/24 34/24 43/3       85/3                   50/15 51/21 54/4       15/1 52/21 59/10
 88/8 92/14 92/25 94/4
                          43/10 44/15 55/9      throughout [1] 49/1 83/24 90/13 90/16          59/23
 94/10
                          63/23 80/25 81/1 82/2 throw [3] 15/24 25/7 tires [2] 16/6 73/15 turning [1] 59/13
their [1] 48/15
                          82/10 82/22            78/18                 today [3] 2/18 71/19 turns [1] 13/20
them [10] 4/24
                         they're [4] 34/5       throwing [9] 19/11 94/8                       two [19] 6/12 9/16
 18/11 22/14 27/24
                          42/21 81/3 81/11       19/19 20/3 20/6 23/17 together [5] 22/11      14/16 15/4 15/6 42/19
 62/8 63/24 73/16
                         thing [4] 5/22 6/21     25/4 64/16 76/11       27/7 65/25 69/2 88/19 42/25 44/24 45/21
 81/20 82/24 88/19
                          48/24 94/4             76/16                 told [5] 4/24 31/1      48/18 50/10 50/13
themselves [1]
                         things [3] 3/23        thrown [3] 24/24        33/13 33/19 47/11      58/11 65/6 65/16


                                                                                                   (11) talked... - two
{CASENUM}                                         {WITNESSNAME}                                            {DATE}

T                         58/15 58/16 58/19     55/6 56/7 58/10 58/11 81/23 82/6 82/7 83/17 white [1] 12/8
                          58/22 59/5 59/6 59/15 68/25 73/3 87/18      83/21 84/9 86/25 87/1 who [5] 67/10 67/19
two... [4] 68/20
                          59/23 60/6 60/11      92/13                 87/5 87/6 91/16 91/17 69/22 70/25 78/21
 70/15 72/8 83/19
                          60/16 62/1 62/14     we're [6] 2/24 3/15 92/5 92/9 93/17 93/18 who's [1] 60/22
two-badge [2]
                          70/15 70/19 78/12     3/18 29/13 33/10      94/16                 whole [1] 35/14
 68/20 70/15
                          78/17 78/23 79/2 79/6 64/14                what's [8] 5/7 8/14 why [8] 3/7 46/9
type [2] 45/6 48/14
                          79/8 80/8            weapon [4] 53/10       34/15 54/21 63/24     56/7 65/2 66/15 71/10
U                        verbal [1] 21/18       78/21 78/25 88/4      83/1 86/16 86/17      86/9 86/21
U.S.C [1] 95/5           versus [1] 2/5        weapons [1] 57/12 whatever [1] 24/15 will [5] 2/15 3/3 65/9
undergo [1] 57/10        very [10] 12/5 15/14 wear [2] 40/6 42/14 whatsoever [1]            73/4 83/21
underneath [1] 92/3       41/11 43/22 46/12    wearing [5] 24/9       29/18                 willing [3] 45/4
understand [2] 66/6       46/20 46/23 79/14     24/12 24/14 40/8     when [74] 3/6 3/16 45/12 48/6
67/25                     93/3 93/16            58/25                 4/3 7/15 10/17 11/11 within [13] 14/16
understanding [1]        victim [5] 47/10      weather [2] 63/9       11/22 12/21 14/9 16/8 17/9 17/25 20/13
82/15                     47/21 48/5 48/20 50/6 64/18                 16/15 16/18 17/10     22/19 23/4 25/20
unhandcuff [1]           video [14] 33/2       weed [8] 22/25 53/7 17/16 18/4 21/22 22/3 25/22 27/1 29/6 37/22
28/10                     55/25 64/24 65/6      53/7 53/8 61/18 62/17 22/9 22/17 23/13      61/3 72/9
unhandcuffed [1]          65/11 65/14 65/15     62/19 89/7            24/22 25/18 26/13     without [4] 50/19
37/12                     65/17 65/19 65/21    week [5] 6/2 38/24 26/19 27/7 30/21          58/22 64/4 72/9
uniform [2] 24/10         66/2 66/13 66/22      94/8 94/9 94/11       31/16 31/25 32/6      witness [11] 2/13
59/1                      66/23                weeks [3] 6/12         37/14 37/17 37/20     2/16 2/17 3/7 3/13
UNITED [6] 1/1 1/2       view [2] 36/25 77/2 66/19 80/13              38/17 40/8 42/18      56/8 56/9 56/12 56/16
1/8 1/10 2/5 95/7        violated [7] 33/16    well [37] 3/4 4/3      42/22 43/3 43/15      82/17 93/6
unlicensed [1] 23/7       42/1 85/13 86/10      4/21 17/14 20/15      43/16 43/17 43/20     witnesses [1] 93/15
unmarked [2] 58/16        86/19 86/23 87/3      21/10 24/21 30/1      45/13 45/17 50/6      won't [3] 65/9 65/9
58/19                    violation [4] 30/10    30/18 33/23 35/23     51/24 52/3 52/25 53/5 65/10
until [8] 13/18 26/3      59/12 87/8 87/22      36/6 36/8 36/9 44/20 60/14 61/4 62/4 62/21 wooded [4] 15/14
43/20 67/7 70/23 75/3    visualizer [3] 64/7    44/22 50/9 52/13 57/7 63/6 63/10 66/17 70/8 16/9 17/11 72/18
76/2 88/21                64/13 73/20           57/15 58/6 58/10 59/8 73/25 74/6 75/2 76/19 woods [1] 16/12
up [21] 11/14 15/7       VOLUME [1] 1/6         59/25 68/25 77/3 81/1 77/7 78/6 79/22 79/22 words [5] 29/19
15/13 16/9 16/14                                81/5 81/21 81/25      79/24 80/4 80/20      33/11 38/15 54/14
                         W                      83/16 84/20 86/16     81/15 81/22 82/2      75/22
20/15 37/3 38/23
                         waist [2] 23/19        89/21 90/7 90/15      83/24 87/17 88/4      work [1] 56/20
43/20 47/18 47/22
                          76/21                 93/16                 88/21                 worked [3] 68/13
48/20 49/15 61/5 73/1
                         waistband [6] 61/2 went [12] 16/21          where [39] 18/8        68/16 68/20
76/22 79/7 79/8 79/23
                          76/20 77/1 77/3 77/4 25/18 57/11 61/8 61/9 18/11 23/15 26/24      working [4] 38/18
92/6 93/17
                          77/12                 62/14 65/21 65/22     27/1 27/2 29/7 40/1   39/4 39/11 68/23
updated [3] 81/4
                         wait [1] 53/1          71/7 73/1 85/2 92/19 40/3 42/5 43/7 43/11 worn [15] 29/12
81/7 83/18
                         walk [1] 79/1         were [122]             43/12 43/13 45/14     30/14 63/22 65/5 65/7
updates [1] 84/7
                         walked [2] 79/7       westbound [1] 27/5 50/7 50/18 51/12          67/3 80/12 85/7 85/14
upset [6] 41/2 41/3
                          79/18                WESTERN [2] 1/1        56/20 59/11 60/21     85/17 86/20 87/3
41/7 41/15 44/23
                         walking [6] 22/10      95/8                  62/14 62/21 62/25     87/14 87/23 88/5
54/13
                          22/11 22/14 22/20    what [83] 4/19 8/17 64/16 68/4 69/19         would [74] 4/2 5/4
us [2] 22/22 58/5
                          80/6 80/8             19/6 19/8 19/17 19/24 72/15 72/21 73/12     7/18 7/24 9/6 9/19
usage [1] 66/14
                         want [7] 11/14 36/3 20/3 22/7 22/23 25/11 73/17 78/17 79/18        9/22 10/23 11/3 11/10
use [16] 19/15 30/15
                          49/14 83/9 92/18      26/14 27/3 31/13      79/19 80/11 86/22     11/11 11/15 12/6
31/17 31/19 33/17
                          93/16 94/16           32/25 33/3 33/22 35/1 89/21 90/8 91/16      12/18 15/4 17/13
42/1 42/5 62/10 63/13
                         wanted [10] 10/8       38/1 39/8 45/1 47/5 whereas [1] 92/4        17/18 26/6 26/8 26/8
64/23 80/24 81/22
                          35/20 36/6 36/8 37/6 47/21 47/22 48/10     WHEREUPON [7]          27/4 27/22 30/10
83/5 87/3 87/22 90/23
                          46/17 48/7 51/7 52/12 49/17 50/25 53/6      2/4 46/3 46/14 56/9   30/13 33/15 33/20
used [4] 23/14 28/24
                          88/9                  54/17 54/25 56/22     93/6 93/14 94/18      33/21 33/22 34/4
43/21 85/18
                         warned [1] 33/6        57/3 57/9 57/20 58/6 whether [9] 14/1       35/23 36/6 36/12
using [2] 32/20
                         was [304]              58/15 58/19 58/23     24/24 34/16 50/12     36/25 37/2 38/2 38/21
83/24
                         wasn't [4] 12/2        59/3 60/8 60/10 60/14 51/12 54/12 87/2 87/7 41/1 41/11 43/23
UTT [2] 72/4 72/7
                          13/18 41/3 44/9       60/20 61/9 61/13      90/7                  44/10 45/15 45/16
UTTs [1] 72/8
                         way [10] 28/21 32/9 61/24 62/12 62/24       which [21] 7/13        48/25 49/5 51/5 51/13
V                         37/23 45/16 49/11     63/13 64/14 65/22     11/15 15/14 17/7      51/14 64/19 68/4 70/1
valid [1] 14/2            50/19 73/1 74/3 90/5 65/25 66/7 67/1 67/18 17/16 41/9 43/13       71/17 72/3 72/4 72/5
vehicle [33] 7/12         90/23                 68/19 69/16 73/23     50/14 55/9 59/7 59/12 72/10 73/14 76/1
 11/21 14/10 14/11       we [17] 2/8 2/12       74/3 74/15 76/11      60/1 61/6 62/2 63/9   76/21 79/1 82/1 82/4
 16/16 22/16 32/1 37/8    2/14 3/5 3/7 3/16     76/15 76/18 77/7      63/17 65/8 67/20 74/1 82/4 83/10 83/18
 58/11 58/11 58/14        26/22 46/18 47/16     77/14 77/19 78/13     82/17 84/21           83/23 84/10 84/13


                                                                                                (12) two... - would
{CASENUM}                {WITNESSNAME}                  {DATE}

W
would... [7] 84/18
85/22 86/7 91/8 91/8
91/10 93/22
wouldn't [5] 32/8
39/22 43/13 43/15
81/9
wound [2] 50/4 50/7
write [3] 28/13
38/14 48/1
writing [2] 38/6
55/23
written [3] 30/13
55/21 84/17
wrong [3] 33/11
33/13 90/10
wrote [1] 35/16

Y
yards [5] 18/12
 18/20 21/8 23/23
 37/22
yeah [7] 37/7 71/6
 73/7 73/9 81/10 83/10
 84/1
year [2] 30/18 43/20
years [2] 57/2 57/15
yes [312]
yet [1] 51/11
YORK [6] 1/1 1/4
 1/12 1/15 1/19 95/8
you [662]
you'd [2] 53/16
 68/23
you're [33] 13/5
 19/13 26/14 29/2 31/8
 31/16 31/19 32/1
 32/11 32/11 32/12
 34/2 38/8 38/13 39/8
 39/8 40/8 50/7 56/6
 60/21 74/12 74/15
 76/13 77/2 77/4 77/7
 80/23 81/22 82/7
 82/17 84/20 84/23
 86/15
you've [5] 34/9
 42/14 42/14 89/3 90/2
your [107]
yourself [6] 5/8
 26/10 31/1 31/4 31/16
 87/18

Z
ziplock [1] 62/7
ZOGHLIN [4] 1/14
 3/20 49/16 68/10




                                         (13) would... - ZOGHLIN
